     Case 3:17-md-02777-EMC Document 556 Filed 05/03/19 Page 1 of 42



 1   Elizabeth J. Cabraser (Bar No. 083151)
     LIEFF, CABRASER, HEIMANN & BERNSTEIN, LLP
 2   275 Battery Street, 29th Floor
     San Francisco, CA 94111-3339
 3   Telephone: (415) 956-1000
     Facsimile: (415) 956-1008
 4   E-mail: ecabraser@lchb.com
 5   Plaintiffs’ Lead Settlement Class Counsel
 6

 7

 8

 9

10

11                               UNITED STATES DISTRICT COURT
12                             NORTHERN DISTRICT OF CALIFORNIA
13                                   SAN FRANCISCO DIVISION
14

15   IN RE CHRYSLER-DODGE-JEEP                    MDL 2777 EMC
     ECODIESEL® MARKETING, SALES
16   PRACTICES, AND PRODUCTS                      NOTICE OF SUPPLEMENTAL
     LIABILITY LITIGATION                         DECLARATION OF STEVEN
17                                                WEISBROT OF ANGEION GROUP,
                                                  LLC IN SUPPORT OF MOTION FOR
18   This Document Relates to:                    FINAL APPROVAL OF CLASS
                                                  ACTION SETTLEMENT
19   ALL ACTIONS
20

21

22

23

24

25

26
27

28
                                                                     NOTICE OF SUPPLEMENTAL
                                                              DECLARATION OF STEVEN WEISBROT
                                                                    CASE NO. 3:17-MD-02777-EMC
     Case 3:17-md-02777-EMC Document 556 Filed 05/03/19 Page 2 of 42



 1          Attached as Exhibit A is the Supplemental Declaration of Steven Weisbrot of Angeion
 2   Group, LLC, in Support of Motion for Final Approval of the Amended Consumer and Reseller

 3   Dealership Class Action Settlement Agreement and Release (Dkt. No. 538).

 4   Dated: May 3, 2019                       Respectfully submitted,
 5                                            LIEFF CABRASER HEIMANN &
                                              BERNSTEIN, LLP
 6
                                              By: /s/ Elizabeth J. Cabraser
 7                                            Elizabeth J. Cabraser
                                              LIEFF CABRASER HEIMANN &
 8                                            BERNSTEIN, LLP
                                              275 Battery Street, 29th Floor
 9                                            San Francisco, CA 94111
                                              Telephone: 415.956.1000
10                                            Facsimile: 415.956.1008
                                              E-mail: ecabraser@lchb.com
11
                                              Plaintiffs’ Lead Counsel
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                                           NOTICE OF SUPPLEMENTAL
                                                -2-                 DECLARATION OF STEVEN WEISBROT
                                                                          CASE NO. 3:17-MD-02777-EMC
     Case 3:17-md-02777-EMC Document 556 Filed 05/03/19 Page 3 of 42



 1                                   CERTIFICATE OF SERVICE
 2          I hereby certify that on May 3, 2019, Notice of Supplemental Declaration of Steven
 3   Weisbrot of Angeion Group, LLC, in Support of the Motion for Final Approval of the Amended
 4   Consumer and Reseller Dealership Class Action Settlement Agreement and Release was served
 5   using the CM/ECF system, which will automatically send notification of the filing to all counsel
 6   of record.
 7

 8                                                /s/ Elizabeth J. Cabraser
                                                  Elizabeth J. Cabraser
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                                              NOTICE OF SUPPLEMENTAL
                                                                       DECLARATION OF STEVEN WEISBROT
                                                                             CASE NO. 3:17-MD-02777-EMC
Case 3:17-md-02777-EMC Document 556 Filed 05/03/19 Page 4 of 42




                 EXHIBIT A
     Case 3:17-md-02777-EMC Document 556 Filed 05/03/19 Page 5 of 42



 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                            NORTHERN DISTRICT OF CALIFORNIA
10                                   SAN FRANCISCO DIVISION
11

12   IN RE CHRYSLER-DODGE-JEEP                        MDL 2777 EMC
     ECODIESEL® MARKETING, SALES
13                                                    SUPPLEMENTAL DECLARATION OF
     PRACTICES, AND PRODUCTS
     LIABILITY LITIGATION                             STEVEN WEISBROT OF ANGEION
14                                                    GROUP, LLC IN SUPPORT OF
                                                      MOTION FOR FINAL APPROVAL OF
15                                                    CLASS ACTION SETTLEMENT
     DORU BALI, et al., on behalf of themselves and
16   all others similarly situated,
17
                    Plaintiffs,
18
     v.
19
     FIAT CHRYSLER AUTOMOBILES N.V., FCA
20   US LLC, SERGIO MARCHIONNE, VM
     MOTORI S.p.A., VM NORTH AMERICA,
21
     INC., ROBERT BOSCH GmbH, and ROBERT
22   BOSCH LLC,

23                   Defendants.
24

25

26
27

28

                                                               DECLARATION OF STEVEN WEISBROT
                                                                     CASE NO. 3:17-MD-02777-EMC
      Case 3:17-md-02777-EMC Document 556 Filed 05/03/19 Page 6 of 42



 1          I, Steven Weisbrot, hereby declare under penalty of perjury pursuant to 28 U.S.C. § 1746
 2   that the following is true and correct:

 3          1.      I am a partner at the class action notice and settlement administration firm, Angeion

 4   Group LLC (“Angeion”). I am fully familiar with the facts contained herein based upon my

 5   personal knowledge.

 6          2.      My credentials have been previously reported to this Court in my initial declaration

 7   which was filed with Plaintiffs’ Motion for Preliminary Approval of Class Settlement and

 8   Direction of Notice Under Fed. R. Civ. P. 23(e) (Dkt. No. 491) (the “Original Declaration”).

 9          3.      The purpose of this declaration is to provide the Court with an updated summary of

10   opt-out processing as outlined in the Supplemental Declaration of Steven Weisbrot of Angeion

11   Group, LLC in Support of Motion for Final Approval of Class Action Settlement (Dkt. No. 555-2).

12   I.     OPT OUT REQUESTS

13          4.      As of May 2, 2019, Angeion has received a total of 3,462 non-duplicative opt out

14   requests. Angeion contacted as many of those opt outs as practicable, either individually or through

15   counsel, to provide them with an opportunity to cure any deficiencies. After processing all

16   deficiency responses received and conducting additional audits, the total number of compliant opt

17   out requests is 3,192 (discussed in greater detail below).

18          5.      Of the 3,462 non-duplicative opt out requests, 270 requests are deficient. The 270

19   deficient opt out requests consist of (i) 177 requests submitted for individuals who claim to have

20   sold their vehicles before the January 12, 2017 Notice of Violation or after the January 10, 2019

21   Settlement date, and are therefore not members of the class, (ii) 91 requests that are incomplete and

22   do not meet the opt out requirements set forth in Paragraph 6.1 of the Settlement Agreement and

23   Question 27 of the court-approved Long Form Notice, and (iii) 2 requests which were untimely.

24          6.      3,192 opt-outs are valid and complaint. These opt out requests account for a total of

25   3,179 unique vehicle identification numbers (“VIN”). Attached hereto as Attachment “1” is a list

26   of the 3,135 unique names associated with the valid and compliant opt outs, with the count of

27   VIN(s) and state of residence indicated.

28

                                                                         DECLARATION OF STEVEN WEISBROT
                                                    -2-                        CASE NO. 3:17-MD-02777-EMC
     Case 3:17-md-02777-EMC Document 556 Filed 05/03/19 Page 7 of 42



 1          7.      The table below provides the breakdown of non-duplicative opts outs by eligibility
 2   category.
 3                                                        NUMBER OF VALID OPT
                  ELIGIBILITY CATEGORY                    OUTS
 4                CURRENT OWNER                                            2,562
 5                CURRENT LESSEE                                              53
                  FORMER OWNER                                               539
 6                FORMER LESSEE                                               38
 7                TOTAL                                                    3,192

 8

 9          8.      Angeion has conducted a thorough review of all opt-outs and will continue to audit

10   the opt-out population going forward. If Angeion determines that a change is needed to an

11   individual’s opt-out status, we will inform the Court in a subsequent declaration.

12   II.    CLASS MEMBER RESPONSE

13          9.      As of May 3, 2019, there have been 85,198 unique visitors to the Settlement

14   website.

15          10.     As of May 3, 2019, a total of 34,772 unique email addresses have registered on the

16   Settlement website to receive email updates on the Settlement.

17          11.     In my opinion, these figures show a very strong Class Member engagement rate and

18   demonstrate that the Notice Program has generated substantial interest in the Settlement.

19
20

21          I hereby declare under penalty of perjury that the foregoing is true and correct.

22

23   Dated: May 3, 2019
                                                                  ______________________________
24                                                                STEVEN WEISBROT

25

26
27

28

                                                                        DECLARATION OF STEVEN WEISBROT
                                                   -3-                        CASE NO. 3:17-MD-02777-EMC
Case 3:17-md-02777-EMC Document 556 Filed 05/03/19 Page 8 of 42




          Attachment 1
           Case 3:17-md-02777-EMC Document 556 Filed 05/03/19 Page 9 of 42

                                         OPT-OUT LIST
                             CLASS MEMBER NAME (STATE) (# OF VINS)

1. AARON ANDRAS AND CHRISTAL       35. ALAN OSTERMILLER AND           68. ALVIN JAUFRE (LA) (1)
ANDRAS (MI) (1)                    LANETTA OSTERMILLER (TX) (1)       69. ALVIN MCCOY AND SARAH
2. AARON HOMBURG (KS) (1)          36. ALAN PENNINGTON AND JANET      MCCOY (ID) (1)
3. AARON HORN AND LINDSAY          L PENNINGTON (TX) (1)              70. AMANDA DALEY AND
HORN (TX) (1)                      37. ALAN R DIXON (WA) (1)          CHRISTOPHER GROSS (VT) (1)
4. AARON ISKENDERIAN AND PAT       38. ALAN SHEYNIN (NY) (1)          71. AMANDA DWYER AND JEREMY
HURT (IL) (1)                      39. ALAN STCYR AND REAL            DWYER (WA) (1)
5. AARON J LEMOINE (TX) (1)        GREGORIE (VA) (1)                  72. AMANDA HANCOCK AND KEN
6. AARON MILLS (WI) (1)            40. ALAN VAN HINES (TX) (1)        HANCOCK (ID) (1)
7. AARON OBRIEN (IL) (1)           41. ALAN WESSELS (MN) (1)          73. AMBER KIDD (WY) (1)
8. AARON WEBB (MO) (1)             42. ALAS MARIA (CA) (1)            74. AMEL DYER II (OH) (1)
9. ADAM BAYLESS (AL) (1)           43. ALBERT C FILO (VA) (1)         75. AMINA WESTBERG (CA) (1)
10. ADAM BEAN AND NICHOLETTE       44. ALBERT OVERHOLTZER AND         76. AMMON RIORDAN AND
BEAN (NE) (1)                      SHARON OVERHOLTZER (CA) (1)        ANDREA RIORDAN (CA) (1)
11. ADAM COVINGTON AND             45. ALBERT T HALPHEN AND MARY      77. AMY ENGSTROM CAMPBELL
ALISON COVINGTON (TX) (1)          HALPHEN (TX) (1)                   AND DAVE CAMPBELL (MN) (1)
12. ADAM COZZOLINO (PA) (1)        46. ALBERTO PENA (TX) (1)          78. AMY FERNANDES (NY) (1)
13. ADAM D LEMONS (WI) (1)         47. ALEC BEARD (TX) (1)            79. AMY HOLBERG (CA) (1)
14. ADAM GARNER (GA) (1)           48. ALESSANDRO LOMBARDI (TX)       80. AMY J CRAMER AND JAMES
15. ADAM J LANDOWSKI (WI) (1)      (1)                                VERNON CRAMER (TX) (1)
16. ADAM KIDD (KY) (1)             49. ALEX LOPEZ (ID) (1)            81. AMY MCCARTHY (PA) (1)
17. ADAM MOSE AND DENYSE           50. ALEX TOMEK AND KERRIN          82. AMY N BURNSIDE (TX) (1)
SMITH (UT) (1)                     TOMEK (NC) (1)                     83. ANDREA DAWN HUNTER AND
18. ADAM PECK (WI) (1)             51. ALEYDA HEDTKAMP AND            NATHANIEL S HUNTER (TN) (1)
19. ADAM SCOTT (TX) (1)            JAMES A HEDTKAMP (TX) (1)          84. ANDREA JO (TX) (1)
20. ADAM TORRES JR (TX) (1)        52. ALFONSO M ALLEN (NC) (1)       85. ANDREW BARBOSA (CA) (1)
21. ADAM V AUSURA (VT) (1)         53. ALFRED A KINGHAM AND           86. ANDREW BLEIER (CA) (1)
22. ADOLFO JURADO (TX) (1)         MYRNA K KINGHAM (NV) (1)           87. ANDREW BONNETT (AZ) (1)
23. ADRIAN GAUNA (TX) (1)          54. ALFRED C HERRERA (CO) (1)      88. ANDREW C REID AND MIMI
24. ADRIAN JACKSON (TX) (1)        55. ALFRED R MARKS (TX) (1)        REID (SC) (1)
25. ADRIANNA ARANA (CA) (1)        56. ALFRED WOODRUFF (TX) (1)       89. ANDREW D HEYMANN (VA) (1)
26. ADRIENNE DUNFORD AND           57. ALFREDO TOPETE (TX) (1)        90. ANDREW DAVIS (MD) (2)
JASON BLACKER (WA) (1)             58. ALICIA HICKEN (FL) (1)         91. ANDREW FORTSON (WI) (1)
27. AGNES BABUD (CA) (1)           59. ALICIA VENZOR (TX) (1)         92. ANDREW HAJASH JR (TX) (1)
28. AGNES GABRYSCH (TX) (1)        60. ALLEN L HEFFELBOWER (NC) (1)   93. ANDREW HOLDBROOKS AND
29. ALAINA BIGGER (CA) (1)         61. ALLEN MARCUS HUTCHESON         JESSICA HOLDBROOKS (CA) (1)
30. ALAN C JACKSON AND JOYCE A     (GA) (1)                           94. ANDREW J DEFAYETTE (TN) (1)
JACKSON (TX) (1)                   62. ALLEN PEACOCK (FL) (1)         95. ANDREW JONES AND LEIGH
31. ALAN CRAIG MAGEE (MS) (1)      63. ALLEN W WALLIS (OK) (1)        JONES (NC) (1)
32. ALAN F CURRELI (FL) (1)        64. ALLONDE GEORGES (MD) (1)       96. ANDREW JOSEPH TWORK AND
33. ALAN J HIMMELSBACH (PA) (1)    65. ALONZO STONE (FL) (1)          ROSE M TWORK (MI) (1)
34. ALAN J SJOBERG DBA AJ          66. ALTON PARIS (TX) (1)           97. ANDREW M SHRAWDER -
LOGGING (MI) (1)                   67. ALTON YOUNG AND KIM            RESOURCE LOGISTICS INC (PA) (1)
                                   DAIGLE (LA) (1)
          Case 3:17-md-02777-EMC Document 556 Filed 05/03/19 Page 10 of 42

                                        OPT-OUT LIST
                             CLASS MEMBER NAME (STATE) (# OF VINS)

98. ANDREW MALBURG (MI) (1)        129. ANTHONY R STOCKDALE (PA)      157. BARBARA CARRY AND ALAN
99. ANDREW MARTINEZ (TX) (1)       (1)                                CARRY (FL) (1)
100. ANDREW MORAN (TX) (1)         130. ANTHONY RAINES AND            158. BARNEY FUDGE (TX) (1)
101. ANDREW PRZYTARSKI (AR) (1)    DAVINA RAINES (MO) (1)             159. BARRY CUNNINGHAM (TX) (1)
102. ANDREW ROGERS AND             131. ANTHONY RAY LEOCADIO (CA)     160. BARRY E COLE (AR) (1)
CHRISTINE SANZO (CO) (1)           (1)                                161. BARRY J KRAMBERG (NY) (1)
103. ANDREW SANCHEZ (TX ) (1)      132. ANTHONY S ANTONUCCI (NH)      162. BARRY RYNKIEWICH (IL) (1)
                                   (1)                                163. BARTON LEE MCDONALD (TX)
104. ANDREW STEEL (SC) (1)
105. ANDREW VANDERKLOK (WA)        133. ANTHONY STEWARD (OH) (1)      (1)
(1)                                134. ANTON E VIERTLBECK III (OH)   164. BASTIAN SCHRODER (NJ) (1)
106. ANDREW WHYNAUGHT (CA)         (1)
                                                                      165. BEATRICE MCRAE (TX) (1)
(1)                                135. ANTONIO LOPEZ AND SAN         166. BEAUX MARTIN (LA) (1)
107. ANDRIY KHARCHENKO (NY) (1)    JUANITA LOPEZ (TX) (1)
                                                                      167. BEN A KORNGOLD (FL) (1)
                                   136. ANTONIO MOORE MENDOZA
108. ANDY ANDREWS AND WANDA                                           168. BEN DONEY (OR) (1)
                                   (TX) (1)
LEE ANDREWS (TX) (1)                                                  169. BEN MCCANDLESS (IA) (2)
                                   137. ANTONIO VEGA (CA) (1)
109. ANDY EICKHOFF AND                                                170. BENEDETTO SAVINO (NY) (1)
COURTNEY EICKHOFF (NE) (1)         138. APOLONIO AND ANASTACIA
                                   FLORES (CA) (1)                    171. BENJAMEN BROWN AND
110. ANE WESTERBERG () (1)                                            AMANDA BROWN (SD) (1)
                                   139. APRIL J ARNOLD (FL) (1)
111. ANGELA CHRISTENSEN AND                                           172. BENJAMIN D CRIFASI JR (LA)
                                   140. ARIEL MEDRANO (GA) (1)
EAMOND KROENER (AK) (1)                                               (1)
                                   141. ARMANDO ALANIZ (TX) (1)       173. BENJAMIN FRANK HOLT (LA)
112. ANGELA GRAHAM (WV) (1)
                                   142. ARNOLD SIDNEY (CA) (1)        (1)
113. ANGELA J MILLER (IL) (1)
114. ANGELO J HUERTA (OK) (1)      143. ARTEMIO GOMEZ AND             174. BENJAMIN G MORANA (CA) (1)
                                   BERTHA GOMEZ (TX) (1)              175. BENJAMIN TESTER (TX) (1)
115. ANITA CHENIER (CA) (1)
                                   144. ARTHUR ALFINITO (OR) (1)      176. BENNIE HAYES (MS) (1)
116. ANNA L CODON AND SCOTT
                                   145. ARTHUR B HERNANDEZ (TX)
M CODON (WA) (1)                                                      177. BENNY WRIGHT AND MARSHA
                                   (1)
117. ANNA MASTERS AND DAVID                                           R WRIGHT (AZ) (1)
                                   146. ARTHUR GURDA AND ANDREA       178. BERNARD O'HARA (CO) (1)
M MASTERS (VA) (1)
                                   GURDA (IL) (1)
118. ANNABEL GIBSON AND JERRY                                         179. BERNHARD PIEGER (NC) (1)
                                   147. ARTHUR LATUS AND LORETTA
M GIBSON (TN) (1)                                                     180. BERNICE GREENE AND PETER
                                   LATUS (TX) (1)
119. ANNETTE PETERSON AND                                             GREENE (PA) (1)
                                   148. ARTHUR TIDWELL (FL) (1)
RICHARD PETERSON (AL) (1)                                             181. BERT R DODGE (NY) (1)
                                   149. ARTHUR WOJCIK (IL) (1)
120. ANTHONY BARBATO (NY) (1)                                         182. BETH WIEMANN (OK) (1)
                                   150. ARTURO A NIEVES (VA) (1)
121. ANTHONY CASSULO (FL) (1)                                         183. BEVERLEY VAN ARKEL (WY) (1)
                                   151. ARTURO TORRES (NV) (1)
122. ANTHONY CONTI (AL) (1)                                           184. BILL BLANKENSHIP (TX) (1)
                                   152. ASHLEIGH WEBSTER (NY) (1)
123. ANTHONY DAVID KNEZOVICH                                          185. BILL EDWARDS (KY) (1)
                                   153. ASHLEY MALBURG AND            186. BILL LARGEY (AZ) (1)
II (WY) (1)
                                   ANDREW MALBURG (MI) (1)
124. ANTHONY ELIAS JR (CA) (1)                                        187. BILLIE JACKSON AND DELTON
                                   154. ASHLEY SMITHERS               JACKSON (TX) (1)
125. ANTHONY J EIERMANN (GA)
                                   (MESSERSMITH) (IN) (1)
(1)                                                                   188. BILLIE JO KILLION AND ANNA
                                   155. AUSTIN PETTY (CA) (1)
126. ANTHONY J ZAVALA (CA) (1)                                        M TAYLOR (IN) (1)
127. ANTHONY LOEFFLER (CO) (1)     156. AZUCENA ORTIZ AND LUIS A
                                                                      189. BILLY D GRIFFITH JR AND
128. ANTHONY MCNAMARA (CA)         ENCISO (TX) (2)
                                                                      JOSEPH M DICK-GRIFFITH (FL) (1)
(1)
          Case 3:17-md-02777-EMC Document 556 Filed 05/03/19 Page 11 of 42

                                        OPT-OUT LIST
                             CLASS MEMBER NAME (STATE) (# OF VINS)

190. BILLY D KING AND TAMMIE S     222. BRADLEY SELLERS (TX) (1)     258. BRIAN BROWN (TX) (1)
KING (TN) (1)                      223. BRADLEY SMITH (TX) (1)       259. BRIAN C HARKINS AND
191. BILLY E HAMILTON (TX) (1)     224. BRAN PACHECO AND             DARLENE R HARKINS (TX) (1)
192. BILLY GENE BURNS (TX) (1)     JEANETTE MOODY (TX) (1)           260. BRIAN CARRILLO (CA) (1)
193. BILLY JOE GEPHART (TX) (1)    225. BRANDIS HANSON (WV) (1)      261. BRIAN CORBETT AND MUREL
194. BILLY OLIVER (TX) (1)         226. BRANDON CROOKES (FC) (1)     ANN CORBETT (CA) (1)
195. BILLY WILLIAMS (TX) (1)       227. BRANDON HANSEN (AZ) (1)      262. BRIAN CORWIN AND SUSAN
196. BLANCA GONZALEZ (TX) (1)      228. BRANDON HORTON AND           CORWIN (CA) (1)
197. BLAYTEN WINTERS (IA) (1)      KATHERINE HORTON (GA) (1)         263. BRIAN DELANEY (NV) (1)
198. BOB D HALL (TX) (1)           229. BRANDON K SADDLER (WV) (1)   264. BRIAN DENNIS AND JENNIFER
199. BOBBY B HITT (TX) (1)         230. BRANDON MULHERN (LA) (1)     DENNIS (NM) (1)
200. BOBBY BOND (AR) (1)           231. BRANDON R COATES (TX) (1)    265. BRIAN ELLIS (NC) (1)
201. BOBBY C JENNINGS (LA) (1)     232. BRANDON REDMON (TX) (2)      266. BRIAN HUMBERT (MD) (1)
202. BOBBY GASKINS JR (GA) (1)     233. BRANDON TAMURA (CA) (1)      267. BRIAN J MARTORELLI (PA) (1)
203. BOBBY HARRIS AND PETTY        234. BRANDON TERRY (KS) (1)       268. BRIAN JOSEPH GRAY AND
HARRIS (TX) (1)                    235. BRENDA DOKMONOVICH (TX)      CHASITY BEARDEN (TX) (1)
204. BOBBY L POE (MS) (1)          (1)                               269. BRIAN K BARKER (KS) (1)
205. BOBBY LADLEY AND LEAH         236. BRENDA KING AND LYMAN        270. BRIAN K THOMPSON (AL) (1)
LADLEY (TN) (1)                    KING (FL) (1)                     271. BRIAN KELLAMS (IN) (1)
206. BOBBY MCMICHAEL AND           237. BRENDAN QUINN (NY) (1)       272. BRIAN KIRIMDAR DBA
KAREN MCMICHAEL (CA) (1)           238. BRENT BURTON (MT) (3)        AQUAFARM ORGANICS LLC (FL) (1)
207. BOBBY PAYNE (TX) (1)          239. BRENT COLE (TX) (1)          273. BRIAN KLOSTERHOFF (TX) (1)
208. BOBBY WALLACE (MS) (1)        240. BRENT COLVIN AND LYNN        274. BRIAN L MARTI (NY) (1)
209. BO-MICHAEL M APELE (WA)       COLVIN (TX) (1)                   275. BRIAN LENCHO (WA) (1)
(2)                                241. BRENT E MELLOTT (NC) (1)     276. BRIAN LEWANDOWSKI (WI) (1)
210. BOND W WELCH AND              242. BRENT FORD (NY) (1)          277. BRIAN MCATAMNEY (AZ) (1)
REBECCA S WELCH (TN) (1)           243. BRENT KELLY (TX) (1)         278. BRIAN NOEL (TX) (1)
211. BONNIE LYNNE KOPPERL (SC)     244. BRENT LAVENDER (TX) (1)      279. BRIAN PERRY (CA) (1)
(1)                                245. BRENT LEBLANC (CA) (1)       280. BRIAN PIEPER (MN) (1)
212. BOOTH FREEMAN (TX) (1)        246. BRENT MICHAEL SMITH (MN)     281. BRIAN ROHRIG/ROHRIG
213. BRAD GREEN (UT) (1)           (1)                               FARMS LLC (IA) (1)
214. BRAD L ERICKSON AND KELLI     247. BRENT MORGAN (NY) (1)        282. BRIAN S SCHMIDT (GA) (1)
ERICKSON (WA) (1)                  248. BRENT SIGLER (TX) (1)        283. BRIAN SCHNEIDER (KS) (1)
215. BRAD LINES (AZ) (1)           249. BRET KAUP (CO) (1)           284. BRIAN STEADMAN AND
216. BRADLEY B BUCHANAN II (NY)    250. BRETT A BAKER (TX) (1)       CHERLYN STEADMAN (WI) (1)
(1)                                251. BRETT COHEN (NY) (1)         285. BRIAN T FLEMING (TX) (1)
217. BRADLEY DENSON AND            252. BRETT COOPER AND BETH        286. BRIAN VERMETTE (FL) (1)
WENDY DENSON (WA) (1)              COOPER (IL) (1)                   287. BRIAN WALL (CO) (1)
218. BRADLEY HOBEN (FL) (1)        253. BRETT JASIK (IN) (1)         288. BRIAN WAY AND KIM WAY
219. BRADLEY JAY ROBERSTON         254. BRETT K WILLIAMS (WA) (1)    (AR) (1)
(WA) (1)                           255. BRIAN A PICKL (MI) (1)       289. BRIAN WEBER (KY) (1)
220. BRADLEY JOHNSON AND RUTH      256. BRIAN ASHWORTH (FL) (1)      290. BRIAN WILSON (TX) (1)
A JOHNSON (CO) (1)                 257. BRIAN ATNIP AND JO OLIVER
221. BRADLEY SCOTT (GA) (1)        (CA) (1)
           Case 3:17-md-02777-EMC Document 556 Filed 05/03/19 Page 12 of 42

                                          OPT-OUT LIST
                              CLASS MEMBER NAME (STATE) (# OF VINS)

291. BRIAN WINTERS FOR DHI          319. CALVIN C TAYLOR (WY) (1)       351. CARLOS SANDOVAL (FL) (1)
COOPERATIVE INC (OH) (1)            320. CALVIN D BURRUS III (NC) (1)   352. CARMEN TARTAGLIA (NJ) (1)
292. BRIDGET COOPER (CA) (1)        321. CALVIN P WADE (TX) (1)         353. CAROL J ANDERSON (WI) (1)
293. BRODY KOBOR SHEPPARD           322. CALVIN R COTHRON AND           354. CAROLE SHUTTS (IL) (1)
(OH) (1)                            CHARLENE COTHRON (TX) (1)           355. CAROLINE JORDAN BARNES
294. BROOKS M GONSALVES AND         323. CALVIN STAFFORD AND            THOMAS AND SOPHIA BARNES (LA)
BENNIE M GONSALVES JR (CA) (1)      DEBORAH STAFFORD (TN) (2)           (1)
295. BRUCE A HALL AND SHERYL A      324. CAMERON WOODS AND              356. CAROLYN DIRK (WI) (1)
HALL (NE) (1)                       MELISSA WOODS (FL) (1)              357. CAROLYN S CLARK (TX) (1)
296. BRUCE A SULC AND VICKIE W      325. CANDACE COLE AND JEFF          358. CAROLYN TODD (OK) (1)
SULC (VA) (1)                       COLE (TX) (1)                       359. CARR JONES (NC) (1)
297. BRUCE BOLEN (KS) (1)           326. CANDICE KOPCAK (CA) (1)        360. CARRIE FRANK AND CHRIS
298. BRUCE CARR (IL) (1)            327. CARISSAMAE FREDERICK (TX)      FRANK (TX) (1)
299. BRUCE CHRZ AND JO DAWN         (1)                                 361. CARROLL R WEATHERS AND
CHRZ (OK) (1)                       328. CARL C BLANKENBURG (TX) (1)    MILDRED E WEATHERS (TX) (1)
300. BRUCE G REECE AND JAN L        329. CARL CAUGHMAN (AR) (1)         362. CASAMARAE CURREY-CREACY
REECE (IA) (1)                      330. CARL D BARBER II (OH) (1)      (OK) (1)
301. BRUCE H MARONE (MI) (1)        331. CARL EHRHART (IN) (1)          363. CASEY BUCK BARTON (TX) (1)
302. BRUCE HASSEVOORT (MI) (1)      332. CARL EHRHART AND CARLA         364. CASEY LYNN DENARD (NC) (1)
303. BRUCE RUDER AND TERESA         JEAN EHRHART (IN) (1)               365. CASEY MILLER (MO) (1)
RUDER (IL) (1)                      333. CARL JOHN COYLE (PA) (1)       366. CASEY PERRY (TX) (1)
304. BRUCE S DUGEY (TX) (1)         334. CARL LACHANCE (NC) (1)         367. CASEY REIFF (OH) (1)
305. BRUCE SCHLICHENMAYER           335. CARL MARVIN LINDSAY (NC)       368. CASEY SAUERHAGE (IL) (1)
(MT) (1)                            (1)                                 369. CASEY VERNON (TX) (1)
306. BRUCE SIMPSON (IL) (1)         336. CARL P DAVIS (VA) (1)          370. CASEY WHEELER JR AND JERRI
307. BRYAN A WIGGINS AND            337. CARL WILBURN (TX) (1)          HANSON-WHEELER (OK) (1)
JANELLE WIGGINS (FL) (1)            338. CARLETON JONATHAN              371. CATHERINE M HEISER AND
308. BRYAN BASSE AND AMANDA         CRAWFORD (AZ) (1)                   JAMES R HEISER (IL) (1)
BASSE (TX) (1)                      339. CARLOS A ALMEIDA (FL) (1)      372. CATHY HAMMOND (NV) (1)
309. BRYAN BOLLING AND JESSICA      340. CARLOS A CANTU (TX) (1)        373. CATHY TITMUS (WY) (1)
BOLLING (NC) (1)                    341. CARLOS BARRERA (TX) (1)        374. CECIL JENKINS AND BARBARA
310. BRYAN JONES (TX) (1)           342. CARLOS DEPROW AND ELMA         JENKINS (TX) (1)
311. BRYAN L EMILIUS (PA) (1)       DEPROW (IL) (1)                     375. CECIL LEE HIGDON (OK) (1)
312. BRYAN THOMPSON (MI) (1)        343. CARLOS E LEGOAS (FL) (1)       376. CECILIO LOPEZ JR (TX) (1)
313. BRYCE MICHAEL GODWIN           344. CARLOS E RODRIGUEZ (NV) (1)    377. CELESTINO ROBERT SIERRA
AND ELIZABETH GODWIN (LA) (1)       345. CARLOS FUENTES (TX) (1)        (TX) (1)
314. BRYSON SCOTT DAVIS (ID) (1)    346. CARLOS GARCIA (KS) (1)         378. CESAR BLANCO (CA) (1)
315. BURGESS NICHOLAS (TX) (1)      347. CARLOS LUGO AND MARIA C        379. CESAR H NUNEZ (UT) (1)
316. BYRON CODY APPLEWHITE          LUGO (CA) (1)                       380. CHAD BRUMMELL AND CAROL
AND GINGER APPLEWHITE (TX) (1)      348. CARLOS PIERSON AND CINDY       BRUMMEL (CA) (1)
317. CALE DUERSTEIN AND JAMI        PIERSON (IA) (1)                    381. CHAD CAGLE AND NICOLE
DUERSTEIN (WI) (1)                  349. CARLOS ROBLES (TX) (1)         CAGLE (NC) (1)
318. CALVIN B ADAMS AND ERNIE       350. CARLOS ROJO AND NORMA          382. CHAD CROTSER (MI) (1)
P ADAMS (NC) (1)                    RUELAS (CA) (1)
           Case 3:17-md-02777-EMC Document 556 Filed 05/03/19 Page 13 of 42

                                         OPT-OUT LIST
                              CLASS MEMBER NAME (STATE) (# OF VINS)

383. CHAD EDWARD BRASEL (MN)        415. CHARLES R GRAY (TX) (1)       446. CHRIS HUEGERICH (IA) (1)
(1)                                 416. CHARLES S KASTELLO AND        447. CHRIS PEARSON AND
384. CHAD ELAM (CA) (1)             DAWN SIMCAKOSKI (WI) (1)           VIRGINIA NOONER (AR) (1)
385. CHAD JOHNSON AND               417. CHARLES SCOTT MILNE (WA)      448. CHRIS SAMUELSON (ND) (1)
JENNIFER JOHNSON (MN) (1)           (1)                                449. CHRIS WILKINSON AND
386. CHAD KALTENBACH (SD) (1)       418. CHARLES SMITH (TX) (1)        KIMBERLY WILKINSON (UT) (1)
387. CHAD KOEP (MN) (2)             419. CHARLES STEVEN BROUSSARD      450. CHRISTIAN PARKER (NY) (1)
388. CHAD LUGO (TX) (1)             (TX) (1)                           451. CHRISTINA BIMMERMAN AND
389. CHAD M ELLINGTON (CO) (1)      420. CHARLES SUDER (IN) (1)        BRYAN BIMMERMAN (TX) (1)
390. CHAD OLSEN AND BRITTNEY        421. CHARLES T PIAZZA (IL) (1)     452. CHRISTINE M WILSON (PA) (1)
OLSEN (MS) (1)                      422. CHARLES THIEL (MI) (1)        453. CHRISTINE TAYLOR (FL) (1)
391. CHAD RENFROE (AL) (1)          423. CHARLES V ROBINSON (TX) (1)   454. CHRISTOPHER ALLEN POLHERT
392. CHAD TRAHAN (GA) (1)           424. CHARLES W COLLINS (MD) (1)    AND CRISTI MARIE POLHERT (CA)
393. CHAD WINKINHOFER AND           425. CHARLES W MENNINGER III       (1)
HEATHER WINKINHOFER (CO) (1)        (VA) (2)                           455. CHRISTOPHER BARBOUR (CT)
394. CHADLEY J CARTER (IA) (1)      426. CHARLES W MICHAELS (TX) (1)   (1)
395. CHANCE DEROUEN (SC) (1)        427. CHARLES W WHITE AND           456. CHRISTOPHER BLOW (CA) (1)
396. CHANGPING WEI (MN) (1)         BETTY WHITE (TX) (1)               457. CHRISTOPHER BOND (MS) (1)
397. CHARLES A ROGERS AND           428. CHARLES WEDEL AND MICKIE      458. CHRISTOPHER C FEHR (SC) (1)
ANGELA ROGERS (OK) (1)              WEDEL (CA) (1)                     459. CHRISTOPHER C RIVERA (WI)
398. CHARLES BEATTY (TX) (1)        429. CHARLEY EVANS (CA) (1)        (1)
                                    430. CHARLIE CASTLE (MS) (1)       460. CHRISTOPHER CARTER (SD) (1)
399. CHARLES C RICHARDS AND
CAROL A RICHARDS (CO) (1)           431. CHARLIE FALKNER (WI) (1)      461. CHRISTOPHER CLAUS (NY) (1)
                                    432. CHARLIE MARTINEZ AND          462. CHRISTOPHER DENOVELLIS
400. CHARLES COOK (GA) (1)
                                    SUSAN MARTINEZ (TX) (1)            (CA) (1)
401. CHARLES COX (OK) (1)
                                    433. CHARLIE WYMAN WELLS (GA)      463. CHRISTOPHER DOUGHERTY
402. CHARLES D TAULBEE (KY) (1)                                        (IA) (1)
                                    (1)
403. CHARLES E CROZIER AND                                             464. CHRISTOPHER E MASTERS
CAROL S CROZIER (FL) (1)            434. CHARLOTTE C LOWRANCE AND
                                    BANKS LOWRANCE (TX) (1)            (MO) (1)
404. CHARLES E LANE AND ANONG                                          465. CHRISTOPHER EDGAR (CA) (1)
LANE (TX) (1)                       435. CHARLOTTE LOWRANCE AND
                                    BANKS LOWRANCE (TX) (1)            466. CHRISTOPHER FOX (NC) (1)
405. CHARLES E OVERTON (NC) (1)                                        467. CHRISTOPHER GUGGEMOS
                                    436. CHARLOTTE MATTHEWS (TX)
406. CHARLES FRANCIS CROSSAN                                           AND MICHELLE GUGGEMOS (MN)
                                    (1)
(WV) (1)                                                               (1)
                                    437. CHASE MINTRONE (FL) (1)
407. CHARLES H BEVERLY (TX) (1)                                        468. CHRISTOPHER J BREAUX (MS)
408. CHARLES HUDDLESTON III (CA)    438. CHASON WILLIAM - GREGORY      (1)
(1)                                 POINTER (MI) (1)                   469. CHRISTOPHER LEE VIGIL (TX)
409. CHARLES J FOSCHINI (FL) (1)    439. CHERYL BASHAM (IN) (1)        (2)
410. CHARLES L ARMY (FL) (1)        440. CHERYL DOMINICK (DE) (1)      470. CHRISTOPHER LEO FARRIS AND
411. CHARLES MCCARTNEY (CA) (1)     441. CHESTER F JOHNSON (NH) (1)    MELISSA FARRIS (CA) (1)
412. CHARLES MCCLAUGHERTY           442. CHET REECE (TX) (1)           471. CHRISTOPHER LEONI AND
(OR) (1)                            443. CHIP D NEER AND JANICE KAY    PRINCESS LEONI (TX) (1)
413. CHARLES MICHAEL HOLDER         NEER (IN) (1)                      472. CHRISTOPHER M FORSYTH
(TX) (1)                            444. CHRIS BEVENUE (TX) (1)        AND LINDSEY FORSYTH (SHELTON)
414. CHARLES R BOGY (MT) (1)        445. CHRIS CAMPION (CA) (1)        (NY) (1)
           Case 3:17-md-02777-EMC Document 556 Filed 05/03/19 Page 14 of 42

                                          OPT-OUT LIST
                              CLASS MEMBER NAME (STATE) (# OF VINS)

473. CHRISTOPHER PAGE (TX) (1)      503. CODY S SWEET (NY) (1)         532. CYRUS GARRISON (MO) (1)
474. CHRISTOPHER PAUL HARPER        504. CODY TALLAS AND DORIS         533. D THOMAS RUTTURA (NY) (1)
(CO) (1)                            BUSH (TX) (1)                      534. DAIVD STURROCK (CA) (1)
475. CHRISTOPHER STANLEY AND        505. COLEMAN SESSUMS (TX) (1)      535. DAKOTA JAKE ETHRIEDGE (GA)
CHERYL STANLEY (CA) (1)             506. COLLIN HALE (TX) (1)          (1)
476. CHRISTOPHER TUCKER (GA) (1)    507. COLLIN LEIDY (FL) (1)         536. DALE A KLUG AND MARY JANE
477. CHRISTOPHER WATKINS (MI)       508. COLTON WARREN SHANNON         B KLUG (NC) (1)
(1)                                 (OR) (1)                           537. DALE BUSBY AND DEBORAH
478. CINDY NEIBERGER AND LUKE       509. CONNIE L DAUBENMIRE (TX)      BUSBY (TX) (1)
NEIBERGER (CO) (1)                  (1)                                538. DALE GILLETTE (CA) (1)
479. CINDY SIMCOX AND RICHARD       510. COREY RATZLOW (MN) (1)        539. DALE M RUZICKA AND
SIMCOX (WY) (1)                     511. COREY RINGER (CA) (1)         MELODY L RUZICKA (MN) (1)
480. CLARENCE BADER (TX) (1)        512. CORNAN JOHN JOHNSON (CA)      540. DALLAS JAN WILEY (OR) (1)
481. CLARENCE M TITLOW (TN) (1)     (1)                                541. DAMIAN C ROCHE (NY) (1)
482. CLARK DUNLAP (CA) (1)          513. COULON DEVILLER (TX) (1)      542. DAMIAN L SIGMAN (CO) (1)
483. CLAUD W ALDRIDGE (TX) (1)      514. CRAIG JACKSON AND SARAH       543. DAMION PATTON AND DANE
484. CLAUDE JONES (TX) (1)          JACKSON (TX) (1)                   PATTON (DE) (1)
485. CLAUDE RANDAL STONE (MO)       515. CRAIG KASA (MN) (1)           544. DAMON K HILL (TX) (1)
(1)                                 516. CRAIG SCITES (OH) (1)         545. DAN GRAVITT (GA) (1)
486. CLAUDE WESLEY AKLEY (GA)       517. CRAIG SCOTT GRAY (AL) (1)     546. DAN L RINGER (TX) (1)
(1)                                 518. CRAIG STOUT (IA) (1)          547. DAN STROUP (TX) (1)
487. CLAUDIO VASQUEZ (CA) (1)       519. CRESENCIO LOPEZ FLORES (CA)
                                                                       548. DAN T STEVENS AGENCIES INC
488. CLAY COOPER (OK) (1)           (1)
                                                                       (CO) (1)
489. CLAYTON F STEWART AND          520. CRISTIAN LIZAMA (FL) (1)
                                                                       549. DAN W HAUGE (TX) (1)
COURTNEY STEWART (TX) (1)           521. CRISTINA SANDOVAL AND         550. DANA GREGORY (GA) (1)
490. CLAYTON KNUTSON (TX) (1)       LUIS WHITE (TX) (1)
                                                                       551. DANA L TRAEGER AND SUSAN
491. CLAYTON WESTBROOK (SC) (1)     522. CRISTOFER K ASKERVOLD AND     S MCKEOWN (NE) (1)
492. CLEMENTE DEHOYOS III (TX)      MELINA ASKERVOLD (FL) (1)
                                                                       552. DANA LAHAIE (MI) (1)
(1)                                 523. CRYSTAL JEAN HOLMAN AND
493. CLEVE C WEYENBERG JR (TX)                                         553. DANA PITCHFORD (IL) (1)
                                    GARYWAYNE HOLMAN (NC) (1)
(1)                                                                    554. DANIAL SADOWSKI (CT) (1)
                                    524. CRYSTAL LEE BONOTTO (OR)
494. CLIFFORD DAVID HESTER (UT)     (1)                                555. DANIEL A HUFF AND DONNA
(1)                                                                    HUFF (TX) (1)
                                    525. CRYSTAL MARIE A MARZOCCHI
495. CLIFTON BAILEY (MS) (2)                                           556. DANIEL ACKER (NY) (1)
                                    (RI) (1)
496. CLIFTON MYRICK (TX) (1)                                           557. DANIEL BONIFAS AND
                                    526. CURTIS A GILBREAITH AND
497. CLIFTON MYRICK AND                                                CYNTHIA BONIFAS (CO) (1)
                                    WILLA GILBREAITH (MT) (1)
CANDENCE MYRICK (TX) (1)                                               558. DANIEL BOYETT (MS) (1)
                                    527. CURTIS HARWICK AND
498. CLINT MCKINNEY (ND) (1)                                           559. DANIEL C FARRELL (NY) (1)
                                    CARLEEN HARWICK (WY) (1)
499. CLINTEN WAYBOURN (TX) (1)      528. CURTIS L HAMMONDS (TX) (1)    560. DANIEL CULLEN AND DIANA
500. CLINTON ETHERIDGE AND                                             CULLEN (TX) (1)
                                    529. CURTIS MCDANIEL AND
SADIE ETHERIDGE (GA) (1)                                               561. DANIEL EDWARDS (TX) (1)
                                    DEBBIE MCDANIEL (MS) (1)
501. CLINTON S GLASEN AND                                              562. DANIEL ELDON HILL (SC) (1)
                                    530. CYNTHIA CARPENTER (TX) (1)
MELINDA L GLASEN (TX) (1)           531. CYNTHIA G SPAINHOUR (IN)      563. DANIEL FOSTER (CA) (1)
502. CODY LANGLOIS (CT) (1)         (1)                                564. DANIEL G RIVERA (CA) (1)
           Case 3:17-md-02777-EMC Document 556 Filed 05/03/19 Page 15 of 42

                                           OPT-OUT LIST
                               CLASS MEMBER NAME (STATE) (# OF VINS)

565. DANIEL G ZAMORA (OR) (1)        598. DARIN DEBAUN (TX) (1)         636. DAVID G BARROW AND LUCY
566. DANIEL GLEN O'DELL (TX) (1)     599. DARIUSZ KULON (IL) (1)        H BARROW (TX) (1)
567. DANIEL GONZALES AND             600. DARLENE M DODSON (AZ) (1)     637. DAVID G MOSBY (TX) (1)
DEBORAH GONZALES (OK) (1)            601. DARREL C CALDWELL (TX) (1)    638. DAVID GORE (OR) (1)
568. DANIEL HEALY (WI) (1)           602. DARRELL FRIES (NC) (1)        639. DAVID HALL (CA) (1)
569. DANIEL J KRAFT AND DIANNE       603. DARRELL GARZA (TX) (1)        640. DAVID HANSON (TX) (1)
M KRAFT (WI) (1)                     604. DARRELL JOHNSON AND LISA      641. DAVID J COLELLO JR AND
570. DANIEL LEMKUIL (TX) (1)         JOHNSON (CA) (1)                   ROSANNE COLELLO (CA) (1)
571. DANIEL LOPEZ (GA) (1)           605. DARRIN HOGER (ND) (1)         642. DAVID J JARZAMSKI (TX) (1)
572. DANIEL LUSZCZ (KY) (1)          606. DARRYL J GROHMAN (TX) (1)     643. DAVID JOHNSON (GA) (1)
573. DANIEL MAKUROF (MI) (1)         607. DARRYL SAUCIER (AL) (1)       644. DAVID JOHNSON JR (MO) (1)
574. DANIEL MARTIN (WA) (1)          608. DARVEL HUTCHINS (TX) (1)      645. DAVID JONES AND AMBER
575. DANIEL MOUTON (MS) (1)          609. DARYL STARK (KY) (1)          JONES (TX) (1)
576. DANIEL P VASQUEZ (TX) (1)       610. DAVE KINSINGER (UT) (1)       646. DAVID K SCHOENGART (KY) (1)
577. DANIEL P WHITE (TX) (1)         611. DAVE THOMPSON (AZ) (1)        647. DAVID KARDING AND LAURA
578. DANIEL PAGE AND LINDA           612. DAVID A GREEN (KY) (1)        KARDING (IA) (1)
PAGE (MO) (1)                        613. DAVID A HALSELL (CO) (1)      648. DAVID KIZZIA (AR) (1)
579. DANIEL RAMOS (CO) (1)           614. DAVID A NAKKULA (MI) (1)      649. DAVID L PATTON (MO) (1)
580. DANIEL RAMSEY AND TRACI         615. DAVID A NELSON (TX) (1)       650. DAVID L SIMMONS AND SALLY
RAMSEY (KY) (1)                      616. DAVID A STEWART (TN) (1)      C SIMMONS (TX) (1)
581. DANIEL RAYMOND MCDUFFIE         617. DAVID ABBOTT (IOWA) (1)       651. DAVID LABOSSIERE (CO) (1)
AND GWENDOLYN ODOM                   618. DAVID ALLEN BRADSHAW (TX)     652. DAVID M COOP (CO) (1)
MCDUFFIE (FL) (1)                    (1)                                653. DAVID MAGANA RODRIGUEZ
582. DANIEL ROCKETT (CA) (1)         619. DAVID ALTON SEAY (TX) (1)     (TX) (1)
583. DANIEL RODEBACK (CA) (1)        620. DAVID ANDERSON (TX) (1)       654. DAVID MARTINEZ (TX) (1)
584. DANIEL SMITH (CA) (1)           621. DAVID ARCE-APONTE (TX) (1)    655. DAVID MARTINEZ AND GISELA
585. DANIEL SMITH AND CECELLA        622. DAVID B SCALES JR (NJ) (1)    MARTINEZ (PR) (1)
SMITH (AZ) (1)                       623. DAVID BAILEY (NY) (1)         656. DAVID MCFARLAND (TX) (1)
586. DANIEL V COMER (TX) (2)         624. DAVID BALLARD AND TERRY       657. DAVID MEIENBURG (CA) (1)
587. DANIEL W FILER (TX) (1)         BALLARD (CA) (1)                   658. DAVID MESCHER AND MARIA
588. DANIEL WALKER (TX) (2)          625. DAVID BARTLETT (NY) (1)       VICTORIA MESCHER (TX) (1)
589. DANIELLE KUCERA (TX) (1)        626. DAVID BRIGHT (NC) (1)         659. DAVID MIKKELSON (WI) (2)
590. DANIELLE WATSON (TX) (1)        627. DAVID BRYAN EYE (NC) (1)      660. DAVID MILLER (CA) (1)
591. DANNY C TYLER AND BETTY S       628. DAVID C ANDERSON AND          661. DAVID MITCHELL (VA) (1)
TYLER (IN) (1)                       ELEANOR M ANDERSON (CA) (1)        662. DAVID NGO (HI) (1)
592. DANNY COOK (TX) (1)             629. DAVID C DEIKE (IA) (1)        663. DAVID REED (TX) (1)
593. DANNY LEE CHANCE AND            630. DAVID C DUNCAN III (NC) (1)   664. DAVID RETZLAFF AND
NANCY SHERDAN CHANCE (FL) (1)        631. DAVID CAUDILLO (CA) (1)       DARLYNE CAMPBELL (CA) (1)
594. DANNY PATTERSON (TX) (1)        632. DAVID COHEN (TX) (1)          665. DAVID S GODDARD (CO) (1)
595. DANNY QUISENBERRY AND           633. DAVID D BROWN (MI) (1)        666. DAVID S WERGEN (OR) (1)
DEENA QUISENBERRY (TX) (1)           634. DAVID D HUNTER (TX) (1)       667. DAVID S YOUNG (AR) (1)
596. DANNY W HARRIS II (MI) (1)      635. DAVID DOUB AND MARLENE        668. DAVID SCHNEIDER AND
597. DAREN DAYTON AND DENISE         DOUB (TX) (1)                      JOANNA SCHNEIDER (FL) (1)
DAYTON (ID) (1)
          Case 3:17-md-02777-EMC Document 556 Filed 05/03/19 Page 16 of 42

                                        OPT-OUT LIST
                             CLASS MEMBER NAME (STATE) (# OF VINS)

669. DAVID SCOTT LANGLEY (MS)      700. DEBRA HITT AND RANDY HITT    728. DEREK E LONGSTAFF (AZ) (1)
(1)                                (TX) (1)                          729. DEREK ILER (VA) (1)
670. DAVID SEXTON (MO) (1)         701. DEBRA M SEVERSON-LOPP        730. DEREK MINCHEY AND
671. DAVID STACY (TX) (1)          (MT) (1)                          FRANCES MINCHEY (WY) (1)
672. DAVID SZYMUSIAK (CA) (1)      702. DEBRA MITCHELL AND CHRIS     731. DEREK TALL (WA) (1)
673. DAVID T BURKETT (TX) (1)      MITCHELL (FL) (1)                 732. DEREK WELDY AND ANDREA
674. DAVID W FORTENBERRY AND       703. DELIA TORRES (CA) (1)        MOORE (MO) (1)
PENELOPE J FORTENBERRY (TN) (1)    704. DELLA J SELLERS AND MONTE    733. DERICK FAIRCHILD (FL) (1)
675. DAVID W FRANCIS (TX) (1)      SELLERS (OK) (1)                  734. DERRICK A SILLIVAN (MT) (1)
676. DAVID W KELLEY (TX) (1)       705. DEMETRIA SANCHEZ AND         735. DESIREE M FEDERICO (NY) (1)
677. DAVID W THOMAS (CA) (1)       JESSE SANCHEZ (TX) (1)            736. DESTRY A FORGETTE (AZ) (1)
678. DAVID W WHITTINGTON AND       706. DENIS KRAMER (IA) (1)        737. DEVIN W MARTIN (TX) (1)
KIMBERLY H WHITTINGTON (AL) (1)    707. DENNIS C THREATT (TX) (1)    738. DEWEY G GUBBINS (TX) (1)
679. DAVID WALTMAN (OK) (1)        708. DENNIS CARROL SCOGIN (TX)    739. DIANA L DEGRAW (CO) (1)
680. DAVID WEST AND LESLIE WEST    (1)                               740. DIANNA BOURLAND AND
(UT) (1)                           709. DENNIS E CARLSON AND         SANTINA RICHMAN (TX) (1)
681. DAVID WETTSTEIN AND           MARY L CARLSON (IN) (1)           741. DIANNE BEAN (FL) (1)
NANCY J WETTSTEIN (FL) (1)         710. DENNIS EARL BELL (NC) (1)    742. DIEGO GONZALEZ JR AND
682. DAVID WILLIAMSON (IN) (1)     711. DENNIS GASKINS (TX) (1)      PATRICIA GONZALEZ (TX) (1)
683. DAVID WILLIE BERGERON (LA)    712. DENNIS HULL AND JANE M       743. DIMITRIOS ANDRIKOS AND
(1)                                HULL (MO) (1)                     SABINE ANDRIKOS (GERMANY) (1)
684. DAVID WRIGHT AND JAMIE        713. DENNIS J BURNETT AND         744. DION KAMPA AND MELISSA
WRIGHT (WI) (1)                    TERRY A MIDGLEY (OK) (1)          SALENTINE (WI) (1)
685. DAVIS WILLIAMS (AL) (1)       714. DENNIS LONG AND CINDY        745. DOMINICK BIANCHI AND
686. DAWN C CASTLEMAN (OR) (1)     LONG (CA) (1)                     MICHELLE BIANCHI (FL) (1)
687. DAWN NELSON AND EDWARD        715. DENNIS M WIGGINS (TX) (1)    746. DOMINICK MELFI (PA) (1)
NELSON (AR) (1)                    716. DENNIS O'BRIEN (WI) (1)      747. DON B JACKSON (TX) (1)
688. DAWNETTA JANENE               717. DENNIS R BEARD (TX) (1)      748. DON D PEAK (TX) (1)
HOLLADAY (GA) (1)                  718. DENNIS R JANNETTA AND        749. DON DIGBY (CA) (1)
689. DAYLE DROZD (IL) (1)          MARIE E JANNETTA (MN) (1)         750. DON KEENEY (MO) (1)
690. DEAN BECK (NE) (1)            719. DENNIS R LITTLE AND DIANA    751. DON MCGEE (TX) (1)
691. DEAN CONRAD (TX) (1)          WALLACE (IN) (1)                  752. DON MERRIMAN DBA DON-
692. DEAN CULLON (SC) (1)          720. DENNIS SCOTT FLORENCE (NY)   SANDY LLC (TX) (1)
693. DEAN F ANDERSON AND           (1)
                                                                     753. DON NELSON (CA) (1)
SANDRA ANDERSON (NY) (1)           721. DENNIS TOMLIN (WA) (1)
                                                                     754. DON SNYDER (MI) (1)
694. DEAN KOHANYL AND JULIE        722. DENNIS TOMLIN AND TAWNYA
                                                                     755. DON WELLS AND KATHY
KOHANYL (PA) (1)                   TATE (WA) (1)
                                                                     WELLS (MO) (1)
695. DEAN PETERSON (WI) (1)        723. DENNIS TUBRIDY (NY) (1)
                                                                     756. DONALD E KEITH AND
696. DEAN W ALLMON (FL) (1)        724. DENNIS WHITE AND REBEKAH     BRENDA S KEITH (IL) (2)
697. DEANNA RICHTER PERRY (NJ)     DAWN LAWRENCE (CA) (1)
                                                                     757. DONALD E YOUNG AND
(1)                                725. DENNIS WILLIAMS (TX) (1)
                                                                     BEVERLY M YOUNG (MO) (1)
698. DEBORAH BENNETT (TX) (1)      726. DENNIS WOOD (MI) (1)         758. DONALD EDWIN HARRELL (NC)
699. DEBRA ANN GUDERJAHN REX       727. DENNIS ZAFERIS AND           (1)
(MT) (1)                           DEBORAH ZAFERIS (TX) (1)
           Case 3:17-md-02777-EMC Document 556 Filed 05/03/19 Page 17 of 42

                                          OPT-OUT LIST
                               CLASS MEMBER NAME (STATE) (# OF VINS)

759. DONALD EUGENE CLARY (TX)        792. DOUG MERRELL (AZ) (1)         825. DUSTIN AUCLAIRE (ID) (1)
(1)                                  793. DOUG RATTERMAN AND            826. DUSTIN DOWNING (PA) (1)
760. DONALD G LAWSON AND             SANDRA RATTERMAN (FL) (1)          827. DUSTIN E GRATE (NV) (1)
VIVIENNE A LAWSON (FL) (1)           794. DOUG THOOFT (MN) (1)          828. DUSTIN FAUST AND
761. DONALD G WARD (CO) (1)          795. DOUG TOWNSEND (TX) (1)        STEPHANIE FAUST (CA) (1)
762. DONALD GEORGE VINCENT JR        796. DOUGLAS B MCLAUGHLIN (TX)     829. DUSTIN LOUDEN AND
AND MARGARET C VINCENT (TX) (1)      (1)                                MAYNARD BOULDEN (WV) (1)
763. DONALD GILMAN (GA) (1)          797. DOUGLAS BARRIE AND            830. DUSTIN MARKS (TX) (1)
764. DONALD J LOUGHRAN (TX) (1)      HEITHER BARRIE (ID) (1)            831. DUSTIN O'DELL (CO) (1)
765. DONALD J MOORE (NY) (1)         798. DOUGLAS C PIERCE (WA) (1)     832. DUSTIN VARTY AND KOREEN
766. DONALD L BENNETT JR (NY) (1)    799. DOUGLAS CARSON (TX) (1)       VARTY (MT) (1)
767. DONALD L FOSTER (TX) (1)        800. DOUGLAS CRYER AND JERI        833. DWAIN V JONSON (TX) (1)
768. DONALD LEWIS CLEAVER AND        CRYER (CA) (1)                     834. DWAYNE HUNTER (TX) (1)
HEATHER L CLEAVER (KY) (1)           801. DOUGLAS E MCGEE AND           835. DWAYNE ROE BOGGS (OK) (1)
769. DONALD M SCHIMIDT AND           KITTILEE MCGEE (TX) (1)            836. DWAYNE S ADAMS (KY) (1)
KIMBERLY S SCHMIDT (OH) (1)          802. DOUGLAS HUGHES (CA) (1)       837. DWIGHT LINTSTROM (MI) (1)
770. DONALD MOLLETT (MO) (1)         803. DOUGLAS J CONRAD (CO) (1)     838. DYLAN DZUCK (WA) (1)
771. DONALD N LAMSON AND             804. DOUGLAS KEELING AND LISA      839. E TODD CRADDOCK (NC) (1)
LINDA S LAMSON (WA) (1)              KEELING (CA) (1)                   840. EARL H HITZMAN JR (LA) (1)
772. DONALD PARNELL (MS) (1)         805. DOUGLAS LEON BAY AND          841. EARNEST F PHELPS III (TX) (1)
773. DONALD R DIXON (IA) (1)         KAYLA J BAY (CO) (1)               842. EARNEST WAYNE BROWN (TX)
774. DONALD R HUNTER (AR) (1)        806. DOUGLAS M BELDING (TX) (1)    (1)
775. DONALD R ROOT AND LISA E        807. DOUGLAS M MOORE (TX) (1)      843. EDDIE D HENRY (TX) (1)
ROOT (CO) (1)                        808. DOUGLAS M ROBB (KY) (1)       844. EDDIE ORTEGA AND SHERRY
776. DONALD R WACEK AND              809. DOUGLAS OWEN THOMPSON         IVEY (TX) (1)
MARTA D WACEK (OR) (1)               (TX) (1)                           845. EDDY A RUDD (FL) (1)
777. DONALD SCOTT PLATKO (OR)        810. DOUGLAS PENNEKAMP (TX)        846. EDDY D BROWN AND MARLA
(1)                                  (1)                                A BROWN (CO) (1)
778. DONALD SOMERS (NV) (1)          811. DOUGLAS RAUL THIEL (MI) (1)   847. EDER ACOSTA (TX) (1)
779. DONALD T LONG JR (IL) (1)       812. DOUGLAS SEYMOUR (TX) (1)      848. EDGAR BRAXTON AND TRUDY
780. DONALD TROY MORITZ (IL) (1)     813. DOUGLAS SHOEMAKER (TX) (1)    BRAXTON (NC) (1)
781. DONALD TUSSEY (TX) (1)          814. DOUGLAS ZINK AND BRENDA       849. EDGAR E GUZMAN (TX) (1)
782. DONALD W FREEMAN (TX) (1)       ZINK (ND) (1)                      850. EDWARD CARRIER AND
783. DONALD W GILDEN AND             815. DOYLE E BARNETT (MO) (2)      CYNTHIA A BOUCHER (NH) (1)
JOYCE A GILDEN (CA) (1)              816. DOYLE MORROW (MS) (1)         851. EDWARD CONSTANTINESCU
784. DONALD W SMITH (MI) (1)         817. DR JAMES E STEER (IA) (1)     (TX) (1)
785. DONAVIN AULD (NC) (1)           818. DUANE E JACKSON (UT) (1)      852. EDWARD D ABDELNOUR (MA)
786. DONNA ANDERSON AND              819. DUANE E MORTON SR (GA) (1)    (1)
DAVID CARNEY (OR) (1)                820. DUANE GLEASON (PA) (1)        853. EDWARD G DAMPF III (IL) (1)
787. DONNIE WARRICK (TX) (1)         821. DUANE SCHWARTZ (OR) (1)       854. EDWARD J SHARKEY (FL) (1)
788. DORINEL BACIV (IL) (1)          822. DUANE T AUSTIN AND KAREN      855. EDWARD L NEELEY JR AND
789. DOROTEO M RAMIREZ (TX) (1)      L AUSTIN (FL) (1)                  JENNIFER NEELEY (TX) (1)
790. DOROTHY FETTER (NY) (1)         823. DUANE W DICKINSON (VA) (1)    856. EDWARD LEONARD (SD) (1)
791. DOUG FRICKE (IA) (1)            824. DUBLAS CHULO (TX) (1)
           Case 3:17-md-02777-EMC Document 556 Filed 05/03/19 Page 18 of 42

                                          OPT-OUT LIST
                              CLASS MEMBER NAME (STATE) (# OF VINS)

857. EDWARD LOUIS HENDRICKSON       886. ERIC A BECKER (KS) (1)         922. FAITH BLAINE AND SCOTT
(NC) (1)                            887. ERIC FERDNA (NC) (1)           BLAINE (TX) (1)
858. EDWARD M KULIGOWSKI AND        888. ERIC FORNER (TX) (1)           923. FARON KENDLE (VA) (1)
JENNIFER KULIGOWSKI (MI) (1)        889. ERIC J CROKE (CO) (1)          924. FELIX A YING AND DEEANN
859. EDWARD M REISINGER AND         890. ERIC JOHNSON (TX) (1)          YING (CO) (1)
LOVELYN A REISINGER (TX) (1)        891. ERIC LEITZKE (CA) (1)          925. FELIX FLETES (CA) (1)
860. EDWARD N FASNIGHT JR (AL)      892. ERIC S GOSSMAN (WA) (1)        926. FELIX GONZALES (TX) (1)
(1)                                 893. ERIC WADE AND AARON            927. FELIX HERNANDEZ DOMENICH
861. EDWARD OLIVER JONES AND        WADE (TX) (1)                       (PA) (1)
WENDI L JONES (MO) (1)              894. ERICA BATDORFF AND             928. FERDINAND B ROHR (CO) (1)
862. EDWARD POLLACK (FL) (1)        MICHAEL BATDORFF (IL) (1)           929. FERRAL VIDRINE (TX) (1)
863. EDWARD RENE HOPPER (TX)        895. ERICA L JEANSONNE (LA) (1)     930. FIDEL SANTOS (TX) (1)
(1)                                 896. ERICH D MOELLER (WY) (1)       931. FLORIAN HYAR AND CARMEN
864. EDWARD ROLAND HILL III (GA)    897. ERICK LORE (NY) (1)            BUTLAND (TX) (1)
(1)
                                    898. ERIK SCHUYLER (TX) (1)         932. FLOYD P WELLS AND SARAH
865. EDWIN ALAN WRIGHT (TN) (1)
                                    899. ERNEST C MASCARENAS AND        WELLS (OH) (1)
866. EDWIN BROOKS HOLTON (GA)
                                    SELINA M MASCARENAS (CO) (1)        933. FLOYD PAUL BRODIN (ND) (1)
(1)
                                    900. ERNEST CANALES (TX) (1)        934. FOSS BEAN (TX) (1)
867. EDWIN E HELT (IL) (1)
                                    901. ERNEST D HODGDON JR (FL)       935. FRANCES A ROBERTS AND
868. EDWIN MILLS AND RUTH S         (1)                                 CARL W ROBERTS (CO) (1)
MILLS (VA) (1)
                                    902. ERNEST G BANASAU JR (TX) (1)   936. FRANCIS FAHEY DBA OPTIMAL
869. EDWIN RIVERA AND CARMEN        903. ERNEST LEE ARMSTRONG JR        ENERGY (NJ) (1)
RIVERA (FL) (1)                     (MD) (1)                            937. FRANCISCO ABREGO (TX) (1)
870. EDYTHE L BOOKWALTER AND        904. ERNEST MONTLEY (MD) (1)        938. FRANCISCO ARROYOS III (TX)
THOMAS E BOOKWALTER (IL) (1)        905. ERNESTO FREGOZO (CA) (1)       (1)
871. ELAINE RANDALL COLLIER         906. ERTIS BASS (TX) (1)            939. FRANCISCO LUGO (FL) (1)
AND KEVIN H COLLIER (PA) (1)        907. ESEQUIEL MORALEZ (TX) (1)      940. FRANCISCO SOTO AND
872. ELGIN DEHOFF (WY) (1)          908. ESPERANZA DIAZ (TX) (1)        FRANCISCO J SOTO-POMEROY (CA)
873. ELI MCCLAIN (AZ) (1)           909. ESTEBAN RODRIGUEZ (TX) (1)     (1)
874. ELIAS J DELGADO (TX) (1)       910. ETHAN LARRABEE (CA) (1)        941. FRANK A RITZ (TX) (1)
875. ELIZABETH CATHERINE            911. EUGENE CAPORALE AND            942. FRANK A. NOVELLI (TX) (1)
DUNLAP (FL) (1)                     TREISA CAPORALE (GA) (1)            943. FRANK COSTANZO (TX) (1)
876. ELIZABETH FORTON (MI) (1)      912. EUGENE CHUMAKOV (WA) (1)       944. FRANK D FIELDS AND GLENDA
877. ELIZABETH KUZMA (NY) (1)       913. EUGENE CRAN (TX) (1)           W FIELDS (TX) (1)
878. ELIZABETH PECK (ME) (1)        914. EVELINA ACOSTA ZAMUDIO         945. FRANK E BAKER II AND DOLLY
879. ELODIA PEREZ AND ANTONIO       AND ELVIRA Z ACOSTA (AZ) (1)        R BAKER (PA) (1)
SALAZAR (TN) (1)                    915. EVELIO MONDRAGON (CA) (1)      946. FRANK E PRATT JR AND FAYE E
880. EMILE JOSEPH LAPOINTE (LA)     916. EVELYN MARTINEZ (TX) (1)       PRATT (TX) (1)
(1)                                                                     947. FRANK FERNANDEZ (NY) (1)
                                    917. EVERARD M LEWIS II (WA) (1)
881. EMILIO GUEDE (FL) (1)                                              948. FRANK J LIFRIERI (NY) (1)
                                    918. EVERETT SHAFFER (TX) (1)
882. EMILY BLANKENSHIP (WV) (1)                                         949. FRANK M DURRANCE (FL) (1)
                                    919. EVERETTE WHITE (TX) (1)
883. EMILY MASON (FL) (1)                                               950. FRANK ROACH (GA) (1)
                                    920. EVIS R BEATON (CA) (1)
884. EMMA CATES (NM) (1)                                                951. FRANK SIEPER (CA) (1)
                                    921. FABIAN MATA (TX) (1)
885. EPIFANIO CHAVERO (TX) (1)                                          952. FRANK T MEYERS (OR) (1)
           Case 3:17-md-02777-EMC Document 556 Filed 05/03/19 Page 19 of 42

                                          OPT-OUT LIST
                               CLASS MEMBER NAME (STATE) (# OF VINS)

953. FRANK TEDESCO (TX) (1)          986. GARY L BILLUPS (CA) (1)      1018. GEORGE P KAUFFMANN AND
954. FRAZIER LEE HOLBERT (TX) (1)    987. GARY L MUELLER AND KAREN     KATIE KAUFFMANN (NJ) (1)
955. FRED JOSEPH WILLETTE (TX)       L MUELLER (TX) (1)                1019. GEORGE PATRICK CROFTON
(1)                                  988. GARY MCKEEVER AND TRACY      AND ALTHA FAYE CROFTON (TX) (1)
956. FRED SCHULTZ (NH) (1)           MCKEEVER (OK) (1)                 1020. GEORGE R NOHEJL AND
957. FREDDIE STEINHILBER AND         989. GARY NEVILLE (MT) (1)        CAROLYN NOHEJL (FL) (1)
EMMA STEINHILBER (WI) (1)            990. GARY R COHEN (TX) (1)        1021. GEORGE S LEBLANC (LA) (1)
958. FREDERICK B MAY (NC) (1)        991. GARY R RIDDLE (CT) (1)       1022. GEORGE TOLSON (CA) (1)
959. FREDRICK PERKINS AND            992. GARY R SMITH (IN) (1)        1023. GEORGINO LOUZADA (TX) (1)
RENAE PERKINS (ND) (1)               993. GARY ROWAN (FL) (1)          1024. GERALD A PEARSON (NC) (1)
960. FREEMAN BUCKTOOTH (NY)          994. GARY ROWLAND AND LAURI       1025. GERALD E WILSON (MI) (1)
(1)                                  ROWLAND (WA) (1)                  1026. GERALD EDWARD SULLIVAN
961. GABRIEL MCCONNELL AND           995. GARY S SMITH (NC) (1)        (MI) (1)
AUDREY MCCONNELL (IA) (1)            996. GARY STEVENS (CA) (1)        1027. GERALD G SCHILLING (NJ) (1)
962. GABRIEL MICHAEL HAUGLAND        997. GARY TRIPP (TX) (1)          1028. GERALD GOOD AND
(IA) (1)                                                               CHRISTINE GOOD (OK) (1)
                                     998. GARY W GROUNDS AND
963. GABRIEL SANCHEZ (CA) (1)                                          1029. GERALD HATTON (AL) (1)
                                     CANDANCE E GROUNDS (TX) (1)
964. GAERSEN BAILEY (TX) (1)                                           1030. GERALD HUIRAS (PA) (1)
                                     999. GASTON BARRETT (BARRETT
965. GALE POWELL AND RETHA           ENTERPRISES) (MS) (1)             1031. GERALD L PARKER AND
POWELL (OH) (1)                                                        SHARON S PARKER (FL) (1)
                                     1000. GAY EARL (TX) (1)
966. GAROLD MAY (TX) (2)                                               1032. GERALD L RICHMOND (TX) (1)
                                     1001. GENE C BROWN JR (TX) (1)
967. GARRETT DANTZLER (OK) (1)                                         1033. GERALD RAMIREZ (TX) (1)
                                     1002. GENEY MENENDEZ (FL) (1)
968. GARRETT KORTUEM (CA) (1)                                          1034. GERALD ROUX (TX) (1)
                                     1003. GEORGE A ANTHONY (PA) (1)
969. GARRETT PARIS AND LORI          1004. GEORGE A GUNTHER (PA) (1)   1035. GERALD W ROSS SR AND
PARIS (TX) (1)                                                         SANDRA J ROSS (VA) (1)
                                     1005. GEORGE B CLARK (TX) (1)
970. GARRY A MILLS (NY) (1)                                            1036. GERALD WEEKS (IL) (1)
                                     1006. GEORGE BLATNIK (IL) (1)
971. GARTH J CASTLEBERRY (OK) (1)                                      1037. GERALD WILFONG AND
                                     1007. GEORGE E CONNER (TX) (1)
972. GARY A HOLLAND AND              1008. GEORGE GRAY (IN) (1)        LOREEN WILFONG (TX) (1)
DEBORAH A HOLLAND (CA) (1)                                             1038. GERALDINE BOOKER (TN) (1)
                                     1009. GEORGE H ROOK JR AND
973. GARY ADAMS (TX) (1)                                               1039. GERARD MARINO (FL) (1)
                                     TEMA ROOK (TX) (1)
974. GARY ADCOCK (TX) (1)                                              1040. GERARDO SINISCALCHI (NY)
                                     1010. GEORGE HENRY (TX) (1)
975. GARY ANDREWS (NE) (1)                                             (1)
                                     1011. GEORGE J BUNKER JR AND
976. GARY BUCK AND MATTHEW           SHERI BUNKER (KY) (1)             1041. GERROD SCHLAFFER (SC) (1)
BUCK (IL) (1)                                                          1042. GERSON PALMA AND YAINE
                                     1012. GEORGE L GRAHAM (GA) (1)
977. GARY CHILDRE (CA) (1)           1013. GEORGE LICHTENBERGER        PALMA (FL) (1)
978. GARY CONDER (WY) (1)            (TX) (1)                          1043. GIGI MCHALE (FL) (1)
979. GARY DEE HUFFMAN (KY) (1)       1014. GEORGE MALOY AND JUDY J     1044. GILBERT NICKERSON (TX) (1)
980. GARY DOMSTEAD (TX) (1)          MALOY (IA) (1)                    1045. GILDER L WHITLOCK (FL) (1)
981. GARY E CARTWRIGHT AND JOY       1015. GEORGE MARUSHOCK (PA)       1046. GILMER MARTINEZ (TX) (1)
CARTWRIGHT (TX) (1)                  (1)                               1047. GIOVANNI A CISNEROS (TX)
982. GARY EARL FRENCH (AL) (1)       1016. GEORGE OBERDORF (TX) (1)    (1)
983. GARY F DUNAWAY (TX) (1)         1017. GEORGE P HARTSHORN (TX)     1048. GLENDA WRIGHT-MIX AND
984. GARY GORE (TX) (1)              (1)                               MARTIN D MIX (NY) (1)
985. GARY JAMES (TX) (1)                                               1049. GLENN CONTOURIS (NC) (1)
           Case 3:17-md-02777-EMC Document 556 Filed 05/03/19 Page 20 of 42

                                         OPT-OUT LIST
                              CLASS MEMBER NAME (STATE) (# OF VINS)

1050. GLENN E SAMMONS (TX) (1)      1082. GREGORY CLENDENIN (WV)      1115. HARVEY BRUMFIELD (TX) (1)
1051. GLENN P ANDERSON (TX) (1)     (1)                               1116. HEADLEE P DANIELS (TX) (1)
1052. GLENN R STALL (WI) (1)        1083. GREGORY GALIETTI (NY) (1)   1117. HEATH MARSHALL AND
1053. GLENN SEGAL (OR) (1)          1084. GREGORY J MASANZ (IL) (1)   TONIA MARSHALL (CO) (1)
1054. GLENN SMALL (CA) (1)          1085. GREGORY L BARR AND          1118. HEATH MINYARD (AR) (1)
1055. GLORIA M SALINAS (TX) (1)     MARLENE BARR (CA) (1)             1119. HEATHER ARAGON (NM) (1)
1056. GLORIA TINGLE (NC) (1)        1086. GREGORY M CAIN AND          1120. HEATHER DAVIS (TX) (1)
1057. GONCALO DUARTE (NJ) (1)       PAULA L CAIN (AL) (1)             1121. HEATHER HERKO (CA) (1)
1058. GOPAL K MAGON (TX) (1)        1087. GREGORY R WHALAN (TX) (1)   1122. HEATHER M SMITH AND
1059. GORDON E BERAN II (TX) (1)    1088. GREGORY RUEHLEN (TX) (1)    DAVID SMITH (IN) (1)
1060. GORDON H MCDONELL AND         1089. GREGORY S BROWN (CA) (1)    1123. HEATHER SAMMONS AND
JANET A MCDOWELL (TX) (1)           1090. GREGORY S ERWIN (OH) (1)    MELVIN SAMMONS (FL) (1)
1061. GORDON LEROY PATTERSON        1091. GREGORY SANCHEZ (NM) (1)    1124. HECTOR VALDES (FL) (1)
(FL) (1)                            1092. GREGORY THIEWES AND         1125. HECTOR MONTANO (NV) (1)
1062. GORDON TOLL AND CARRIE        SUSAN THIEWES (MS) (1)            1126. HECTOR R GONZALEZ (TX) (1)
TOLL (OR) (1)                       1093. GREGORY WOMACK (TX) (1)     1127. HEINZ DAUB (WI) (1)
1063. GORDON W SHRADER (NE)         1094. GRETA EUGENIA HAIDINYAK     1128. HELEN HAMILTON AND
(1)                                 (TX) (1)                          STEVE HAMILTON (AR) (1)
1064. GRAHAM SCOTT RICE AND         1095. GROVER BLACKMON (AL) (1)    1129. HENISH PULICKAL (CA) (1)
GINA LAM RICE (MI) (1)              1096. GROVER FOWLER (SC) (1)      1130. HENRY J HANTZ AND JESSICA
1065. GREG BEARD (MS) (1)           1097. GUILLERMO HERNANDEZ         HANTZ (TX) (1)
1066. GREG DONOHO (TX) (1)          AND NANCY SANCHEZ (TX) (1)        1131. HENRY LAWSON (NY) (1)
1067. GREG DUBAS AND LUCIA          1098. GUNNER KESLER (IN) (1)      1132. HENRY M PERETH AND
DUBAS (NJ) (1)                      1099. GUS DEMETRIADES (NC) (1)    LINDA PERETH (TX) (1)
1068. GREG GASKINS (TN) (1)         1100. GUSTAVO PINA (TX) (1)       1133. HENRY V BENNETT JR (MS)
1069. GREG GOUKER (TX) (1)          1101. GUY DANO (NV) (1)           (1)
1070. GREG GRANT (TX) (1)           1102. HANK SECORD (TX) (1)        1134. HERBERT BUMPERS (CA) (1)
1071. GREG GRIEBEL AND AMY          1103. HARALD MANN (CA) (1)        1135. HERBERT G LIKENS (IN) (1)
REYES (WI) (1)                      1104. HARLAN LATUSEK (MN) (1)     1136. HERIBERTO FERNANDEZ (CA)
1072. GREG LONG AND MARY            1105. HAROLD C GILBERT (TX) (1)   (1)
LONG (KS) (1)                       1106. HAROLD FORD AND ANN         1137. HERMAN GOLDEN III AND
1073. GREG MOORE (FL) (1)           FORD (IL) (1)                     CHERYL MOROVICH (LA) (1)
1074. GREG PADILLA (SC) (1)         1107. HAROLD GARNSEY (NY) (1)     1138. HERMINIO ROMERO AND
1075. GREG RAY (KS) (1)             1108. HAROLD IMKE AND DONNA       ASHLEY ROMERO (NV) (1)
1076. GREG SHEA (KY) (1)            IMKE (OK) (1)                     1139. HOANG VU-XUAN HA AND
1077. GREGG BUSCHMANN AND           1109. HAROLD JOE PIELE (NV) (1)   KRISTINA M HA (WI) (1)
SHAWNA BUSCHMANN (AZ) (1)           1110. HAROLD JOHNSON (TX) (1)     1140. HOLLY STILES (CO) (1)
1078. GREGG RAFALCO (PA) (1)        1111. HAROLD L JUSTICE AND        1141. HOLLY STILES AND FRED
1079. GREGORY A MCCARTNEY           VELMA L JUSTICE (TX) (1)          STILES (CO) (1)
(OH) (1)                            1112. HAROLD RUSTON HEBERT        1142. HOLT BROWNING (FL) (1)
1080. GREGORY ALLRED (UT) (1)       (TX) (1)                          1143. HOMER HIGDON (TX) (1)
1081. GREGORY BURNETTE (WV)         1113. HARRY A POTTER (NC) (1)     1144. HOWARD BOYLES (TX) (1)
(1)                                 1114. HARRY LYONS AND JOHNNIE     1145. HOWARD HILL (IA) (1)
                                    LYONS (TX) (1)
           Case 3:17-md-02777-EMC Document 556 Filed 05/03/19 Page 21 of 42

                                           OPT-OUT LIST
                               CLASS MEMBER NAME (STATE) (# OF VINS)

1146. HOWARD JAMES GAREL (UT)        1175. JACQUELINE SANTELICES (CA)    1205. JAMES F EMERSON JR (VA)
(1)                                  (1)                                 (1)
1147. HOWARD M SCHWARTZ (NY)         1176. JACQUELYN E LOWE (MI) (1)     1206. JAMES F GIBSON AND
(1)                                  1177. JACQUIE BOWERMAN JR AND       MICHELLE LIBONATI (TX) (1)
1148. HUBERT FULFORD (TX) (1)        THE BOWERMAN JR (CA) (1)            1207. JAMES FOX (SC) (1)
1149. HUMBERTO SILVIO ESTEVES        1178. JAIME A SOTELO (TX) (1)       1208. JAMES G AVERY (MO) (1)
(FL) (1)                             1179. JAIME EUGENIO AND             1209. JAMES GARY BELK (TX) (1)
1150. HUMBERTO YZAGUIRRE (TX)        SANDRA LASCANO (NY) (1)             1210. JAMES GEORGE DECKER AND
(1)
                                     1180. JAIME LEPE (CA) (1)           JUDITH ANN DECKER (CO) (1)
1151. IRENE DEE JONES AND            1181. JAKE SMITH (IL) (1)           1211. JAMES GLENN WARNER (VA)
GEORGE JONES (TX) (1)                                                    (1)
                                     1182. JAME A JARVIS AND
1152. IRINA HALPERT AND LEE          ANNETTE J JARVIS (IN) (1)           1212. JAMES GUSTAFSON (MT) (1)
HALPERT (PA) (1)                                                         1213. JAMES H BELL AND BRENDA
                                     1183. JAMES A FILLER AND LINDA L
1153. IRIS HOWLAND (MI) (1)                                              K BELL (WI) (1)
                                     FILLER (CO) (1)
1154. ISIDRO ALVARADO AND            1184. JAMES A NASH (TX) (1)         1214. JAMES HILYARD (TX) (1)
DORA E ALVARADO (TX) (1)                                                 1215. JAMES J RADCLIFF (MS) (1)
                                     1185. JAMES A WILLIAMS (IA) (1)
1155. ISMAEL MUNOZ (CA) (1)          1186. JAMES AUBREY FUNCHESS         1216. JAMES J VASILOPOULOS (FL)
1156. ISRAEL MARTINEZ (TX) (1)       AND CARROLL LYNN FUNCHESS (FL)      (1)
1157. ISRAEL MEDINA (TX) (2)         (1)                                 1217. JAMES JANIS (CA) (1)
1158. ITALIA COLEMAN (TX) (1)        1187. JAMES B BEEMER (MO) (1)       1218. JAMES JEFFREY HART (SC) (1)
1159. J MICHAEL GLASS (TX) (1)       1188. JAMES B KOX (AZ) (1)          1219. JAMES JUSTICE (CA) (1)
1160. J SCOTT EASTLAND AND           1189. JAMES B WAYNE (KY) (1)        1220. JAMES K APPLEGATE AND
NANCY EASTLAND (TX) (1)              1190. JAMES BARTON CRAWFORD         TIERRA APPLEGATE (MO) (1)
1161. JACK A HEYLMANN AND            AND CREACIA COLLEEN CRAWFORD        1221. JAMES K DRESSER (FL) (1)
DEBRA K HEYLMANN (IN) (1)            (TX) (1)                            1222. JAMES KEITH WATKINS AND
1162. JACK A KELLEY JR (TX) (1)      1191. JAMES BITZ (FL) (1)           LINDA J WATKINS (ID) (1)
1163. JACK HULNE (TX) (1)            1192. JAMES BRENT SPARKS (TX) (1)   1223. JAMES KELLY CASHMAN (CA)
1164. JACK I LONDON (MA) (1)         1193. JAMES C HEDGECOCK (NC) (1)    (1)
1165. JACK PUDZIS (IL) (1)           1194. JAMES C JOHNSON (TX) (1)      1224. JAMES L AHERN (TX) (1)
1166. JACK STAKER AND VICKI          1195. JAMES CAIN (MS) (1)           1225. JAMES L DUNN (MO) (1)
STAKER (UT) (1)                      1196. JAMES CAIN AND MALLORI        1226. JAMES L HAWKINS AND
1167. JACK TERRY LEE TODD (NC)       CAIN (MS) (1)                       SUZANNE M HAWKINS (NV) (1)
(1)                                  1197. JAMES CHAMBERLAIN AND         1227. JAMES L ISAKSON (TX) (1)
1168. JACK ZHE AND ANGELA ZHE        DIANA CHAMBERLAIN (IN) (1)          1228. JAMES L JONES (KY) (1)
(NY) (1)                             1198. JAMES CHAPMAN (MT) (1)        1229. JAMES L LEVLEIT AND
1169. JACKIE L BREWER (NM) (1)       1199. JAMES CLEMMONS (CA) (1)       SHERRY M LEVLEIT (MI) (1)
1170. JACKIE L CLARK JR (WV) (1)     1200. JAMES CONDRIN (TX) (1)        1230. JAMES LEAVELLE II (TX) (1)
1171. JACOB FLINT BRADDY (TX) (1)    1201. JAMES CURLIS AND TAMARA       1231. JAMES M LANEY (MI) (1)
1172. JACOB HERRON AND               CURLIS (WA) (1)                     1232. JAMES MARTIN COLES (AL)
KRISTEN HERRON (NM) (1)              1202. JAMES D BROWN (NC) (1)        (1)
1173. JACOB MCMURPHY (FL) (1)        1203. JAMES E CHERRY AND            1233. JAMES MCDONALD AND
1174. JACOB MICHAEL SIMONS           SUSAN L CHERRY (IN) (1)             DAWN MCDONALD (MO) (1)
(MO) (1)                                                                 1234. JAMES MCMILLAN (TX) (1)
                                     1204. JAMES E HUBINGER (IN) (1)
          Case 3:17-md-02777-EMC Document 556 Filed 05/03/19 Page 22 of 42

                                        OPT-OUT LIST
                             CLASS MEMBER NAME (STATE) (# OF VINS)

1235. JAMES NEWELL AND TERESA      1265. JAMES WILLIAM BLAGG (TX)    1297. JASON HAMLIN AND DIXIE
L NEWELL (MO) (1)                  (1)                               WOODRUFF (IA) (1)
1236. JAMES P MIKLES AND LISA A    1266. JAMES WILSON AND SARA       1298. JASON HAWES (RI) (1)
MIKLES (AR) (1)                    WILSON (IL) (1)                   1299. JASON JACKSON (TX) (1)
1237. JAMES PAGLIAROLI (FL) (1)    1267. JAMES WOLF AND DORIS        1300. JASON JOHNSON (AZ) (1)
1238. JAMES PARSONS AND GERI       WOLF (WI) (1)                     1301. JASON KEITH (MO) (1)
PARSONS (WV) (1)                   1268. JAMES ZINDA (MT) (1)        1302. JASON KYLE MATTHEWS (TX)
1239. JAMES PETER GISONNA (GA)     1269. JAMIE A WALKER (WI) (1)     (1)
(1)                                1270. JAMIE DAY AND NICOLE DAY    1303. JASON MCMILLIAN (LA) (1)
1240. JAMES POTTS AND NICOLE       (NY) (1)                          1304. JASON MULL (CO) (1)
POTTS (TX) (1)                     1271. JAMIE EWALD (MI) (1)        1305. JASON PHILAJA (WI) (1)
1241. JAMES R BECKER (MO) (1)      1272. JAMIE L LAWSON AND          1306. JASON PHILLIPS POINDEXTER
1242. JAMES R CRAWFORD (NY) (1)    JANICE LITTLE (KY) (1)            (TX) (1)
1243. JAMES R GREENE AND SARAH     1273. JAMIE NONNI (ME) (1)        1307. JASON ROYER (WY) (1)
M GREENE (GA) (1)                  1274. JAMIE S TUINSTRA (WI) (1)   1308. JASON S SMITH (IL) (1)
1244. JAMES R GUSTIN (CO) (1)      1275. JAMIE THEISEN AND JOE       1309. JASON SANCHEZ (TX) (1)
1245. JAMES R HADLEY (IL) (1)      THEISEN (IA) (1)                  1310. JASON SKOLAND AND
1246. JAMES R HILL (TX) (1)        1276. JAMISON STANLEY ELDER       KRISTIN SKOLAND (IA) (1)
1247. JAMES R JOLLY AND SHARON     AND JOLI A ELDER (SC) (1)         1311. JASON SULLIVAN (NC) (1)
JOLLY (TN) (1)                     1277. JANE MEARS (TX) (1)         1312. JASON TRAVIS SELF AND
1248. JAMES R LINES (IA) (1)       1278. JANET KING (TX) (1)         IRMA C SELF (LA) (1)
1249. JAMES R O'BANNON (TX) (1)    1279. JANIE KENNEDY POOLER (LA)   1313. JASON TROTTER AND MARY
1250. JAMES RODGERS (TX) (1)       (1)                               ANN TROTTER (OK) (1)
1251. JAMES S JOHNSON AND          1280. JARED D WATSON AND LISA     1314. JASON VANLOO (MO) (1)
MICHAEL E BOLTON (NY) (1)          TADD (MT) (1)                     1315. JASON YOWELL (GA) (1)
1252. JAMES S NELSON (AR) (1)      1281. JARED NAGEL (WI) (1)        1316. JASPER ROY SMITH (TX) (1)
1253. JAMES T LAWSON (CO) (1)      1282. JARED SEE (IL) (1)          1317. JAVIER CARRILLO (TX) (1)
1254. JAMES T MURPHY (WI) (1)      1283. JARED TAYLOR (KS) (1)       1318. JAVIER TORRES (FL) (3)
1255. JAMES TILDON GIBSON SR       1284. JARUDD PROSSER (CA) (1)     1319. JAY FITZGERALD (PA) (1)
(KY) (2)                           1285. JASON IANNELLI AND          1320. JAY PRINTUP (NY) (1)
1256. JAMES TOMASELLI (FL) (1)     BERNADETTE IANNELLI (PA) (1)      1321. JAY SETCHELL (TX) (1)
1257. JAMES VALLIERE (WY) (1)      1286. JASON A PUCKETT (NY) (1)    1322. JAYNE MARIE EDWARDS (WI)
1258. JAMES W OSBORNE AND          1287. JASON A REIGELSPERGER       (1)
DONNA L OSBORNE (TX) (1)           (OH) (1)                          1323. JEAN MIKLE AND THOMAS
1259. JAMES W STRYE AND            1288. JASON BACON (WI) (1)        MIKLE (WI) (1)
VICTORIA STRYE (TX) (1)            1289. JASON CAMPBELL (GA) (1)     1324. JEANNETTE FRICKE (IA) (1)
1260. JAMES WASHINGTON (AL) (1)    1290. JASON CONNELL (FL) (1)      1325. JEAREL ADAMS (TX) (1)
1261. JAMES WATSON AND PERLA       1291. JASON CORNELL (CA) (1)      1326. JEFF E KERNAN DBA D AND J
WATSON (TX) (1)                    1292. JASON D CARRIER (OH) (1)    DELIVERIES (IA) (1)
1262. JAMES WAYCASTER (NC) (1)     1293. JASON DOBBINS (TX) (1)      1327. JEFF BRANDT (ND) (1)
1263. JAMES WILEY EARP III (NC)    1294. JASON FARRISH (TX) (1)      1328. JEFF COLE AND CANDACE
(1)                                1295. JASON FITZGERALD (LA) (1)   COLE (TX) (1)
1264. JAMES WILKERSON (TN) (1)     1296. JASON GRIMES (TX) (1)       1329. JEFF DAHL (IA) (1)
                                                                     1330. JEFF HOLLENBECK (IA) (1)
           Case 3:17-md-02777-EMC Document 556 Filed 05/03/19 Page 23 of 42

                                         OPT-OUT LIST
                             CLASS MEMBER NAME (STATE) (# OF VINS)

1331. JEFF MCKENNA (CA) (1)        1360. JEFFREY L MILHAUPT AND        1392. JERRY A MICHAEL (CA) (1)
1332. JEFF MELY (LA) (1)           SUSAN S MILHAUPT (NC) (1)           1393. JERRY BLAGG (TX) (1)
1333. JEFF MORGAN / MIDTOWN        1361. JEFFREY LEATHERWOOD (TX)      1394. JERRY CONTRERAS (CA) (1)
HEIGHTS (NJ) (1)                   (1)                                 1395. JERRY D COOLEY (CA) (1)
1334. JEFF RITTENHOUSE (WI) (1)    1362. JEFFREY MCINNES AND           1396. JERRY D HARMON AND
1335. JEFF SCHOONOVER (CO) (1)     JENNIFER MCLNES (CA) (1)            DOROTHY DANIELSON (OR) (1)
1336. JEFF STRONG AND BETTY        1363. JEFFREY MICHENER (PA) (1)     1397. JERRY E GOLLADAY SR (VA)
MCLENDON (MS) (1)                  1364. JEFFREY N WILCOXSON (TX)      (1)
1337. JEFF STUART (CA) (1)         (1)                                 1398. JERRY GIBSON AND
1338. JEFF SULLENS AND CYNTHIA     1365. JEFFREY NEIL CRANE (TX) (1)   ANNABELLE GIBSON (TN) (1)
SULLENS (MD) (1)                   1366. JEFFREY R COOK (WV) (1)       1399. JERRY HUTCHINSON (TX) (1)
1339. JEFF THOMAS AND MICHELLE     1367. JEFFREY RAY VANCE AND         1400. JERRY K WALKER (CA) (1)
THOMAS (TX) (1)                    AMY DAWN VANCE (TX) (1)             1401. JERRY L MARTIN (KY) (1)
1340. JEFF WALLACE (TX) (1)        1368. JEFFREY S GASKINS (GA) (1)    1402. JERRY LEE FORTENBERRY JR
1341. JEFFERY ESCAMILLA (TX) (1)   1369. JEFFREY SCOTT MORROW          (TX) (1)
                                   (GA) (1)                            1403. JERRY M BARNETT (WV) (1)
1342. JEFFERY L KAYS (OK) (1)
1343. JEFFERY P SPENCE (NY) (1)    1370. JEFFREY SCOTT WOODALL         1404. JERRY M MADDUX (CO) (1)
                                   AND BRANDON WOODALL (FL) (1)        1405. JERRY R JENKINS AND HILDA
1344. JEFFERY QUINE AND TRACIE
                                   1371. JEFFREY SIBAYAN (CA) (1)      KAY JENKINS (TX) (1)
QUINE (OK) (1)
                                   1372. JEFFREY W HARMON (TX) (1)     1406. JERRY STIGERS (KY) (1)
1345. JEFFERY ROBINSON AND
                                   1373. JEFFREY WESTMAN (NY) (1)      1407. JESSE J PARKHURST (OK) (1)
TERRI ROBINSON (MO) (1)
1346. JEFFERY WEISLOCHER (MO)      1374. JENNA WASAG (FL) (1)          1408. JESSE L BEARD (TX) (1)
(1)                                1375. JENNAE HOFFMAN (MN) (1)       1409. JESSE L MARTIN (FL) (1)
1347. JEFFREY A SIMMONDS (AZ)      1376. JENNIFER BROWN (TX) (1)       1410. JESSE MEDRANO AND
(1)                                1377. JENNIFER P STEVENS AND        KINDRA MEDRANO (CA) (1)
1348. JEFFREY BAX (MO) (1)         RICHARD L STEVENS (IN) (1)          1411. JESSE SCHMIDT (LA) (1)
1349. JEFFREY BRADSHAW AND         1378. JENNIFER WHITE (CA) (1)       1412. JESSE STODDARD (NY) (1)
CRYSTAL BRADSHAW (TX) (1)          1379. JERALD VASSAR AND JASON       1413. JESSE TYLER BAXTER (CA) (1)
1350. JEFFREY BUBENCHIK (CA) (1)   DIBBEN (ID) (1)                     1414. JESSICA BUCHER (AZ) (1)
1351. JEFFREY CHIANTARETTO (CA)    1380. JERELL CRYER AND ASHLEY       1415. JESSICA ROGERS (MT) (1)
(1)                                CRYER (CA) (1)                      1416. JESSICA VENTURA NEE
1352. JEFFREY CONROY AND           1381. JEREMIAH BROWN (TX) (1)       SOLORIO (CA) (1)
ANNETTE CONROY (TX) (1)            1382. JEREMIAH MANI AND             1417. JESUS BOLANOS (CA) (1)
1353. JEFFREY DANIELS (TX) (1)     VICTORIA MANI (UT) (1)              1418. JESUS CASTILLO (CA) (1)
1354. JEFFREY DAVID WEEKS (WA)     1383. JEREMY BEEDLE (WI) (1)        1419. JESUS DE LA TORRE AND
(1)                                1384. JEREMY GARLIN (GA) (1)        ADELINA PRIETO (TX) (1)
1355. JEFFREY DEAN (TX) (1)        1385. JEREMY L DELONG (NH) (1)      1420. JESUS F GONZALEZ (CA) (1)
1356. JEFFREY DEAN HOYUM (MN)      1386. JEREMY M HORNACK (FL) (1)     1421. JESUS GUADARRAMA (CA) (1)
(1)                                1387. JEREMY MUNZ (TX) (1)          1422. JIM BEHNE AND SHERI
1357. JEFFREY G FINDLEY (DE) (1)   1388. JEREMY STEVENS (ID) (1)       BEHNE (WA) (1)
1358. JEFFREY GREENWOOD (FL) (1)   1389. JEROLD J BITZ (FL) (1)        1423. JIM RIGOULOT (ID) (1)
1359. JEFFREY J GEBEL AND TRACY    1390. JEROME M GRAHAM (MD) (1)      1424. JIMMIE WADE BLAKE JR AND
GEBEL (MO) (1)                     1391. JEROME R PETTKE AND           KENDELL L BLAKE (TX) (1)
                                   NICOLE A PETTKE (WI) (1)            1425. JIMMY D KING (TX) (1)
           Case 3:17-md-02777-EMC Document 556 Filed 05/03/19 Page 24 of 42

                                          OPT-OUT LIST
                              CLASS MEMBER NAME (STATE) (# OF VINS)

1426. JIMMY DALE LANZ (OR) (1)      1458. JOHN A MITCHELL AND          1491. JOHN JEWELL CHEESMAN
1427. JIMMY J TAYLOR (TX) (1)       REBECCA MITCHELL (TX) (1)          (MT) (1)
1428. JIMMY PLEMONS (TX) (1)        1459. JOHN A BARONE (NY) (1)       1492. JOHN JOHNSON (CA) (1)
1429. JIMMY R SCHROEGER (MO)        1460. JOHN A DONOHOE AND           1493. JOHN JORDAN (FL) (1)
(1)                                 TERESA A DONOHOE (NE) (1)          1494. JOHN KAWELL (CA) (1)
1430. JIMMY THACKER (MD) (1)        1461. JOHN ADAMS (TX) (1)          1495. JOHN KENTZEL (MS) (1)
1431. JIMMY YEAGER (MS) (1)         1462. JOHN ANTHONY GONZALEZ        1496. JOHN KREGEL ON BEHALF OF
1432. JLH, INC. JIMMY HANEY         (TX) (1)                           KREGEL PARK LLC (IA) (1)
PRESIDENT (MS) (1)                  1463. JOHN BALL DBA J BALL AND     1497. JOHN LANCE (OK) (1)
1433. JO LYNN GARLAND AND           SON INC. AND J BALL AND SON, INC   1498. JOHN LAZORE (NY) (1)
RODNEY GARLAND (TX) (1)             (PA) (1)                           1499. JOHN LUGO AND MAGDA
1434. JOANN MCELROY AND             1464. JOHN BARNHOLDT (FL) (1)      LUGO (TX) (1)
KENNETH MCELROY (NY) (1)            1465. JOHN BENJAMIN FOX (LA) (1)   1500. JOHN MARSHALL (CA) (1)
1435. JOCKO VERMILLION (OH) (1)     1466. JOHN BENJAMIN GLACKEN        1501. JOHN MCDONNELL (TX) (1)
1436. JODEY SCHMIEDEKAMP (IL)       (TX) (1)                           1502. JOHN MCMANUS (MN) (1)
(1)                                 1467. JOHN BRADY (AK) (1)          1503. JOHN MONTGOMERY (CO)
1437. JODI RENE ANDERSON AND        1468. JOHN C FORBIS (NC) (1)       (1)
RANDY DALE ANDERSON (IN) (1)        1469. JOHN C FRANTZ (CA) (2)       1504. JOHN NEWBERN (TX) (1)
1438. JODY BERGHEIM (SD) (1)        1470. JOHN C GOETZ (WI) (1)        1505. JOHN P LEIBOWITZ (TX) (1)
1439. JODY L DANIELSON AND          1471. JOHN C SNELL III AND         1506. JOHN PARTAIN AND JULIE
CINDY L DANIELSON (WV) (1)          ANGELA WILSON (LA) (1)             PARTAIN (FL) (1)
1440. JODY MARONEY (TX) (1)         1472. JOHN CORBIN (AL) (1)         1507. JOHN PAUL DILLER (CA) (1)
1441. JOE B ARDIS (TX) (1)          1473. JOHN CRITES (TX) (3)         1508. JOHN PORA (IL) (1)
1442. JOE BETTENCOURT (CA) (1)      1474. JOHN DAMATO (NY) (1)         1509. JOHN PRINZ (TX) (1)
1443. JOE DITTMAR (AR) (1)          1475. JOHN DEPUTY AND DAWN         1510. JOHN R NEUMAYER (FL) (1)
1444. JOE E VOLLMER AND             DEPUTY (OH) (1)                    1511. JOHN ROE (LA) (1)
BARBARA J VOLLMER (TX) (1)          1476. JOHN DUBOIS II (CA) (1)      1512. JOHN RORY CARREON (AZ)
1445. JOE HENDRICKS (CA) (1)        1477. JOHN DUBOIS SR AND           (1)
1446. JOE KYLE REEVES (TX) (1)      MELODY DUBOIS (CA) (1)             1513. JOHN ROWLAND III (TX) (1)
1447. JOE LAVERDIERE (IL) (1)       1478. JOHN EARL CUTLER (TX) (1)    1514. JOHN S FOX (IL) (1)
1448. JOE LOPEZ AND REBECCA         1479. JOHN FRITZ AND SALENA        1515. JOHN SCHEIBENPFLUG (VT)
LOPEZ (MI) (2)                      FRITZ (AZ) (1)                     (1)
1449. JOE PAT HUGHES AND            1480. JOHN FULLER (TX) (1)         1516. JOHN SCOTT BAKER (VA) (1)
HUGHES FARM SERVICES INC (KY)       1481. JOHN G ATKINS (CO) (1)       1517. JOHN STANFORD (TX) (1)
(1)                                 1482. JOHN GARCIA (TX) (1)         1518. JOHN STEVEN MOORE (IN) (1)
1450. JOE RAY KEATING (TX) (1)      1483. JOHN GEORGE AND CAROL        1519. JOHN STINEBAUGH (TX) (1)
1451. JOE S RICHARDSON (TX) (1)     GEORGE (CA) (1)                    1520. JOHN STORK (OK) (1)
1452. JOE SMIDOVEC (TX) (1)         1484. JOHN GRISHAM (TX) (1)        1521. JOHN T BURKE JR AND
1453. JOE STANGEL (OR) (1)          1485. JOHN GUARINO JR (PA) (1)     KAREN SUE BURKE (SC) (1)
1454. JOE W DAVIDSON (TX) (1)       1486. JOHN HANSEN (NY) (1)         1522. JOHN T TORREZ AND LISA
1455. JOEL MEJIA (CA) (1)           1487. JOHN HAWKINS (NV) (1)        WESTBERG (CO) (1)
1456. JOELEE MOTICHKA/RENT-E-       1488. JOHN HENGLEFELT (SD) (1)     1523. JOHN THALGOTT (NV) (1)
QUIP (PA) (1)                       1489. JOHN J PURCELL (WI) (1)      1524. JOHN TOLER (TX) (1)
1457. JOEY SHAHAN (AR) (1)          1490. JOHN JACKSON (TX) (1)
          Case 3:17-md-02777-EMC Document 556 Filed 05/03/19 Page 25 of 42

                                         OPT-OUT LIST
                             CLASS MEMBER NAME (STATE) (# OF VINS)

1525. JOHN TRAMPIS NICKEL (KS)     1554. JONATHAN KIMMEL AND           1584. JOSEPH E DENNIS JR (TX) (1)
(1)                                TARA KIMMEL (MN) (1)                1585. JOSEPH ELCO (NY) (1)
1526. JOHN V DAVIS (MI) (1)        1555. JONATHAN MCKEE (CA) (1)       1586. JOSEPH ELLIOTT AND
1527. JOHN V LOWE (GA) (1)         1556. JONATHAN SCHUMANN (TX)        NICHOLE ELLIOTT (TX) (1)
1528. JOHN W CHERRY JR AND         (1)                                 1587. JOSEPH ENGLAND AND JANET
KELLY CHERRY (LA) (1)              1557. JORDAN SMITH (ID) (1)         ENGLAND (MO) (1)
1529. JOHN W MEECH (LA) (1)        1558. JORDAN TURSKE AND             1588. JOSEPH F PISECCO (TX) (1)
1530. JOHN WILBERDING (MI) (1)     BRANDY TURSKE (OH) (1)              1589. JOSEPH G GENZER (TX) (1)
1531. JOHN ZACHARY WORDEN (FL)     1559. JORGE A VILLARREAL            1590. JOSEPH GULLEKSON AND
(1)                                SERRANO (CO) (2)                    TONI GULLEKSON (TX) (1)
1532. JOHNATHAN BREAUX (LA) (1)    1560. JORI R BOWEN (OR) (1)         1591. JOSEPH H MCGEE (TN) (1)
1533. JOHNATHAN C PROCTOR (PA)     1561. JOSE ACOSTA AND IRENE         1592. JOSEPH H SCHNEIDER AND
(1)                                ACOSTA (TX) (1)                     NANCY SCHNEIDER (NY) (1)
1534. JOHNATHAN D GARDNER          1562. JOSE ALBERTO MERCADO          1593. JOSEPH HYTE JOHNSON (AZ)
AND NICOLE B GARDNER (UT) (1)      (NY) (1)                            (1)
1535. JOHNNIE JOE PENN (TX) (1)    1563. JOSE D BARRERA AND MARIA      1594. JOSEPH KENT HALL (TN) (1)
1536. JOHNNY CLINTON WRIGHT        D REYES (TX) (1)                    1595. JOSEPH LESTER (TX) (1)
(TX) (1)                           1564. JOSE G MOORE (TX) (1)         1596. JOSEPH M NOONE (NV) (1)
1537. JOHNNY J HENARD (TX) (1)     1565. JOSE GONZALEZ (ID) (1)        1597. JOSEPH MAHLON WEIS AND
1538. JOHNNY MARTINEZ (TX) (1)     1566. JOSE LUIS CERECEDO (TX) (1)   JOSEPH MAHLON WEIS (FL) (1)
1539. JOHNNY O CHAVANA (TX) (1)    1567. JOSE M HERNANDEZ (TX) (1)     1598. JOSEPH MICHAEL CRUMP
1540. JOHNNY RAY HARRIS AND        1568. JOSE M HERNANDEZ AND          (TX) (1)
MARY ANN HARRIS (TX) (1)           ELIZABETH HERNANDEZ (TX) (1)        1599. JOSEPH NEAULT (NJ) (1)
1541. JOHNNY RICHARD WRIGHT                                            1600. JOSEPH NEWELL (SC) (1)
                                   1569. JOSE M VARGAS AND
AND JERLENE JACQUALINE WRIGHT
                                   TERESA R VARGAS (TX) (1)            1601. JOSEPH P MCCRUMB (MI) (1)
(MD) (1)
                                   1570. JOSE MARCOS CARMONA           1602. JOSEPH P REILLY (TX) (1)
1542. JOHNY SMITH (MS) (1)         (TX) (1)                            1603. JOSEPH RADEMACHER (CA)
1543. JON A WILKINS (OH) (1)       1571. JOSE MEJIA (NC) (1)           (1)
1544. JON CHEMERS (IL) (1)
                                   1572. JOSE MOJICA AND CRISSETTE     1604. JOSEPH SANDOVAL AND
1545. JON DAVID CAMPBELL (MS)
                                   MOJICA (TX) (1)                     CONNIE SANDOVAL (NV) (1)
(1)
                                   1573. JOSE S PEREZ (TX) (1)         1605. JOSEPH SHARP (CA) (1)
1546. JON K BARBER AND JENA
                                   1574. JOSE SANTOS (TX) (1)          1606. JOSEPH STEFF AND LAUREN
BROOKS (FL) (1)
                                   1575. JOSE VELA (TX) (1)            STEFF (NY) (1)
1547. JON MINOR (TX) (1)
                                   1576. JOSE VICENTE PINTO (AL) (1)   1607. JOSEPH WELCH AND BILLY
1548. JON ROEMISCH (TX) (1)
                                   1577. JOSEFINA PEREZ AND            WELCH (AR) (1)
1549. JON WILLIS GALLOWAY (IN)
(1)                                JOSHUA REID (AZ) (1)                1608. JOSEPH WILLIAMS AND
1550. JONAS SLABAUGH (OH) (1)      1578. JOSEPH A REYNOLDS (TX) (1)    BRYCE HAYDEN WILLIAMS (IN) (1)
                                   1579. JOSEPH BARKSDALE (OH) (1)     1609. JOSH GWILLIM AND AMBER
1551. JONATHAN DUBROC AND
AUTUMN DUBROC (MI) (1)             1580. JOSEPH C FAIRCLOTH AND        GWILLIM (KS) (1)
1552. JONATHAN J ELSASSER (SD)     MELANIE M FAIRCLOTH (FL) (1)        1610. JOSH STUBER (CA) (1)
(1)                                1581. JOSEPH DALE SHERRELL (AR)     1611. JOSH TURNER (MI) (1)
                                   (1)                                 1612. JOSHUA BERNA (TX) (1)
1553. JONATHAN JONES AND
KIMBERLY JONES (TX) (1)            1582. JOSEPH DERENNE (MA) (1)       1613. JOSHUA GALLEGHER AND
                                   1583. JOSEPH E CASTRO (CO) (1)      VERONICA GALLEGHER (FL) (1)
           Case 3:17-md-02777-EMC Document 556 Filed 05/03/19 Page 26 of 42

                                        OPT-OUT LIST
                             CLASS MEMBER NAME (STATE) (# OF VINS)

1614. JOSHUA GILLESPIE (TX) (1)    1647. JUSTIN LEASMAN AND           1674. KEGAN LYNN ASHBROOK (PA)
1615. JOSHUA HOLTZ AND             CHELSEY WOLF (TX) (1)              (1)
AMANDA HOLTZ (ID) (1)              1648. JUSTIN MAYS (KY) (1)         1675. KEITH A SMITH AND LINDA
1616. JOSHUA ISMAEL HERRERA        1649. JUSTIN P LAIRD AND LACEY     TAYLOR (TX) (1)
(ND) (1)                           LAIRD (MS) (1)                     1676. KEITH CARTER (TX) (1)
1617. JOSHUA LINK AND              1650. JUSTIN SMITH AND KRYSTAL     1677. KEITH CRANDALL (CA) (1)
STEPHANIE LINK (MO) (1)            SMITH (CA) (1)                     1678. KEITH DRURY (MO) (1)
1618. JOSHUA MORGAN (KS) (1)       1651. JUSTIN TYLER WILLIAMSON      1679. KEITH E RAULSTON AND
1619. JOSHUA NOMANDIN (CT) (1)     (TX) (1)                           RESA D RAULSTON (NC) (1)
1620. JOSHUA NORTON TREPL AND      1652. JUSTO ANDALUZ (TX) (1)       1680. KEITH E YOUNG (MT) (1)
AMANDA JO TREPL (MN) (1)           1653. JUVENTINO BERNAL-CARO        1681. KEITH GREEN (TX) (1)
1621. JOSHUA S WILSON (MO) (1)     (CA) (1)                           1682. KEITH HUHMAN (TX) (1)
1622. JOSHUA SIGMON AND            1654. KAMILE SCHMITTING            1683. KEITH KIRBY (MO) (1)
AMANDA SIGMON (TX) (1)             (KEVLICIUTE) AND KYLE              1684. KEITH MARTIN (WA) (1)
1623. JOZEE KRALIK (NY) (1)        SCHMITTING (NC) (1)                1685. KEITH PRIESTER (IL) (1)
1624. JUAN B FUENTES (TX) (1)      1655. KAREN BOTELER (TX) (1)       1686. KEITH WAKHAM (TX) (1)
                                   1656. KAREN COBB (GA) (1)          1687. KELLY KLINE (CO) (1)
1625. JUAN C SANTILLANA AND
MARIA SANTILLANA (TX) (1)          1657. KAREN CORBIN (MT) (1)
                                                                      1688. KELLY L SCRUGGS/GLEAMING
1626. JUAN CARLOS RODRUGUEZ        1658. KAREN DOOLEY AND SHAWN       CLEANING INC (TX) (2)
(TX) (1)                           DOOLEY (KS) (1)                    1689. KELLY LAMONDA (ND) (1)
1627. JUAN CARLOS SOTO (AZ) (1)    1659. KAREN KIRK GILCREASE (TX)
                                                                      1690. KELLY S STAGG (UT) (1)
1628. JUAN CHAVARRIA (TX) (1)      (1)
                                                                      1691. KELLY SMITH AND TIMOTHY
1629. JUAN GARCIA JR (WI) (1)      1660. KARINA A BOOTH (MN) (1)
                                                                      SMITH (TX) (1)
1630. JUAN SENDEJO (TX) (1)        1661. KARL D RAUCH (TX) (1)
                                                                      1692. KELSY E WESTMAN AND
1631. JUAN THACKER (LA) (1)        1662. KARL FREEMAN (CA) (1)
                                                                      WILLIAM P WESTMAN (TX) (1)
                                   1663. KARL HENRY JACKSON (CA)
1632. JUDITH BRESSLER (FL) (1)                                        1693. KEN JETTON AND KEN
                                   (1)
1633. JULIA B SCHERER (CA) (1)                                        JETTON (TX) (1)
1634. JULIANA CLODFELTER (MO)      1664. KASEY KNUTSON AND
                                   ASHLEY KNUTSON (CO) (1)            1694. KEN LEVENE (SD) (1)
(1)                                                                   1695. KENDALL R SMITH SR (MS) (1)
                                   1665. KATHERINE A COOK (TX) (1)
1635. JULIE ANN PORCHE AND                                            1696. KENDELL VERHAGE (NE) (1)
CHRISTOPHER PORCHE (GA) (1)        1666. KATHERINE HANSEN AND
                                   MICHAEL HANSEN (SD) (1)            1697. KENNETH CHILSON AND
1636. JULIE BISSELLE (NY) (1)                                         DENISE DE CARUFEL (NC) (1)
1637. JULIE HAZARD (CO) (1)        1667. KATHLEEN BAUGH (TX) (1)
                                   1668. KATHLEEN F HODGES (GA) (1)   1698. KENNETH COWGER AND
1638. JULIE MERRITT AND JAY                                           TAMI COWGER (CA) (1)
MERRITT (TX) (1)                   1669. KATHLEEN M CHRISTIANSON
                                   AND DANIEL CHRISTIANSON (TX) (1)   1699. KENNETH COX (CA) (1)
1639. JULIE STAUBACH (NY) (1)                                         1700. KENNETH DALE ELLIOTT (TX)
1640. JULIO C PADILLA (TX) (1)     1670. KATHLEEN MCCOY (NY) (1)
                                                                      (1)
1641. JUSTIN AMBROSE (PA) (1)      1671. KATHLEEN THICKE AND
                                                                      1701. KENNETH DAYNE TACKETT
1642. JUSTIN C CHANDLER (NC) (1)   BRENNAN THICKE (CA) (1)
                                                                      AND SANDY TACKETT (TX) (1)
1643. JUSTIN CHAD MILLER AND       1672. KEELA FOSTER AND ANDY
                                                                      1702. KENNETH GEORGE SHARPE
DIANA ALBERT (FL) (1)              FOSTER (TX) (1)
                                                                      AND DEBORAH H SHARPE (PA) (1)
1644. JUSTIN GOLDSMITH (WV) (1)    1673. KEELA FOSTER AND ANDY
                                                                      1703. KENNETH J KEITH (MO) (1)
1645. JUSTIN GRAVES (MO) (1)       FOSTER (TX) (1)
                                                                      1704. KENNETH J MALOTT (IN) (1)
1646. JUSTIN L LEEPER (TX) (1)
           Case 3:17-md-02777-EMC Document 556 Filed 05/03/19 Page 27 of 42

                                          OPT-OUT LIST
                              CLASS MEMBER NAME (STATE) (# OF VINS)

1705. KENNETH J TROUSDALE (CO)      1738. KEVIN REESE (TX) (1)         1767. KODY DEWEESE AND
(1)                                 1739. KEVIN RUEHLE (NJ) (1)        KRISTINE C DEWEESE (MO) (1)
1706. KENNETH K GABBERT (TX) (1)    1740. KEVIN SANDERS (LA) (1)       1768. KODY DEWEESE AND
1707. KENNETH KEEBLE (TX) (1)       1741. KEVIN SCOTT ROSSI (TX) (1)   KRISTINE DEWEESE (MO) (1)
1708. KENNETH L DIXON (TX) (1)      1742. KEVIN SPEYRER AND LISA S     1769. KORI LESMANN (ND) (1)
1709. KENNETH L KELSEY (OK) (1)     SPEYRER (LA) (1)                   1770. KRESSY CARLILE (NM) (1)
1710. KENNETH L KROSCHEL (CO)       1743. KEVIN STEVENS (AZ) (1)       1771. KRIS ALAN SHEPHERD (OR)
(1)                                 1744. KEVIN SUHRIE AND VANESSA     (1)
1711. KENNETH NUNEZ (LA) (1)        SUHRIE (PA) (1)                    1772. KRISTIAN HITESHUE (PA) (1)
1712. KENNETH R WINDHAM AND         1745. KEVIN V ANDERSON AND         1773. KRISTINA K QUEST AND
GEORGE WINDHAM (TX) (1)             BETH A ANDERSON (IN) (1)           MICHAEL C QUEST (WI) (1)
1713. KENNETH THOMPSON (TX)                                            1774. KRISTINA QUINONES AND
                                    1746. KEYES CENTER FOR TOES PC
(1)                                                                    CONSTANCE KEHLE (CA) (1)
                                    AND LARRY A KEYES (IL) (1)
1714. KENNETH TRENT PARIS AND                                          1775. KRISTOFFERSON BLAIN AND
                                    1747. KIELS REPAIR LLC AND
BARBARA PARIS (TX) (1)                                                 LACEY BLAIN (OK) (1)
                                    JOSEPH KIEL JR (MT) (1)
1715. KENNETH W KANA (TX) (1)                                          1776. KRISTOPHER KNUTSON (WI)
                                    1748. KILO VARBLE AND NATALIE
1716. KENNETH WALL (TX) (1)                                            (2)
                                    VARBLE (ID) (1)
1717. KENT BOGRETT (CO) (1)                                            1777. KURT CUNDIFF (OR) (1)
                                    1749. KIM E HALL (NC) (1)
1718. KENT GIBBONS (IA) (1)                                            1778. KURT E BERNARDE (WI) (1)
                                    1750. KIM L WATSON AND GAYE D
1719. KENT JENKINS (NY) (1)                                            1779. KURTIS J MELIN (SC) (1)
                                    WATSON (OK) (1)
1720. KENTON POWELL AND             1751. KIM LANCE HANES (FL) (1)     1780. KYLE COPELAND (GA) (1)
ANGELA POWELL (WI) (1)                                                 1781. KYLE GRIFFEY (AZ) (1)
                                    1752. KIM TRIPLETT AND SHARON
1721. KENYON SHEPHARD (CO) (1)                                         1782. KYLE LESLIE HILL (IL) (1)
                                    TRIPLETT (MO) (1)
1722. KERRY BOLLE (CA) (1)                                             1783. KYLE ROESLER (TX) (1)
                                    1753. KIMBALL PHILLIPS (UT) (1)
1723. KEVIN BRINKHOFF (FL) (1)                                         1784. KYLE W DREAS (CO) (1)
                                    1754. KIMBERLEY OGLESBY (FL) (1)
1724. KEVIN COSTLOW (OH) (1)                                           1785. KYLE W UNDERHILL (NC) (1)
                                    1755. KIMBERLY D PARKER AND
1725. KEVIN CROWN (TX) (1)                                             1786. L B TRULOVE (TX) (1)
                                    JAMES PARKER (TX) (2)
1726. KEVIN DIEKER AND LISA                                            1787. LANCE A MEJIA (CA) (1)
                                    1756. KIMBERLY DEVORE AND
DIEKER (KS) (1)                                                        1788. LANCE MEIER (ND) (1)
                                    SEAN DEVORE (CA) (1)
1727. KEVIN HANKINS (TX) (1)                                           1789. LANCE POPWELL (LA) (1)
                                    1757. KIMBERLY HENSON (SC) (1)
1728. KEVIN J                                                          1790. LANDIN LONGTIN (TX) (1)
CUDGMA/ENGINEERED SYSTEMS           1758. KIMBERLY MAYES AND
                                    WILLIAM MAYES (TX) (1)             1791. LANNIE H ALLMARAS (WA)
INTEGRATORS LLC (CT) (1)                                               (1)
1729. KEVIN JONES (NV) (1)          1759. KIMBERLY MILLER (OH) (1)
                                    1760. KIMELA ANNE BRYANT (SC)      1792. LARIS PEZZULICH (TX) (1)
1730. KEVIN KERNER (ND) (1)                                            1793. LARRY A POWLES (TX) (1)
                                    (1)
1731. KEVIN KRUNKLEVICH (MA) (1)                                       1794. LARRY BROWN (MO) (1)
                                    1761. KIP COLEMAN (MO) (1)
1732. KEVIN M RAMSEY AND                                               1795. LARRY C DAVENPORT (TX) (1)
                                    1762. KIRK C MARKOS (TX) (1)
DANYELLE RAMSEY (OR) (1)                                               1796. LARRY C MAXA (ID) (1)
                                    1763. KIRK D KLAWITTER AND
1733. KEVIN MARC KEEFER (VA) (1)                                       1797. LARRY COWART AND CAROL
                                    GLENYS L HOFFMAN (FL) (1)
1734. KEVIN MASSEY (AR) (1)                                            COWART (NC) (1)
                                    1764. KIRK HATFIELD (CA) (1)
1735. KEVIN MORRISON (FL) (1)                                          1798. LARRY D GARRISON (IN) (1)
                                    1765. KIRT MAUCHLEY (UT) (1)
1736. KEVIN PAUL HARE (LA) (1)                                         1799. LARRY DYGERT (OH) (1)
                                    1766. KLAYTON J COSTANZO (CO)
1737. KEVIN R BAIRD AND DIANE K     (1)                                1800. LARRY E HEETER AND HAZEL
BAIRD (IN) (1)                                                         A HEETER (PA) (1)
           Case 3:17-md-02777-EMC Document 556 Filed 05/03/19 Page 28 of 42

                                          OPT-OUT LIST
                              CLASS MEMBER NAME (STATE) (# OF VINS)

1801. LARRY FLOW AND MARY           1832. LELAND FREEMAN (TX) (1)        1865. LLOYD WAYNE ELLER (TX) (1)
ELLEN OSMENT FLOW (TX) (1)          1833. LENA M TREVINO AND             1866. LOCHLAND JEFFRIES (IL) (1)
1802. LARRY G JOHNSON (LA) (1)      HOMERO TREVINO JR (TX) (1)           1867. LOGAN BRILEY (LA) (1)
1803. LARRY GEORGE (NC) (1)         1834. LEO C KARNOWSKI (OR) (1)       1868. LOIS CLARK AND JAMES A
1804. LARRY LUV MCDONOUGH           1835. LEONARD I CASEY (TX) (1)       CLARK (WI) (1)
(GA) (1)                            1836. LEONIDAS L CLEGG (TX) (1)      1869. LONNIE ASHTON (CA) (1)
1805. LARRY NORALS (CO) (1)         1837. LEROY MENDOZA (TX) (1)         1870. LONNIE BAKER (TX) (1)
1806. LARRY PERRY (TX) (1)          1838. LEROY R BENGTSON AND           1871. LONNIE D BARBER JR (TX) (1)
1807. LARRY SALITERMAN (CO) (1)     SHALADA M BENGTSON (MT) (1)          1872. LONNIE HICKEY (TX) (1)
1808. LARRY SAVVAS AND              1839. LESLIE E HALL (VA) (1)         1873. LONNIE HICKEY AND JAY
SARANTIS SAVVAS (TX) (1)            1840. LESLIE E LANDRY AND            HICKEY (TX) (1)
1809. LARRY T BARNETT (TX) (1)      PATRICIA S LANDRY (ID) (1)           1874. LORELL HURLEY (MA) (1)
1810. LARRY W LOLLEY AND JANET      1841. LESLIE EARLE STUBBS (LA) (1)   1875. LOREN A HEIDEMAN (OR) (1)
LOLLEY (OR) (1)                     1842. LESLIE J PRESTON (CO) (1)      1876. LOREN K NYE (PA) (1)
1811. LARRY WARD AND ANITA          1843. LESLIE SUMMERFORD AND          1877. LOREN KOOL (TX) (1)
WARD (TX) (1)                       ANNETTE SUMMERFORD (FL) (1)          1878. LORI ANNE FOX AND STACEY
1812. LARRY WILHELM AND DAINA       1844. LESLIE SWARTZ (NE) (2)         DANIEL FOX (AZ) (1)
WILHELM (AR) (1)                    1845. LESLIE TABOR AND MARY          1879. LORI SNEDDEN AND
1813. LAURA A MICHAEL (GA) (1)      BURKETT (TX) (1)                     WILLIAM SNEDDEN (TX) (1)
1814. LAURA MORGAN (NC) (1)         1846. LESTER NOA AND SHANNON         1880. LORIE NEAL (TX) (1)
1815. LAUREN BREHM (TX) (1)         NOA (CA) (1)                         1881. LORNE HOWK (OK) (1)
1816. LAUREN WALSER (TX) (1)        1847. LEV COOPER (ND) (1)            1882. LOUIS BARBATO (NY) (1)
1817. LAURENCE CARROLL (MT) (1)     1848. LEVENT ALTUNOVA (MT) (1)       1883. LOUIS J MILLER (TX) (1)
1818. LAVERN E GEESA (NV) (1)       1849. LEWIS DENTON (MT) (1)          1884. LOUIS RICARDO CRUZ (TX) (1)
1819. LAVERNE BRACE (NY) (1)        1850. LEWIS E OATES JR (NC) (1)      1885. LOWELL LINDEMANN (IA) (1)
1820. LAVERNE FRIESEN (CO) (1)      1851. LEYA M BELL AND KENNETH        1886. LUCAS LOPEZ AND ROSA
1821. LAVIUS J TAYLOR (TX) (1)      G BELL (MO) (1)                      LOPEZ (TX) (1)
1822. LAWRENCE DOUGLAS              1852. LI GAO (TX) (1)                1887. LUCIA PADILLA (TX) (1)
SWONGER AND SUSAN L                 1853. LINDA BILLIOT AND MYRON        1888. LUCKY EASLEY AND BRENDA
SWONGER (KS) (1)                    BILLIOT (LA) (1)                     EASLEY (KY) (1)
1823. LAWRENCE J GRABOWSKI
                                    1854. LINDA FIELDS (TX) (1)          1889. LUCY TOLER (TX) (1)
(PA) (1)
                                    1855. LINDA LAWRENCE (CA) (1)        1890. LUIS LOZANO (TX) (1)
1824. LAWRENCE PRESTO (CA) (1)
                                    1856. LINDA VARGAS (VA) (1)          1891. LUIS M OLMOS AND LETICIA
1825. LAWRENCE T CARMONA (FL)
(1)                                 1857. LINDSEY SMITH (AR) (1)         M OLMOS (CA) (1)
                                    1858. LIONEL ALBERT SHAW (CA)        1892. LUIS ROACHO (TX) (1)
1826. LAYNE ASHLEY BROWN AND
                                    (1)                                  1893. LUIS S MONTOYA (TX) (1)
JESSE BROWN (FL) (1)
1827. LEA TIBBS AND JOSH TIBBS      1859. LISA G ROMERO AND LOUIE        1894. LUKE P LEFIELL (CA) (1)
(AZ) (1)                            V ROMERO (NM) (1)                    1895. LUTHER CLAY HUBBARD (TX)
1828. LEAH KURTTILA (MT) (1)        1860. LISA LISTA (CA) (1)            (1)
1829. LEANETTE COX (TX) (1)         1861. LISA ZALAR (NY) (1)            1896. LYNN WALKER (TX) (1)
                                    1862. LISANDRO SANTANA (CA) (1)      1897. MACARIO RAMIREZ JR (TX)
1830. LEE A PHILLEY AND CHERYL A
                                    1863. LLEWELLYN MORRIS (TX) (1)      (1)
PHILLEY (CA) (1)
                                    1864. LLOYD HOWARD (OK) (1)          1898. MACE MCVAY (OR) (1)
1831. LEE STEDJE (TX) (1)
                                                                         1899. MACK MCGILVRAY (CA) (1)
          Case 3:17-md-02777-EMC Document 556 Filed 05/03/19 Page 29 of 42

                                        OPT-OUT LIST
                             CLASS MEMBER NAME (STATE) (# OF VINS)

1900. MACK W. NOWLIN AND           1930. MARION LATHEM (TX) (1)      1965. MARK SPAUGH (TX) (1)
DEBRA A NOWLIN (KS) (1)            1931. MARJORIE JOANN TOLER        1966. MARK VILLINES (OK) (1)
1901. MACKY MCWHIRTER (TX) (1)     AND JOSHUA A TOLER (VA) (1)       1967. MARK WARREN (MO) (1)
1902. MADI LEE AND MARK LEE        1932. MARK AKINS (TX) (1)         1968. MARK WISE (TX) (1)
(IN) (1)                           1933. MARK ALLEN HARBAUGH         1969. MARKO SEGET (OH) (1)
1903. MAGGIE G PHIPPS (TX) (1)     (OH) (1)                          1970. MARLOW LEE HERNANDEZ
1904. MALGORZATA SOBILO (MI)       1934. MARK ARMSTRONG (CA) (1)     AND CHRISTY HERNANDEZ (TX) (1)
(1)                                1935. MARK BARROWS (FL) (1)       1971. MARSHALL W WATERS (NC)
1905. MANUEL CUELLAR (TX) (1)      1936. MARK C LANGSTON (GA) (1)    (1)
1906. MANUEL D CRUZ AND            1937. MARK D POLSKY (FL) (1)      1972. MARTHA MAROON AND
GILBERTO N MENDONZA (VA) (1)       1938. MARK D TUCKER (TX) (1)      VALLEE MAROON (TX) (1)
1907. MANUEL LOPEZ GARCIA (TX)     1939. MARK D WILKEY (CA) (1)      1973. MARTIN HERBST (TX) (1)
(1)                                1940. MARK DEEMY (AZ) (1)         1974. MARTIN L WARD (IL) (1)
1908. MANUEL MAGALLANES (TX)       1941. MARK DUANE SEGHETTI (OR)    1975. MARTIN MANNION (FL) (1)
(1)                                (1)                               1976. MARTIN ZUEGER (PA) (1)
1909. MANUEL PARDO (FL) (1)        1942. MARK E BRENNAN (CO) (1)     1977. MARVIN K DOVEL (IL) (1)
1910. MANUEL RODRIGUEZ AND         1943. MARK E HARRELL (FL) (1)     1978. MARVIN SMITH (IA) (1)
CYNTHIA B RODRIGUEZ (CA) (1)       1944. MARK E SCHULTZ (PA) (1)     1979. MARY A MAKI AND WILLIAM
1911. MARC DAQUILLA AND            1945. MARK EDWARD LACY (TX) (1)   J MAKI (WI) (1)
MELODYE ELDEEN (NY) (1)            1946. MARK FELD AND CAROL ANN     1980. MARY ANN CAMP (NC) (1)
1912. MARC E HOPTON (OH) (1)       FELD (IA) (1)                     1981. MARY BLACK (UT) (1)
1913. MARC MUNCY AND HANNAH        1947. MARK H CRAVENS AND TINA     1982. MARY E JONES (IL) (1)
MUNCY (KY) (1)                     M CRAVENS (IL) (1)                1983. MARY ELLEN MCMANUS (TX)
1914. MARC WALKDEN (TX) (1)        1948. MARK HARMON (TX) (1)        (1)
1915. MARCOS J REYNA (TX) (1)      1949. MARK HATHAWAY (MT) (1)      1984. MARY HOWELL (TX) (1)
1916. MARCUS AARON HEMSLEY
                                   1950. MARK JUDE AND BERTHA        1985. MARY L BRANCH AND BRIAN
(MD) (1)
                                   JUDE (KY) (1)                     K BRANCH (OK) (1)
1917. MARCUS B GALINDO AND         1951. MARK K FRANEY (CA) (1)      1986. MARY RUMBAUGH (CO) (1)
EMILY GALINDO (CO) (1)
                                   1952. MARK KINDER AND             1987. MATHEW J SMERBER (CA) (1)
1918. MARCUS M KRUSE (MI) (1)
                                   LUCRETTA KINDER (MO) (1)          1988. MATHEW LAWTON (RI) (1)
1919. MARCUS SPENCER AND           1953. MARK KING (FL) (1)          1989. MATHEW STRASSBURG (CO)
KYMBERLI SPENCER (CO) (1)                                            (1)
                                   1954. MARK KRONK AND ANGELA
1920. MARCY VALLECILLO (KS) (1)                                      1990. MATHEW SWANSON (GA) (1)
                                   KRONK (MO) (1)
1921. MARGARET WHITE (TX) (1)                                        1991. MATT GLESER (TX) (1)
                                   1955. MARK L MCVANE AND JOEY
1922. MARGARITO JOSE PUELTE                                          1992. MATT
                                   LEA MCVANE (WA) (1)
(TX) (1)                                                             MCDONALD/MCDONALD
                                   1956. MARK LEE (IN) (1)
1923. MARIA KUCHAREK (NY) (1)                                        FINANCIAL (MI) (1)
                                   1957. MARK MADDEN (TX) (1)
1924. MARIA LUNA (CA) (1)                                            1993. MATT PETERS (KS) (1)
                                   1958. MARK MCCLINTOCK (TX) (1)
1925. MARIANO TRINIDAD (CA) (1)                                      1994. MATT SHIVERS AND SHERRI L
                                   1959. MARK MCWHORTER (TX) (1)
1926. MARIE ROBBINS AND VERL                                         SHIVERS (FL) (1)
                                   1960. MARK NORTON (TX) (1)
ROBBINS (UT) (1)                                                     1995. MATTHEW A DONATO (NJ)
                                   1961. MARK ROWE (WA) (1)
1927. MARIO ARREDONDO (TX) (1)                                       (1)
                                   1962. MARK S BLACKBURN (TX) (1)
1928. MARIO D TOLIVER (WI) (1)                                       1996. MATTHEW BRADY (MO) (1)
                                   1963. MARK SCHUMAKER (TN) (1)
1929. MARIO MALTEZ JR (TX) (1)                                       1997. MATTHEW COLE (AL) (1)
                                   1964. MARK SCOTT (TX) (1)
          Case 3:17-md-02777-EMC Document 556 Filed 05/03/19 Page 30 of 42

                                         OPT-OUT LIST
                             CLASS MEMBER NAME (STATE) (# OF VINS)

1998. MATTHEW DONSER (NC) (1)      2029. MICHAEL A SCOTT (GA) (1)     2060. MICHAEL J BUTZEN (IL) (1)
1999. MATTHEW G HERSEY (GA) (1)    2030. MICHAEL B COLLIGON (VA)      2061. MICHAEL J KOLSCH (NV) (1)
2000. MATTHEW HOSER (NJ) (1)       (1)                                2062. MICHAEL JAMES WOLBERT
2001. MATTHEW J SHAW (UT) (1)      2031. MICHAEL BARTON BATMAN        (ND) (1)
2002. MATTHEW LEE CAMPBELL         (IA) (1)                           2063. MICHAEL JANSSEN (MO) (1)
(CO) (1)                           2032. MICHAEL BLIZINSKI (NY) (1)   2064. MICHAEL JEROME DILLEY (IA)
2003. MATTHEW LITTERELL AND        2033. MICHAEL BURKE (TX) (1)       (1)
KIMBERLY LITTERELL (OK) (1)        2034. MICHAEL C WRIGHT (MI) (1)    2065. MICHAEL JOHNSON (CA) (1)
2004. MATTHEW LUCKETT (FL) (1)     2035. MICHAEL CARLIN (NY) (1)      2066. MICHAEL KASTEN (WI) (1)
2005. MATTHEW REESE (TX) (1)       2036. MICHAEL CERVONE (CT) (1)     2067. MICHAEL KEVIN CREW (AL)
2006. MATTHEW ROLL (NC) (1)        2037. MICHAEL CHANDLER (OK) (1)    (1)
2007. MATTHEW S ROBERTSON          2038. MICHAEL D CRISP (IN) (1)     2068. MICHAEL L BOALES (AZ) (1)
(VA) (1)                           2039. MICHAEL D EILERT (KS) (1)    2069. MICHAEL L BURKHART (TX)
2008. MATTHEW SAMOJEDNY AND        2040. MICHAEL D GEBEKE AND         (1)
JAMES SAMOJEDNY (IL) (1)           CHRISTINE A GEBEKE (AL) (1)        2070. MICHAEL L GOFF (WV) (1)
2009. MATTHEW SARGENT AND          2041. MICHAEL DAMIANIDIS (CA)      2071. MICHAEL L SHERFEY (VA) (1)
ELLEN M SARGENT (TX) (1)           (1)                                2072. MICHAEL MARINELLI (NY) (1)
2010. MATTHEW T NICKISON (FL)      2042. MICHAEL DANIELSON (TX) (1)   2073. MICHAEL MAVROMATIS (LA)
(1)                                2043. MICHAEL DAVID ROBERTS        (1)
2011. MATTHEW THOMAS DEAN          (TX) (1)                           2074. MICHAEL MCCUALL (TX) (1)
(WA) (1)                           2044. MICHAEL DIVONA (FL) (1)      2075. MICHAEL MCFARLAND (TX)
2012. MATTHEW THOMAS DRYDEN        2045. MICHAEL DOHERTY MD AND       (1)
(NC) (1)                           LUCIA E DOHERTY (NH) (1)           2076. MICHAEL MELLO (CA) (1)
2013. MATTHEW TRAINOR (FL) (1)     2046. MICHAEL DONAWERTH AND        2077. MICHAEL MILLER (MI) (1)
2014. MATTHEW WINFIELD             TAMMY J DONAWERTH (IN) (1)         2078. MICHAEL MILLER AND
DEAVERS JR (SC) (1)                2047. MICHAEL E NEWMAN (TX) (1)    GAYLA MILLER (TX) (1)
2015. MAURICE JOHNSON (GA) (1)     2048. MICHAEL F FINLEY AND         2079. MICHAEL MORELAND (PA) (1)
2016. MAX SNYDER (CA) (1)          JANICE FINLEY (TX) (1)             2080. MICHAEL NAHNSEN (SD) (1)
2017. MEGAN GRISSOM (TX) (1)       2049. MICHAEL FAIRCHILD (CA) (1)   2081. MICHAEL P TURNER (TX) (1)
2018. MELISSA K OBERLANDER (OH)    2050. MICHAEL FRANKLIN (VA) (1)    2082. MICHAEL P ZOMBERG (DE)
(1)                                                                   (1)
                                   2051. MICHAEL GALE ROSS (IA) (1)
2019. MELISSA KNOLL (FL) (1)                                          2083. MICHAEL POOLE (CO) (1)
                                   2052. MICHAEL GIDES (CO) (1)
2020. MELISSA WALLACE (TX) (1)     2053. MICHAEL GROCHOWSKI (FL)      2084. MICHAEL POTTS AND
2021. MELTON BILLS (TX) (1)        (1)                                CHRISTINA POTTS (TX) (1)
2022. MELVIN BENDER AND            2054. MICHAEL GUNDERSON (MT)       2085. MICHAEL QUEEN (WV) (1)
JEFFERY BENDER (WI) (1)            (1)                                2086. MICHAEL R DIETSCHLER AND
2023. MERLE GAMBRILL (OH) (1)      2055. MICHAEL H VAUGHNN (IN)       ROBIN M DIETSCHLER (NY) (1)
2024. MERRILL NEWKIRK (CA) (1)     (1)                                2087. MICHAEL R HARPOLE AND
2025. MICHAEL A FERNANDEZ (FL)     2056. MICHAEL H CHACE AND          BILLIE JO HARPOLE (ID) (1)
(1)                                NANEEN CHACE-ORTIZ (ME) (1)        2088. MICHAEL R JOHNSON (KY) (1)
2026. MICHAEL A LARIOS (NV) (1)    2057. MICHAEL HONE (CA) (1)        2089. MICHAEL R REED (TX) (1)
2027. MICHAEL A PENNY (TX) (1)     2058. MICHAEL HOYT FELTON (ID)     2090. MICHAEL REUTTER (NY) (1)
2028. MICHAEL A SANDERS AND        (1)                                2091. MICHAEL RUCKER (WY) (1)
EKATERINA SANDERS (IL) (1)         2059. MICHAEL J BRANCO (MA) (1)    2092. MICHAEL S KUHRT (NJ) (1)
           Case 3:17-md-02777-EMC Document 556 Filed 05/03/19 Page 31 of 42

                                         OPT-OUT LIST
                              CLASS MEMBER NAME (STATE) (# OF VINS)

2093. MICHAEL SCHMELZER AND         2124. MIKE KARPOWITZ (ID) (1)     2155. NATHAN BAISLEY (FL) (1)
DEANNA SCHMELZER (WI) (1)           2125. MIKE KOLSCH (NV) (1)        2156. NATHAN DAKOTA HALE (TN)
2094. MICHAEL SHERMAN AND           2126. MIKE LITHGOW AND JENISE     (1)
DAISIE SHERMAN (TX) (1)             K LITHGOW (MT) (1)                2157. NATHAN DAWSON (AZ) (1)
2095. MICHAEL SNEED (AL) (1)        2127. MIKE MCCUTCHEN (TX) (1)     2158. NATHAN GROOM (GA) (1)
2096. MICHAEL STEVENS (SD) (1)      2128. MIKE MONTEITH AND           2159. NATHAN MORGAN (FL) (1)
2097. MICHAEL T PAUL (NM) (1)       CATHERINE R MONTEITH (MT) (1)     2160. NATHAN POPE (TX) (1)
2098. MICHAEL THOMAS (IL) (1)       2129. MIKE MORRISON (OH) (1)      2161. NATHAN STRAHINIC AND
2099. MICHAEL TRUJILLO AND          2130. MIKE RUMNEY (WV) (1)        STACEY GRAFMEYER (OH) (1)
DANIELLE TRUJILLO (NM) (1)          2131. MIKE S SMITH AND DONNA      2162. NATHANIEL E BARRIOS
2100. MICHAEL VALLERGA AND          M SMITH (CA) (1)                  FUENTES (PR) (1)
ANGELA VALLERGA (CA) (1)            2132. MIKLOS G TOTH III AND       2163. NATHANIEL MACKAY (MN)
2101. MICHAEL VERGIL (NE) (1)       ROSEANNA M TOTH (NV) (1)          (1)
2102. MICHAEL W BALZHISER (NY)      2133. MILADYS D NARANJO AND       2164. NATHEN H CRITTENDEN AND
(1)                                 ANNIEL O NARANJO (FL) (1)         RACHEL L CRITTENDEN (MO) (1)
2103. MICHAEL W BAXTER AND          2134. MILBURN MARKLE (CO) (1)     2165. NEAL ARTHUR MASKE (NC)
ALMA R SCHERCK (WI) (1)                                               (1)
                                    2135. MILDRED BOTTLINGER AND
2104. MICHAEL W BILICKI (OH) (1)                                      2166. NEIL DURRANT (ID) (1)
                                    SHARON SELLERS (TX) (1)
2105. MICHAEL W HOFFMAN (CO)                                          2167. NEIL MCLEOD (TX) (1)
                                    2136. MILDRED FITTS (AL) (1)
(1)                                                                   2168. NETZAHUALCOYTL ORTEGA
                                    2137. MILES C MUELLER (TX) (1)
2106. MICHAEL W HOLLAND AND                                           (CA) (1)
                                    2138. MIROSLAV KRECEK (FL) (1)
JUDY C HOLLAND (TX) (1)                                               2169. NICHOLAS A JONES (VA) (1)
                                    2139. MITCHELL ROBERT WELLNITZ    2170. NICHOLAS BAGLIO (NY) (1)
2107. MICHAEL W MILICH (TX) (1)     (WI) (1)
2108. MICHAEL W NOLAND AND                                            2171. NICHOLAS BAME AND TARYN
                                    2140. MONICA BRADFORD (TX) (1)
RHONDA NOLAND (CA) (1)                                                BAME (GA) (1)
                                    2141. MONICA LUNA (CA) (1)
2109. MICHAEL WAHL (PA) (1)                                           2172. NICHOLAS HESS (IN) (1)
                                    2142. MONNINE PARNITZKE (WI)
2110. MICHAEL WORZELLA (WI) (1)                                       2173. NICHOLAS J COLESANTI (FL)
                                    (1)
                                                                      (1)
2111. MICHAEL YOUNG (TX) (1)        2143. MONTE P OBERLEE AND         2174. NICHOLAS J KLEIN (MN) (1)
2112. MICHAEL ZERBE (MI) (1)        DEVERA J OBERLEE (FL) (1)
2113. MICHAH HILL (AL) (1)                                            2175. NICHOLAS MAKER (WINGER
                                    2144. MONTY S CLEMMER (TX) (1)
                                                                      INC) (MA) (1)
2114. MICHEAS VANNES (FL) (1)       2145. MURRY A LOGEAIS (OR) (1)
                                                                      2176. NICHOLAS PEREIRA (DE) (1)
2115. MICHELE A LEE AND DALTON      2146. MYRON MCNICKLES (MA) (1)    2177. NICHOLAS R MONTGOMERY
YORK (TX) (1)                       2147. MYSHELLE LOOSEMORE (TX)     (MI) (1)
2116. MICHELE CARRANO (AZ) (1)      (1)
                                                                      2178. NICHOLAS SELCHERT (SD) (1)
2117. MICHELE DAVIS (OK) (1)        2148. N LEE MICHAELS AND          2179. NICK BUTTERS (UT) (1)
2118. MICHELLE LABADIE (MI) (1)     PHYLLIS SAXON (MT) (1)
                                                                      2180. NICK DICOSOLA AND JANET
2119. MICHELLE LASITER AND          2149. NADIA MCGARRY (NY) (1)
                                                                      DICOSOLA (IL) (1)
CHRISTOPHER LASITER (KS) (1)        2150. NAIJEAN BERNARD-ONWERE
                                                                      2181. NICK DIGIOIA (OH) (8)
2120. MICHELLE ROCHA (CA) (1)       (TX) (1)
                                                                      2182. NICK DROLC (SD) (1)
2121. MIGUEL A PERALTA SERRANO      2151. NANCY L FLINT (IN) (1)
                                                                      2183. NICKY DREXEL HERRINGTON
AND HILDA R PERALTA (CA) (1)        2152. NAOMI BROUSSARD (LA) (1)
                                                                      (FL) (1)
2122. MIGUEL ANGEL CASTILLO         2153. NATALIE YSKER (MN) (1)
                                                                      2184. NIKI FINCHER AND CLIFF
(CA) (1)                            2154. NATHAN ANDREWS AND          FINCHER (TX) (1)
2123. MIKE GLASS (TX) (1)           TRACEY ANDREWS (KS) (1)
           Case 3:17-md-02777-EMC Document 556 Filed 05/03/19 Page 32 of 42

                                           OPT-OUT LIST
                               CLASS MEMBER NAME (STATE) (# OF VINS)

2185. NOEL E AAMOT (CO) (1)          2218. PATRICK L HAIR AND            2251. PEDRO RICHMAGUI (KY) (1)
2186. NOEL ROJERO (TX) (1)           ANGELICA HAIR (SC) (1)              2252. PEGGIE SULLIVAN AND
2187. NORMAN THOMASSON AND           2219. PATRICK MCCRAW AND            CHRISTOPHER SULLIVAN (FL) (1)
TAMARA THOMASSON (OK) (1)            LAUREN MCCRAW (TX) (1)              2253. PEGGY A BOLERATZ (TX) (1)
2188. NORRIS G SCHEXNIDER JR         2220. PATRICK MICHAEL DIGGIN        2254. PENG XING (TX) (1)
(TX) (1)                             (SC) (1)                            2255. PENNY J PETERSON AND
2189. NOVA M SCHULTZ AND             2221. PATRICK PADDOCK (TX) (1)      RANDALL E PETERSON (IL) (1)
BRADDOCK R SCHULTZ (WI) (1)          2222. PATRICK PURSEL (AR) (1)       2256. PERRY SELLICK (CA) (1)
2190. OLGA L JASSO (TX) (1)          2223. PATRICK S CAHILL (FL) (1)     2257. PETE J SANTIKNOS (TX) (1)
2191. OLIVER C HAESKE (TX) (1)       2224. PATRICK SMART (MT) (1)        2258. PETER AMMIRATI (NY) (1)
2192. OLLIE LEE BOSCH JR (OK) (1)    2225. PATSY ANDERSON AND ROY        2259. PETER B POULSEN (IL) (1)
2193. ORLAN JAY WALLACE (UT) (1)     A ANDERSON (TX) (1)                 2260. PETER BLAIN AND DEBRA
2194. ORLANDO COCA (CO) (1)          2226. PAUL A MCCABE AND JANET       BLAIR (TX) (1)
2195. ORLANDO GUERRERO AND           K MCCABE (MT) (1)                   2261. PETER CACOPERDO (FL) (2)
CHRISTINA E GUERRERO (CO) (1)        2227. PAUL ALLEN CLAPP (IA) (1)     2262. PETER CALI (MA) (1)
2196. ORON TIPTON (OR) (1)           2228. PAUL BECK (CA) (1)            2263. PETER D TERIELE AND
2197. OSCAR MARRUFO (TX) (1)         2229. PAUL COTTER (OK) (1)          MALISSA TERIELE (CA) (1)
2198. OSVALDO ROMERO (FL) (1)        2230. PAUL D LOCKARD AND            2264. PETER HUCKSTEP (NY) (1)
2199. PABLO ARIAS (TX) (1)           JENNIFER LOCKARD (OH) (1)           2265. PETER J MAUK AND DENISE
2200. PABLO CHAGALA TOTO (IL)        2231. PAUL D'ANGELO (CA) (1)        MCKINNEY (FL) (1)
(1)                                  2232. PAUL ISAACSON (CA) (1)        2266. PETER J VIGUE AND PETER V
2201. PABLO IVAN MARTINEZ (TX)       2233. PAUL J GAMBRILL (OH) (1)      VIGUE (MT) (1)
(1)                                  2234. PAUL J SALVATO (NY) (1)       2267. PETER J VILLAFANA (FL) (1)
2202. PAMALA MOOR (MO) (1)           2235. PAUL JEFFERSON RAHAMAN        2268. PETER MENET AND LUELLA
2203. PAMELA C DUNN AND              (NY) (1)                            DOLLEY-MONET (WI) (1)
PENNY L DUNN (NC) (1)                2236. PAUL M WAGES (GA) (1)         2269. PETER NAVARRETTE AND
2204. PAMELA TOWNSEND-MUJICA         2237. PAUL MYERS (MI) (1)           JENNIFER NAVARRETTE (TX) (1)
AND FABIAN F MUJICA (NY) (1)         2238. PAUL NETTLETON (TX) (1)       2270. PETER POMPA (NY) (1)
2205. PAT BREITBACH (MT) (1)         2239. PAUL PLAYFAIR (TX) (1)        2271. PETER S NICHOLS (CO) (1)
2206. PATRICIA HURT (CA) (1)         2240. PAUL R WILLIAMS (MO) (1)      2272. PETER VON HOPFFGARTEN
2207. PATRICIA NEVES (CT) (1)        2241. PAUL STRAHS (CA) (1)          (TN) (1)
2208. PATRICIA PRATKA (TX) (1)       2242. PAUL T KEARNEY AND KERRY      2273. PHIL SCHMIDT (CA) (1)
2209. PATRICIA ROBERTSON (MS)        M KEARNEY (WA) (1)                  2274. PHILIP J BARKER (NY) (1)
(1)                                  2243. PAUL T KUNDRICK (TN) (1)      2275. PHILIP J MULLIN (FL) (1)
2210. PATRICIA UPDEGRAFF AND         2244. PAUL W MESSNER JR (MI) (1)    2276. PHILIP PHILLIPS (CA) (1)
DEWEY UPDEGRAFF (TX) (1)             2245. PAUL WALSH (NC) (1)           2277. PHILIP VIPOND (TX) (1)
2211. PATRICK ARNOLD (TX) (1)        2246. PAUL WESTPHAL (TX) (1)        2278. PHILLIP GEORGE HENDERSON
2212. PATRICK CARROLL (CA) (1)       2247. PAUL WILSON AND               (FL) (1)
2213. PATRICK D VIRGIN (CA) (1)      MITCHELL WILSON (KS) (1)            2279. PHILLIP L KECK AND KATHY
2214. PATRICK ENOCHS (PA) (1)        2248. PAULA J STRAYER AND           KECK (FL) (1)
2215. PATRICK FOLEY (NY) (1)         BRIAN D STRAYER (PA) (1)            2280. PHILLIP LANGER (TX) (1)
2216. PATRICK G KONS AND JILL        2249. PAULA J WHEELER AND           2281. PHILLIP LEWIS AND CAROL
KONS (MT) (1)                        GARY WHEELER (FL) (1)               LEWIS (NC) (1)
2217. PATRICK KLETTER (OH) (1)       2250. PEDRO MARTINEZ III (TX) (1)
           Case 3:17-md-02777-EMC Document 556 Filed 05/03/19 Page 33 of 42

                                          OPT-OUT LIST
                               CLASS MEMBER NAME (STATE) (# OF VINS)

2282. PHILLIP MICHAEL KALLAL (CA)    2310. RAND E WADDINGHAM (TX)      2338. RAY REYNOLDS (VA) (1)
(1)                                  (1)                               2339. RAYDER BENNETT (MO) (1)
2283. PHILLIP PIKE (NM) (1)          2311. RANDAL G SMITH AND          2340. RAYMOND E CRANE (CA) (1)
2284. PHILLIP TAYLOR (TX) (1)        VIRGINIA HENDRICKS SMITH (NV)     2341. RAYMOND E WHITE JR (FL)
2285. PHILLIP VAUGHT AND             (1)                               (1)
DANIEL VAUGHT (TX) (1)               2312. RANDAL L ZWART AND          2342. RAYMOND L WHITE AND
2286. PHOENIX ERIN MCPEEK (SC)       SHELLY R ZWART (MN) (1)           DENA L WHITE (KS) (1)
(1)                                  2313. RANDALL CALDWELL (TX) (1)   2343. RAYMOND LEWIS (TX) (1)
2287. PHYLLIS SAXON AND N LEE        2314. RANDALL E COPELAND AND      2344. RAYMOND LI (VA) (1)
MICHAELS (MT) (1)                    MELISSA W COPELAND (AL) (1)       2345. RAYMOND MARK HANSEN
2288. PORTER T HODGES AND            2315. RANDALL S MOODY (TX) (1)    AND RICA R HANSEN (ID) (1)
DEBRA HODGES (TX) (1)                2316. RANDALL SMITH (WI) (1)      2346. RAYMOND RUSSELL (OK) (1)
2289. PRECISION MASONRY BY           2317. RANDALL STEPHENS (AL) (1)   2347. RAYMOND W CROISETIERE
MICHAEL KEENAN (NM) (2)              2318. RANDALL STEWART             (WY) (1)
2290. PRESTON NOTT AND PAULA         HOLDAWAY (FL) (1)                 2348. RD WOODEN (NV) (1)
NOTT (AZ) (1)                        2319. RANDALL WESTMORELAND        2349. REBECCA FRASE-GONZALEZ
2291. PRISCILLA SOTELO (TX) (1)      AND MELISSA WESTMORELAND          (CA) (1)
2292. QUENTIN E BIGHON AND           (GA) (1)                          2350. REBECCA J COBURN (NE) (1)
MARILYN I BIGHON (GA) (1)            2320. RANDY BELFLOWER AND         2351. REBECCA JEAN RICHARDSON
2293. QUENTIN MIMS AND SUSAN         TERRI BELFLOWER (CA) (2)          (MI) (1)
MIMS (TX) (1)                        2321. RANDY BOBO (IN) (1)         2352. REBECCA M BRACE (FL) (1)
2294. QUINN BRELAND (AL) (1)         2322. RANDY DORRELL (TX) (1)      2353. REGINA P SANCHEZ AND
2295. R F DOTY (CA) (1)              2323. RANDY HAMMOND AND           EMMANUEL RODRIGUEZ (TX) (1)
2296. R N FAVORS AND PAULA D         ERIN HAMMOND (CA) (1)             2354. REGINALD K HAWK (GA) (1)
FAVORS (TX) (1)                      2324. RANDY HENDERSON (AZ) (1)    2355. REGINALD L BOGGS AND
2297. R PAUL WIENER (UT) (1)         2325. RANDY J FINN (IL) (1)       DEBORAH C BOGGS (VA) (1)
2298. RAFAEL BENAVIDES (TX) (1)      2326. RANDY JOHNSON (FL) (1)      2356. REGINALDO S MEDEIROS (NY)
2299. RAINER H CLEWIS (TX) (1)       2327. RANDY NORTON AND            (1)
2300. RALPH BOBALL JR AND RITA       CYNTHIA NORTON (OR) (1)           2357. REJEAN FECTEAU (FL) (1)
M BOBALL (ME) (1)                    2328. RANDY R STURZENBECHER       2358. RENE AYALA (TX) (1)
                                     (SD) (1)                          2359. RENE C MORENO (TX) (1)
2301. RALPH C JOHNSON (FL) (1)
                                     2329. RANDY T CRAWFORD (NY) (1)   2360. RENE E FLIPPEN AND JIMMY
2302. RALPH CROSS AND HOLLY
                                     2330. RAUL ALEXIS SOLER FUENTES   D FLIPPEN (OK) (1)
CROSS (CO) (1)
                                     (FL) (1)                          2361. RENE FONSECA (VA) (1)
2303. RALPH D LEISMER JR AND         2331. RAUL FERNANDEZ (CA) (1)
DENISE R LEISMER (TX) (1)                                              2362. RENEE MATTUSKI (CO) (1)
                                     2332. RAUNIEL RIVERA GONZALEZ
2304. RALPH E COERS (WA) (1)                                           2363. RENEE T SMITH AND BRUCE
                                     (PR) (1)
2305. RALPH LANDI (NY) (1)                                             SMITH (TX) (1)
                                     2333. RAVEN DUNCAN AND            2364. REX HALE (OK) (1)
2306. RALPH LORTIE (CA) (1)          NICHOLIS DUNCAN (CA) (1)
2307. RALPH NASON (ME) (1)                                             2365. REYNALDO SIAS JR (TX) (1)
                                     2334. RAVEN DUNCAN AND
2308. RALPH OSCAR BALL AND                                             2366. RHETT W NICHOLSON AND
                                     NICHOLIS DUNCAN (CA) (1)
KARIN E BALL (TX) (1)                                                  SHELLEY A NICHOLSON (TX) (1)
                                     2335. RAY BACH (TX) (1)
2309. RAMIRO JIMENEZ AND                                               2367. RHIANNON BOLLIS AND
                                     2336. RAY FALK (NY) (2)
BRANDY JIMENEZ (CA) (1)                                                JOSEPH BOLLIS (TX) (1)
                                     2337. RAY MYLLYLA (CA) (1)
            Case 3:17-md-02777-EMC Document 556 Filed 05/03/19 Page 34 of 42

                                             OPT-OUT LIST
                                 CLASS MEMBER NAME (STATE) (# OF VINS)

2368. RHONDA DOTY NANCE (TX)           2399. RICHARD LEVINTON/RDMM        2431. ROBERT A MCMICHAEL (TX)
(1)                                    INC (TX) (1)                       (1)
2369. RICARDO C CALLA AND              2400. RICHARD LINDO AND            2432. ROBERT A WASILCHUK (NV)
MICHELLE CALLA (PA) (1)                NICHOLA LINDO (FL) (1)             (1)
2370. RICARDO SOTO (TX) (1)            2401. RICHARD M DUSHION AND        2433. ROBERT ACEVEDO AND
2371. RICARDO VILLARREAL (TX) (1)      NANCY E DUSHION (TX) (1)           GRACIELA ACEVEDO (TX) (1)
2372. RICHARD A BERGE (TX) (1)                                            2434. ROBERT AESCHLIMAN (NV)
                                       2402. RICHARD MORROW AND
2373. RICHARD A GANGE (WA) (1)                                            (1)
                                       BETTY MORROW (AL) (1)
                                                                          2435. ROBERT ALLAN BENJAMIN
2374. RICHARD A MESSER JR AND          2403. RICHARD N WATTERS III (MI)
                                                                          (PA) (1)
DOLORES J MESSER (ME) (1)              (1)
2375. RICHARD A SMITH (KY) (1)         2404. RICHARD OSORIA (TX) (1)      2436. ROBERT ALPERS DBA
                                                                          ANYTHING AUTOMOTIVE (IN) (1)
2376. RICHARD B KERZEE (TX) (1)        2405. RICHARD PAYNE AND NANCY
                                                                          2437. ROBERT B LUPER (LA) (1)
2377. RICHARD B MILLER JR (CT) (1)     A PAYNE (FL) (1)
                                       2406. RICHARD RANDOLPH (LA) (1)    2438. ROBERT BALDARRAMA AND
2378. RICHARD BLADL AND
                                                                          MELISSA BALDARRAMA (CA) (1)
SUSANNA BLADL (WA) (1)                 2407. RICHARD RAUSCH (IA) (1)
2379. RICHARD BLODGETT (FL) (1)        2408. RICHARD ROBINSON (TX) (1)    2439. ROBERT BANK/ VAIL INFO,INC
                                                                          (CO) (1)
2380. RICHARD BRADLEY (TN) (1)         2409. RICHARD ROWE (NV) (1)
                                                                          2440. ROBERT BARRAS (TX) (1)
2381. RICHARD C WILLIAMS (FL) (1)      2410. RICHARD STILLWELL (NC) (1)
                                                                          2441. ROBERT BELL (WI) (1)
2382. RICHARD CARR AND                 2411. RICHARD TYLER GREEN AND
DEBORAH CARR (GA) (1)                  SHELLY GREEN (OK) (1)              2442. ROBERT BIKLE AND KELLY
                                                                          BIKLE (CA) (1)
2383. RICHARD D CARR (FL) (1)          2412. RICK BUNCH (NV) (1)
                                       2413. RICK DESOTO (CA) (1)         2443. ROBERT BOYD AND CHERYL
2384. RICHARD D HOCOTT AND
                                                                          BOYD (WV) (1)
CAROLYN HOCOTT (IN) (1)                2414. RICK DEWEESE AND MELISSA
                                                                          2444. ROBERT BRENIZER (CA) (1)
2385. RICHARD E AVERY (IA) (1)         DEWEESE (CA) (1)
                                                                          2445. ROBERT BRIGGS (OH) (1)
2386. RICHARD E MIMS JR (TX) (1)       2415. RICK NASH (WA) (1)
2387. RICHARD E TOMLISON (OH)                                             2446. ROBERT BRINKLEY (MO) (1)
                                       2416. RICK STONE (WY) (1)
(1)                                                                       2447. ROBERT C AJEMIAN (NJ) (1)
                                       2417. RICKEY PITTMAN (OK) (1)
2388. RICHARD EARL TYLER AND                                              2448. ROBERT C HICKOX (FL) (1)
                                       2418. RICKEY R FIELDS (TX) (1)
MARGARET HADASH TYLER (TX) (1)         2419. RICKY A JENSEN (CA) (1)      2449. ROBERT CAPPS AND
2389. RICHARD GALIETTI (FL) (1)                                           ELIZABETH CAPPS (OK) (1)
                                       2420. RICKY D AYERS (TX) (1)
2390. RICHARD GARCIA (TX) (1)                                             2450. ROBERT COOKE (AL) (1)
                                       2421. RICKY HAYS (LA) (1)
                                                                          2451. ROBERT D AUSTERMILLER
2391. RICHARD H MCCOY AND              2422. RICKY P POISSON (NY) (1)
                                                                          AND CHERYL AUSTERMILLER (CO)
SHEILA MCCOY (TX) (1)                  2423. RICKY WATSON (TX) (1)        (1)
2392. RICHARD HOLBACH (TX) (1)         2424. RIGO SANDOVAL (CA) (1)       2452. ROBERT D CASSIDY (MT) (1)
2393. RICHARD HUFF AND CAROL           2425. RINALDA CURRY WILLIAMS
                                                                          2453. ROBERT D KNAUB AND
HUFF (ID) (1)                          AND DONNA JEAN WILLIAMS (TX)
                                                                          DENISE K KNAUB (WY) (1)
2394. RICHARD J WENZEL AND             (1)
                                       2426. RITA GAINES (TX) (1)         2454. ROBERT D NOVAK JR AND
JUDITH L WENZEL (CO) (1)
                                                                          RUTH NOVAK (ID) (1)
2395. RICHARD K DRAKER (TX) (1)        2427. RITA TISCARENO (TX) (1)
                                                                          2455. ROBERT D PITTMAN (MS) (1)
2396. RICHARD K STEVENS II (FL) (1)    2428. ROBB F LEVIN (VA) (1)
                                                                          2456. ROBERT DAKATAH DURANTE
2397. RICHARD KEITH ROBISON            2429. ROBERT A ARRONA (TX) (1)
                                                                          (LA) (1)
AND JEANETTE ROBINSON (CA) (1)         2430. ROBERT A CARNES AND          2457. ROBERT DAVIS (OK) (1)
2398. RICHARD LEE CORRIEA (CA)         REENA CARNES (WA) (1)
(1)
           Case 3:17-md-02777-EMC Document 556 Filed 05/03/19 Page 35 of 42

                                           OPT-OUT LIST
                               CLASS MEMBER NAME (STATE) (# OF VINS)

2458. ROBERT DOUCET AND              2490. ROBERT L BELL (FL) (1)         2520. ROBERT S MCKEE (TX) (1)
SHAYLA DOUCET (TX) (1)               2491. ROBERT L BONINO AND            2521. ROBERT SCOTT DOBBINS (TX)
2459. ROBERT E SOLBRACK AND          MERRI A BONINO (CA) (1)              (1)
BRENDA B SOLBRACK (MS) (1)           2492. ROBERT L SISSON (NE) (1)       2522. ROBERT SIVORI (FL) (1)
2460. ROBERT E WILL (TX) (1)         2493. ROBERT LANGMAN AND             2523. ROBERT SMITH (TX) (1)
2461. ROBERT E WONDERLY (AR)         CINDY JO LANGMAN (WV) (1)            2524. ROBERT STEPHENS AND
(1)                                  2494. ROBERT LAWRENCE                LINDA STEPHENS (ID) (1)
2462. ROBERT EARL WESTON JR          SCHNEIDER (WA) (1)                   2525. ROBERT STOVALL (IL) (1)
AND KAY DRY WHELCHEL (TX) (1)        2495. ROBERT LEE ELLIS AND           2526. ROBERT THAYER (CA) (1)
2463. ROBERT ELIE (FL) (1)           DEBRA COLLEEN ELLIS (PA) (1)         2527. ROBERT THESER (OK) (1)
2464. ROBERT ERVIN (OK) (1)          2496. ROBERT LIONEL AND              2528. ROBERT THOMAS (TX) (1)
2465. ROBERT EUGENE ORDWAY           RACHAEL LIONEL (TX) (1)              2529. ROBERT TILL (OH) (1)
(TX) (1)                             2497. ROBERT LLOYD SENTER (TN)       2530. ROBERT W ALLEN JR (FL) (1)
2466. ROBERT G EIFFERT SR (ND)       (1)                                  2531. ROBERT W BENICK (TX) (1)
(1)                                  2498. ROBERT LONGBOAT (FL) (1)       2532. ROBERT W FORD (CT) (1)
2467. ROBERT G HORVATH (MO) (1)      2499. ROBERT LOSEE (TX) (1)          2533. ROBERT W JONES AND
2468. ROBERT GOAD (TX) (1)           2500. ROBERT M MONTGOMERY            DARLA R JONES (WY) (1)
2469. ROBERT GRAAF (MO) (1)          (KS) (1)                             2534. ROBERT W TROUDT (OR) (1)
2470. ROBERT GRADY JORDAN (TX)       2501. ROBERT MAGALLON AND            2535. ROBERT YAKIMCHICK AND
(1)                                  ELVA MAGALLON (CA) (1)               GERTRUDE YAKIMCHICK (MI) (1)
2471. ROBERT H REUTER (MA) (2)       2502. ROBERT MATHERLY (OR) (1)       2536. ROBERTO BERENGUER-
2472. ROBERT H TARIN (TX) (1)        2503. ROBERT MCLEOD AND KYLE         SERRANO (FL) (1)
2473. ROBERT HANCOCK (TX) (1)        ATKINSON (TX) (1)                    2537. ROBERTO MARTINEZ (TX) (1)
2474. ROBERT HEINZMAN (TX) (1)       2504. ROBERT MICHAEL VALLIERE        2538. ROBERTO V REYES (CA) (1)
2475. ROBERT HELLER (TX) (1)         (FL) (1)                             2539. ROBIN BARTH (CA) (1)
2476. ROBERT HUNT (TX) (1)           2505. ROBERT MISKOWITZ (MT) (1)      2540. ROBIN LASKODY (WA) (1)
2477. ROBERT J ANDERSON (IL) (1)     2506. ROBERT MORRIS (KS) (2)         2541. ROBIN M CLARK AND
2478. ROBERT J DOLLARD (MA) (1)      2507. ROBERT MORRIS, SIERRA          BRENDA CLARK (AZ) (1)
2479. ROBERT J FOBIA JR AND          HOME SERVICES LLC (UT) (1)           2542. ROBIN SIMMONS (AL) (1)
PATTI D FOBIA (PA) (1)               2508. ROBERT N SMITH (VA) (1)        2543. ROBYN BROOKS (TX) (1)
2480. ROBERT J FRIERSON (SC) (1)     2509. ROBERT P SNYDER III (PA) (1)   2544. ROCHELLE PRICE (CA) (1)
2481. ROBERT J PERRON III (MA) (1)   2510. ROBERT PECK (NV) (1)           2545. RODNEY ELLIS (TX) (1)
2482. ROBERT J REDMAN AND            2511. ROBERT PICKERING (TX) (1)      2546. RODNEY ROBINSON (MI) (1)
GINGER S REDMAN (OH) (1)             2512. ROBERT PRIJATELJ (IN) (1)      2547. RODNEY ZIMMERMAN (IN)
2483. ROBERT J REICH (MT) (1)        2513. ROBERT PRIVITT AND SARAH       (1)
2484. ROBERT J SOUTHERN AND          PRIVITT (OK) (1)                     2548. RODOLFO GRACIA (TX) (1)
TAMMY SOUTHERN (AL) (1)              2514. ROBERT R MAYER (AL) (1)        2549. ROGELIO CAMACHO (TX) (1)
2485. ROBERT JOHN THOMAS (AL)        2515. ROBERT R TAYLOR AND            2550. ROGER A MCGREW (CA) (1)
(1)                                  JANEY TAYLOR (LA) (1)                2551. ROGER A PRINCE (TX) (1)
2486. ROBERT K DUGAN (FL) (1)        2516. ROBERT R ZIELINSKI (TX) (1)    2552. ROGER ALLEN PARKER (TN)
2487. ROBERT KEVN KISS (NC) (1)      2517. ROBERT RED-OWL (TX) (1)        (1)
2488. ROBERT KOONTZ AND              2518. ROBERT RISLEY AND              2553. ROGER D LUCAS (AL) (1)
DARLENE KOONTZ (OH) (1)              CYNTHIA RISLEY (FL) (1)              2554. ROGER D SAENZ (TX) (1)
2489. ROBERT KROENER (AZ) (1)        2519. ROBERT RUTTER (TX) (1)         2555. ROGER GRIFFIS (UT) (1)
           Case 3:17-md-02777-EMC Document 556 Filed 05/03/19 Page 36 of 42

                                          OPT-OUT LIST
                              CLASS MEMBER NAME (STATE) (# OF VINS)

2556. ROGER HINTON (KS) (1)         2588. RONALD R NAASZ (ND) (1)       2618. RUSSELL S LEWIS AND
2557. ROGER L BURROW AND            2589. RONALD RAMIREZ (CA) (1)       DESIREE G LEWIS (KS) (1)
KATHERINE A JONES (TX) (1)          2590. RONALD SIMS (TX) (1)          2619. RUSSELL SCAGGS (KY) (1)
2558. ROGER P THORPE II AND         2591. RONALD SWEENEY (MO) (1)       2620. RUSSELL SCOTT TABAKA SR
STEPHANIE A THORPE (NY) (1)         2592. RONALD WALKER AND             AND JOELLA A TABAKA (IL) (1)
2559. ROGER R FARROW (MA) (1)       DANIELLE M WALKER (OK) (2)          2621. RUSTY HUTCHISON (NE) (1)
2560. ROGER T INGRAM (MS) (1)       2593. RONDE STRATTON (OH) (1)       2622. RUTHANNA TAYLOR AND
2561. ROGER WYDNER (TX) (1)         2594. RONNIE DENE VINCENT (OR)      ZACHARY BUCHANAN (MO) (1)
2562. ROLAND BEGAY (NM) (1)         (1)                                 2623. RYAN ALLRED (AR) (1)
2563. ROLAND MARSH JR (NJ) (1)      2595. RONNIE E WILLIAMS (TX) (1)    2624. RYAN BEAUREGARD (CA) (1)
2564. ROLAND T SIMMONS AND          2596. ROOSEVELT COLVIN AND          2625. RYAN BOYD AND KAILEE
JUDY N SIMMONS (FL) (1)             GLENDA COLVIN (TX) (1)              HART (TX) (1)
2565. ROLANDO ESCALERA (TX) (1)     2597. ROSA M OLIVAS AND             2626. RYAN HOLKER (MN) (1)
2566. RON C WILLIAMSON (SC) (1)     SHAWN FULLER (TX) (1)               2627. RYAN HULL (WA) (1)
2567. RON D DUPREE (KY) (1)         2598. ROSE DICKEY AND               2628. RYAN KOONSMAN (TX) (1)
2568. RON J WATTS (WATTS INS        THURMAN DICKEY [DECEASED] (AZ)      2629. RYAN M AROLD (AROLD
INC) (MT) (1)                       (1)                                 CONSTRUCTION) (NY) (1)
2569. RON NORMAN SR (TX) (1)        2599. ROXANE L BRANZ AND PETER      2630. RYAN P LEWELLEN (LA) (1)
2570. RON SMITH (IN) (1)            BRANZ (NC) (1)                      2631. RYAN RENFRO (IA) (1)
2571. RONALD A FRYE (VA) (1)        2600. ROY D HANSEN (VA) (1)         2632. RYAN SCOTT (OH) (1)
2572. RONALD A WILE (TX) (1)        2601. ROY K SHAW (TX) (1)           2633. RYAN STEVENS (WA) (1)
2573. RONALD B COOK (MD) (1)        2602. ROY R JONES (TX) (1)          2634. RYAN VALO (PA) (1)
2574. RONALD C FIELDS (TX) (1)      2603. ROY W LENEAVE (VA) (1)        2635. RYAN WARDLOW (IN) (1)
2575. RONALD C MARTINEZ AND         2604. ROY WITTEN (TX) (1)           2636. SABRINA JOHNSTON (ND) (1)
REBECCA GARCIA MARTINEZ (TX)        2605. RUBEN A VAZ AND ANA P         2637. SAGE S SEIFERT AND
(1)                                 HAMBERG VAZ (TX) (1)                VERONICA SEIFERT (IN) (1)
2576. RONALD COX II AND             2606. RUBEN DIAZ DE VILLEGAS        2638. SAHIBZADA A AKHTAR (PA)
AMANDA COX (CO) (1)                 (TX) (1)                            (1)
2577. RONALD E NELSON (WY) (1)      2607. RUBEN HAKIMIAN (CA) (1)       2639. SAL RUSSO (CA) (1)
2578. RONALD EDWARD DOYLE           2608. RUBEN LUEVANOS III (TX) (1)   2640. SALEH ALDHHIK (TX) (1)
(TN) (1)                            2609. RUSSELL A GREEN JR AND        2641. SALVADOR A ERIVEZ JR (AZ)
2579. RONALD G EBANN (AZ) (1)       GAIL GREEN (CA) (1)                 (1)
2580. RONALD G SLONE (TX) (1)       2610. RUSSELL D CASH JR (TX) (1)    2642. SALVADOR V GONZALEZ (TX)
2581. RONALD HARRIS AND             2611. RUSSELL D KIOUS (OK) (1)      (1)
BARBARA HARRIS (WA) (1)             2612. RUSSELL G WAGONER SR (LA)     2643. SAM RICHEY (OR) (3)
2582. RONALD J BAES (IL) (1)        (1)                                 2644. SAMANTHA ANN MARSHALL
2583. RONALD J GOCA JR AND          2613. RUSSELL GRAFRATH (OK) (1)     (NV) (1)
MARYAM KHAYAMI GOCA (HI) (1)        2614. RUSSELL GRIEFF (PA) (1)       2645. SAMANTHA MOUNTFORD
2584. RONALD L KIMBRELL (TX) (1)    2615. RUSSELL HEIMAN AND            AND DARRIN ILLGES (NC) (2)
2585. RONALD M MACDONALD (FL)       ANGELA GARRETT HEIMAN (TX) (1)      2646. SAMUEL A MILLER (MD) (1)
(1)                                 2616. RUSSELL LANGE/RT MOTORS       2647. SAMUEL C WATSON (MS) (1)
2586. RONALD OSBORNE (TX) (1)       (IA) (1)                            2648. SAMUEL D GROSS (AZ) (1)
2587. RONALD P LATTANZIO (SC)       2617. RUSSELL LANGE/RT MOTORS       2649. SAMUEL HOWARD CRISP
(1)                                 INC (IA) (1)                        AND JUDY RIGGS CRISP (NC) (1)
           Case 3:17-md-02777-EMC Document 556 Filed 05/03/19 Page 37 of 42

                                         OPT-OUT LIST
                              CLASS MEMBER NAME (STATE) (# OF VINS)

2650. SAMUEL K BENSON (NC) (1)      2687. SEAN HOLMES (MN) (1)         2724. SHEREE TOUCHETTE AND
2651. SAMUEL MIGUEL BEGLEY          2688. SEAN KORELC (TX) (1)         MICHAEL TOUCHETTE (TX) (1)
(OK) (1)                            2689. SEAN MULLANE AND ALEXIS      2725. SHERMAN H BARNETT (TX)
2652. SAMUEL ROBINSON (WV) (1)      MULLANE (MA) (1)                   (1)
2653. SAMUEL RODRIGUEZ (ID) (1)     2690. SEAN NELSON (TX) (1)         2726. SHERRI COLLINS (FL) (1)
2654. SANAR ABED (CA) (2)           2691. SEAN PERRY (VA) (1)          2727. SHERRY GREATHOUSE (UT)
2655. SANDRA JACOBSON (TX) (1)      2692. SEAN PERRYMAN (IA) (1)       (1)
2656. SANDRA RIVERO AND             2693. SEAN STEVENS (TX) (2)        2728. SHERYL ROPPOLO (TX) (1)
ADRIAN RIVERO (TX) (1)              2694. SEAN STORCH (FL) (1)         2729. SHIRLEY BROADUS (TX) (1)
2657. SANTIAGO E ROMERO AND         2695. SEAN THOMAS (AZ) (1)         2730. SHIRLEY DAUGHERTY (TX) (1)
LORRAINE J ROMERO (NM) (1)          2696. SERGEY OLEYNIK (WA) (1)      2731. SIMON THOMAS AND
2658. SAPE LLANOS (CA) (1)          2697. SERGIO BENITEZ-SANTIAGO      VICTORIA L THOMAS (CA) (1)
2659. SARA BATCHELOR (MO) (1)       (TX) (1)                           2732. SIMONE MEHTA-CAMPBELL
2660. SARAH MILLER (PA) (1)         2698. SERGIO BRAGA (AL) (1)        AND ADAM CAMPBELL (NM) (1)
2661. SASKA T VOLL (MA) (1)         2699. SERGIO C GONZALEZ (TX) (1)   2733. SJON BARRON (TX) (1)
2662. SCOTT ALLEN HENCHEL (TX)      2700. SERGIO LOPEZ (TX) (1)        2734. SLADE DARBY HOWELL (AK)
(1)                                 2701. SERGIO TAVAREZ AND           (1)
2663. SCOTT BANKS (NV) (1)          MARISA L TAVAREZ (TX) (1)          2735. STACEY R WILSON AND P
2664. SCOTT CAREY (MA) (1)          2702. SEYMOUR BIDWELL (OK) (1)     ELAINE WILSON (IN) (1)
2665. SCOTT D DREIKER AND ANN       2703. SHA COHEN (CO) (1)           2736. STAN M COLLINS AND ANITA
E DREIKER (MA) (1)                  2704. SHANE C.R. FRITH (VA) (1)    JOYCE COLLINS (OK) (1)
2666. SCOTT D KEHLENBRINK (MO)      2705. SHANE ELDRIDGE (KS) (1)      2737. STANLEY BADENSKI AND
(1)                                 2706. SHANE FILIPOVIC (FL) (1)     GINA BADENSKI (MI) (1)
2667. SCOTT D REEVES (NY) (1)       2707. SHANE KEENUM (TX) (1)        2738. STANLEY DAVID HIPS JR (TX)
2668. SCOTT FICK (PA) (1)                                              (1)
                                    2708. SHANNON BISHOP (TX) (1)
2669. SCOTT HARRINGTON (GA) (1)     2709. SHANNON MAJORS (MO) (3)      2739. STANLEY E LOWE AND JULIA
2670. SCOTT J MCLAIN (TX) (1)                                          J LOWE (TN) (1)
                                    2710. SHARON DAILY (IN) (1)
2671. SCOTT JOHNSON (TX) (1)                                           2740. STEPHANIE CROMLEY (NJ) (1)
                                    2711. SHARON J PITTMAN (TX) (1)
2672. SCOTT L. NORRIS (NY) (1)                                         2741. STEPHEN C LEONARD (MN)
                                    2712. SHAUN DARLING AND TARYN      (1)
2673. SCOTT MCCREA (OH) (1)         DARLING (VA) (1)
2674. SCOTT P MITCHELL (MD) (1)                                        2742. STEPHEN CRANDELL SR (CA)
                                    2713. SHAUN LARSEN (UT) (1)        (1)
2675. SCOTT PEKAR (CA) (1)          2714. SHAUN NEIBRANDT (TX) (1)     2743. STEPHEN DUDLEY (FL) (1)
2676. SCOTT PERRY (TX) (1)          2715. SHAWN C JACOBS (WI) (1)      2744. STEPHEN GRISSETT (OH) (1)
2677. SCOTT ROGERS AND              2716. SHAWN CRAIG (IN) (1)
CANDYCE ROGERS (CA) (1)                                                2745. STEPHEN HENSELER AND
                                    2717. SHAWN J AUSTIN (TX) (1)      DONNA HENSELER (WI) (1)
2678. SCOTT SHELTON (MS) (1)        2718. SHAWN MCNEW (GA) (1)         2746. STEPHEN J PODOLAK (MD) (1)
2679. SCOTT STEELE (TN) (1)         2719. SHAWN WOODFORD (WI) (1)      2747. STEPHEN KIRKPATRICK (TX)
2680. SCOTT W ELLIOTT (OR) (1)      2720. SHEILA M GATES (CO) (1)      (1)
2681. SCOTT W JONES (SD) (1)        2721. SHEILA PERALTA (TX) (1)      2748. STEPHEN KOTULA (FL) (1)
2682. SCOTT WITHEROW (WA) (1)       2722. SHELLIE STEPHENS AND         2749. STEPHEN KYLE JONES (OK) (1)
2683. SE RUTLEDGE (TX) (1)          CODY STEPHENS (TX) (1)             2750. STEPHEN MCMILLEN (TX) (1)
2684. SEAN CONDRY (MO) (1)          2723. SHELLY ACKERLY (CO) (1)      2751. STEPHEN MICHAEL WILSON
2685. SEAN E CONRAN (CT) (2)
                                                                       AND MALLORY WILSON (PA) (1)
2686. SEAN E SERRAGUARD (MI) (1)
           Case 3:17-md-02777-EMC Document 556 Filed 05/03/19 Page 38 of 42

                                           OPT-OUT LIST
                               CLASS MEMBER NAME (STATE) (# OF VINS)

2752. STEPHEN MURRAY AND             2783. STEVEN ERICKSON AND           2813. SYDNEY LOBO (CA) (1)
CAROL D MURRAY (FL) (1)              NICHOLE ERICKSON (IL) (1)           2814. TABETHA HELMS (NC) (1)
2753. STEPHEN PAUL SWANSON           2784. STEVEN FITZGERALD (FL) (1)    2815. TAD M SULLENGER AND
(FL) (1)                             2785. STEVEN HANDY (FL) (1)         FELICIA SULLENGER (TN) (1)
2754. STEPHEN R SCHMIDT (WI) (1)     2786. STEVEN HINES (PA) (1)         2816. TAMARA K DOMONOSKE
2755. STEPHEN W CONNAGHAN            2787. STEVEN HOFER (TX) (1)         AND DEBBIE D PASCAL (IA) (1)
AND ANGELINA M CONNAGHAN             2788. STEVEN J LEGRO (NH) (1)       2817. TAMBRE MARTINEZ (TX) (1)
(PA) (1)                             2789. STEVEN J SPIDAL JR (AK) (1)   2818. TAMMY JAMES AND JIMMIE
2756. STEPHEN W WARRICK (CA)         2790. STEVEN JAMES HARTSOCK         W JAMES (CO) (1)
(1)                                  AND KATHARINE ANDRUS-               2819. TAMMY JORDAN (TX) (1)
2757. STEPHEN WATSON (TX) (1)        HARTSOCK (CO) (1)                   2820. TAMMY M FRAZIER (MS) (1)
2758. STEPHEN YOUNG OF               2791. STEVEN KROL AND PAMELA        2821. TANNER LAWSON (CA) (1)
WRECKER ONE (OH) (1)                 KROL (NC) (1)                       2822. TANNER TIBBETS (OK) (1)
2759. STERLING LEE WHITLEY JR        2792. STEVEN KUNDE (CA) (1)
(AZ) (1)                                                                 2823. TAWNI CRIPPEN (TX) (1)
                                     2793. STEVEN LEE WEEKS AND          2824. TEAGUE TERRELL AND GINA
2760. STEVE BLESSING (TX) (1)
                                     ADRIENNE MORENCY (NV) (1)           TERRELL (UT) (1)
2761. STEVE BUETTNER (TX) (1)
                                     2794. STEVEN M JARRETT (FL) (1)     2825. TED NEHER (CA) (1)
2762. STEVE E RIDENOUR AND           2795. STEVEN M NIXON (TX) (1)
SHERYL D RIDENOUR (OK) (1)                                               2826. TED W BROWN AND MYRTLE
                                     2796. STEVEN M PENDER (FL) (1)      RUTH BROWN (NC) (1)
2763. STEVE ERIC SEABERG (VA) (1)
                                     2797. STEVEN MAY (TX) (1)           2827. TERESA A BREED AND RANDY
2764. STEVE HORTON AND ELLEN
                                     2798. STEVEN MCLAUGHLIN AND         L BREED (FL) (1)
HORTON (CA) (1)
                                     TIFFANY MCLAUGHLIN (FL) (1)         2828. TERESA R BEADLE AND
2765. STEVE KERNS (ID) (1)           2799. STEVEN MIN-SHUN HO (NC)
2766. STEVE LARSEN (TX) (1)                                              BRENT B BEADLE (AE) (1)
                                     (1)                                 2829. TERESA WILLIAMS (TX) (1)
2767. STEVE M LEBEAU (TX) (1)        2800. STEVEN NGUYEN (TX) (1)
2768. STEVE MAST (IL) (1)                                                2830. TERRA STONE (NY) (1)
                                     2801. STEVEN R CONKLIN (CO) (1)     2831. TERRANCE WESSEL (ME) (1)
2769. STEVE MCKOWN AND ANITA         2802. STEVEN R GEROULD AND
MCKOWN (PA) (1)                                                          2832. TERRENCE J O'BRIEN AND
                                     DONNA GEROULD (NY) (1)              STEPHANIE R O'BRIEN (TX) (1)
2770. STEVE PAQUETTE (MI) (1)        2803. STEVEN R KOTTKE AND
2771. STEVE ROSENTHAL (WI) (1)                                           2833. TERRENCE J PIPER (PA) (1)
                                     JENNIFER L KOTTKE (WI) (1)
2772. STEVE STONE (TX) (1)                                               2834. TERRI TURNBULL AND JERRY
                                     2804. STEVEN R VANDERLAAN (UT)
                                                                         TURNBULL (IA) (1)
2773. STEVE W REEVES AND             (1)
STEVEN W REEVES JR (PA) (1)                                              2835. TERRY ALBRIGHT (TN) (1)
                                     2805. STEVEN R WEIR AND
2774. STEVE WALKER (WI) (1)                                              2836. TERRY BOETTGER (IA) (1)
                                     JENNIFER D WEIR (OR) (1)
2775. STEVE WECKWERTH (TX) (1)                                           2837. TERRY C ROGERS (CO) (1)
                                     2806. STEVEN RAY JOHNSON (TX)
2776. STEVEN A MIGNECO (MO) (1)      (1)                                 2838. TERRY COONEY (TN) (1)
2777. STEVEN AMAN AND JILL           2807. STEVEN STALEY AND BETTY       2839. TERRY D THOR AND TERESA
AMAN (IA) (1)                        JO STALEY (ID) (1)                  A THOR (IN) (1)
2778. STEVEN AVERY (TX) (1)          2808. STEVEN V PALMER (MO) (1)      2840. TERRY DAN HOOPER (TX) (1)
2779. STEVEN BLAKE (TX) (1)          2809. STEVEN WAYNE NELSON           2841. TERRY DITTO (TX) (1)
2780. STEVEN BRIMHALL (AZ) (1)       (MD) (1)                            2842. TERRY HARGIS (AZ) (1)
2781. STEVEN CHAPMAN (TX) (1)        2810. SUSAN BURKLAND (PA) (1)       2843. TERRY JONES (TX) (1)
2782. STEVEN ELLIS (CA) (1)          2811. SUSAN L PRESHONG (TX) (1)     2844. TERRY L MATHERS (PA) (1)
                                     2812. SUSANNE SCHIESS (TX) (1)      2845. TERRY SANDERS (TX) (1)
           Case 3:17-md-02777-EMC Document 556 Filed 05/03/19 Page 39 of 42

                                          OPT-OUT LIST
                              CLASS MEMBER NAME (STATE) (# OF VINS)

2846. TERRY SCHULDT (MN) (1)        2872. THOMAS E PLEDGER JR (TX)      2901. THOMAS T SAYERS AND
2847. TERRY SISSON AND ANGELA       (1)                                 DANIEL SAYERS (UT) (1)
SISSON (TX) (1)                     2873. THOMAS E SNYDER (WV) (1)      2902. THOMAS W REALI AND
2848. TEX CODY HORN (CA) (1)        2874. THOMAS ESCAMILLA (TX) (1)     ANNA M REALI (MT) (1)
2849. THANG NGUYEN (AZ) (1)         2875. THOMAS F PETERSON AND         2903. THOMAS W SPALDING (AZ)
2850. THATCHER J MICHELSEN (VT)     LINDA M PETERSON (TX) (1)           (1)
(2)                                 2876. THOMAS GOMES AND              2904. THOMAS WILLIAMS (CA) (1)
2851. THEO REGINALD                 SANDRA D GOMES (CA) (1)             2905. TIA SHORT AND JASON
THIBODEAUX (LA) (1)                 2877. THOMAS GOODYKE AND            SHORT (TX) (1)
2852. THEODORE A CARTER AND         JULIE GOODYKE (MI) (1)              2906. TIM KINDRED AND LEANNE
JOYCE A CARTER (MO) (1)             2878. THOMAS HILLMAN (CA) (1)       KINDRED (WY) (1)
2853. THEODORE BRAYFIELD (MO)       2879. THOMAS HLAVNICKA (MT) (1)     2907. TIM MCBRIDE (LA) (1)
(1)                                 2880. THOMAS I VEHRS AND            2908. TIM MURPHY (ID) (1)
2854. THEODORE F COOPER (MA)        CHRISTINE S VEHRS (CO) (1)          2909. TIM Z TESKE (TX) (1)
(1)                                 2881. THOMAS J COCKRIEL (FL) (1)    2910. TIMMIE ADCOX (MS) (1)
2855. THEODORE J KLEIN (WA) (1)     2882. THOMAS J DANIELS (TX) (1)     2911. TIMOTH C ROSENBERG (NY)
2856. THEODORE S GRUBBS (IN) (1)    2883. THOMAS J ECHAVARRIA (TX)      (1)
2857. THEODORE SCHINDLER (FL)       (1)                                 2912. TIMOTHY A PARMLEY AND
(1)                                 2884. THOMAS J GRIFFIN (TX) (1)     BEVERLY L PARMLEY (AZ) (1)
2858. THEODORE SPRINGER (TX) (1)    2885. THOMAS J PISANO (PA) (1)      2913. TIMOTHY ALLEN BURLEY
2859. THEODORE SWINEY JR (NJ)                                           AND RICHARD W LAYNE (VA) (1)
                                    2886. THOMAS J WELLS AND
(1)
                                    SHAWN M WELLS (WA) (1)              2914. TIMOTHY B FOGG (FL) (1)
2860. THERYSA SPARKS AND            2887. THOMAS JAQUEZ (CO) (1)        2915. TIMOTHY B GRAHAM (WI) (1)
BRYAN SPARKS (CO) (1)
                                    2888. THOMAS JORDAN AND EDNA        2916. TIMOTHY BUCKLEY AND
2861. THOMAS A CRENSHAW (AL)
                                    JORDAN (MO) (1)                     KIMBERLY BUCKLEY (CT) (1)
(1)
2862. THOMAS A MCCORMICK (WI)       2889. THOMAS JOSEPH CUMMINS         2917. TIMOTHY C OSWALD (TX) (1)
(1)                                 IV AND RENE L CUMMINS (FL) (1)      2918. TIMOTHY CARLSON (MN) (1)
2863. THOMAS ALTON EDWARDS          2890. THOMAS MARTIN LOGAN           2919. TIMOTHY D LYONS (TX) (1)
(AR) (1)                            (TX) (1)                            2920. TIMOTHY DUBOSE (TX) (1)
2864. THOMAS B MOLDER III (TX)      2891. THOMAS NIBARGER (TX) (1)      2921. TIMOTHY FOWLER (TX) (1)
(1)                                 2892. THOMAS NICHOLAS BEZICK        2922. TIMOTHY GORGAN (VA) (1)
2865. THOMAS BROWN KENNEDY          (PA) (1)                            2923. TIMOTHY ISYK (CT) (1)
AND VICKIE D KENNEDY (NC) (1)       2893. THOMAS P IRWIN JR AND         2924. TIMOTHY J GIPE (FL) (1)
2866. THOMAS C PRITCHARD (TX)       DAWN M IRWIN (IL) (1)               2925. TIMOTHY L BOWER (WI) (1)
(1)                                 2894. THOMAS R PIERNICKY (TX) (1)   2926. TIMOTHY LEATHERS (FL) (1)
2867. THOMAS CASTLE (NY) (1)        2895. THOMAS RINALDO (NY) (1)       2927. TIMOTHY M BYRD (LA) (1)
2868. THOMAS CATLIN (IL) (1)        2896. THOMAS RUSHING (TX) (1)       2928. TIMOTHY MARTIN CIAMPOLI
2869. THOMAS D BROMELAND (WI)       2897. THOMAS SAMFORD AND            (MO) (1)
(1)                                 TAMMY SANFORD (TX) (1)              2929. TIMOTHY N DAVIS AND
2870. THOMAS D LUZNIEWSKI (MO)      2898. THOMAS SPARACINO (IL) (1)     BREANNA B DAVIS (GA) (1)
(1)                                 2899. THOMAS SPEARS AND WA          2930. TIMOTHY O SCHINDLBECK
2871. THOMAS E MCGRAW AND           NICHOLS (TX) (1)                    AND NANCY K SCHINDLBECK (MN)
PATRICIA J MCGRAW (TX) (1)          2900. THOMAS T SAYERS AND           (1)
                                    AVERIL P SAYERS (UT) (1)
          Case 3:17-md-02777-EMC Document 556 Filed 05/03/19 Page 40 of 42

                                         OPT-OUT LIST
                             CLASS MEMBER NAME (STATE) (# OF VINS)

2931. TIMOTHY P SETHER AND         2960. TOMMY COLEMAN (TX) (1)       2994. TYRONE J MALAMBRI AND
CATHLYNN SETHER (MN) (1)           2961. TOMMY G BAILEY AND           APRIL C MALAMBRI (NC) (1)
2932. TIMOTHY PAUL WOODSON         KATHLEEN C BAILEY (TX) (1)         2995. TYRONE SVEHLA (TX) (1)
(OK) (1)                           2962. TOMMY H BROWN (ID) (1)       2996. URIEL CONTRERAS
2933. TIMOTHY RAYE SCRONCE         2963. TOMMY H RHEA AND             BARRAGAN (CA) (1)
(NC) (1)                           LULJETA RHEA (TN) (1)              2997. VALENTINE FRANCIS LYNCH
2934. TIMOTHY S GRAHAM (PA) (1)    2964. TOMMY J NELSON (TX) (1)      (MD) (1)
2935. TIMOTHY SHANKS (IA) (1)      2965. TOMMY L WARD (WA) (1)        2998. VAN E CLEMENT (TX) (1)
2936. TIMOTHY STEWART (AR) (1)     2966. TONI GULLEKSON AND           2999. VANETTA MUND AND
2937. TIMOTHY WRIGHT AND           JOSEPH GULLEKSON (TX) (1)          MICHAEL MUND (TX) (1)
COLLEEN WRIGHT (TX) (1)            2967. TONY HUTCHISON AND           3000. VAUGHN WOODEN AND
2938. TINA M GRESS AND TREVOR      KAREN HUTCHINSON (OK) (1)          VAUGHAN WOODEN (ND) (1)
D GRESS (IA) (1)                   2968. TONY PARK (CA) (1)           3001. VELTON WAYNE BOGUE (TX)
2939. TOBRAN TILLMAN AND           2969. TONY SAMUEL B CONLEY         (1)
AMANDA TILLMAN (TN) (1)            (OH) (1)                           3002. VENUS MUNDEN (TX) (1)
2940. TODD ADAMS (TX) (1)          2970. TORREY CHRISTIAN             3003. VERDUN MUNROE JR (TN) (1)
2941. TODD BARRIOS (LA) (1)        JACOBSEN III (NJ) (1)              3004. VERNON GAZZO AND
2942. TODD BROUSSARD (TX) (1)      2971. TRACENA COLUNGA (TX) (1)     BELENDA GAZZO (MS) (1)
2943. TODD E DOMBEK (CO) (1)       2972. TRACY JACKSON (TX) (1)       3005. VERNON GAZZO AND
2944. TODD GREGORY POSEY AND       2973. TRAVIS DAVIS (TX) (1)        BELINDA GAZZO (MS) (1)
MELISSA GILBERT POSEY (AL) (1)     2974. TRAVIS FALCON (SD) (1)       3006. VERYL L SULLIVAN (TX) (1)
2945. TODD LECLAIR AND DIANE       2975. TRAVIS HOYLE (TN) (1)        3007. VERYL R ADAMS (IN) (1)
LECLAIR (KY) (1)                   2976. TRAVIS L CAMPBELL (NC) (1)   3008. VICKY KENNEDY (TX) (1)
2946. TODD M BIERK (MO) (1)        2977. TRAVIS POLLY (OK) (1)        3009. VICTOR MARTINEZ AND
2947. TODD M VANDERHEYDEN          2978. TRAVIS R BURWELL (PA) (1)    MARY MARTINEZ (CA) (1)
(WI) (1)                           2979. TRAVIS S JONES (WA) (1)      3010. VICTOR R PANTUSO AND
2948. TODD RUTTURA - ROCK TECH     2980. TROY A BARTZ (WI) (1)        TAMMY ROQUE (TX) (1)
INC (NY) (2)                       2981. TROY K BARRON (TX) (1)       3011. VICTOR RAMIREZ (CA) (1)
2949. TODD RUTTURA/ROCK TECH       2982. TROY L JEREMIAS AND RUTH     3012. VICTOR ZUNIGA JR (TX) (1)
INC. (NY) (1)                      E JEREMIAS (MO) (1)                3013. VICTORIA J SCHWINDT (CO)
2950. TODD SILBERHORN (IL) (1)     2983. TROY M CUCURULLO (MS) (1)    (1)
2951. TODD STEVENSON (CA) (1)      2984. TROY SMITH (MO) (1)          3014. VINCENT JAMES LENTINI JR
2952. TODD STRICKLAND (MI) (1)                                        (CA) (1)
                                   2985. TROY YOUNG (PA) (1)
2953. TOM KOSINSKI (TN) (1)                                           3015. VINCENT PRINCEOTTO (GA)
                                   2986. TRUSTUM NESS (ND) (1)
2954. TOM PENDERGRAFT AND                                             (1)
                                   2987. TURNER R CROSBY (MD) (2)
BETH PENDERGRAFT (MO) (1)                                             3016. VINCIENT CAPETILLO (TX) (1)
                                   2988. TWIG TOLLE JR AND JEANNE     3017. VINSON MARLIN (MT) (1)
2955. TOM ROGERS AND JAN           PEMBERTON TOLLE (FL) (1)
ROGERS (TX) (1)                                                       3018. VIRGIL A PARTIN (TX) (1)
                                   2989. TY M PATCH (TX) (1)
2956. TOMAS CONTRERAS (TX) (1)                                        3019. VIRGIL BROWN AND DORIS
                                   2990. TYLER BRIDGEMAN (MS) (1)
2957. TOMAS JAKUBCAK (CT) (1)                                         BROWN (FL) (1)
                                   2991. TYLER PERKINS (FL) (1)
2958. TOMAS RAMIREZ FLORES (TX)                                       3020. VIRGIL JERRELL AND CAROL
                                   2992. TYLOR CILIONE (OR) (1)
(1)                                                                   JERRELL (FL) (1)
                                   2993. TYRE ROCK SELF (TX) (1)
2959. TOMMY BAILEY AND LAURA                                          3021. VIRGIL NESS (ND) (1)
BAILEY (TX) (1)                                                       3022. VIRGINIA FIDEL (MT) (1)
           Case 3:17-md-02777-EMC Document 556 Filed 05/03/19 Page 41 of 42

                                         OPT-OUT LIST
                             CLASS MEMBER NAME (STATE) (# OF VINS)

3023. VITO BRACCIA ALTINO          3051. WILFORD W FORSGREN (TX)       3080. WILLIAM GLENN BOLTON
CONCRETE CONSTRUCTION LLC          (1)                                 (TX) (1)
(PA) (1)                           3052. WILFRED PAWLIK (TX) (1)       3081. WILLIAM GRAY (TX) (1)
3024. VLADISLAV KUCERAVY (CO)      3053. WILFREDO HERNANDEZ (FL)       3082. WILLIAM H HEDGEPETH (TX)
(1)                                (1)                                 (1)
3025. WADE AYLETT (OR) (1)         3054. WILL PADRICK (FL) (1)         3083. WILLIAM H LEHNER (WI) (1)
3026. WADE E KASEBERG (OR) (1)     3055. WILL R PAWLIK (TX) (1)        3084. WILLIAM J HLAVACEK (NY) (1)
3027. WADE LACKEY (OK) (1)         3056. WILLARD GLENN MAYO (MS)       3085. WILLIAM J HOAK (NY) (1)
3028. WALTER FAIR (TX) (1)         (1)                                 3086. WILLIAM J O'NEILL JR AND
3029. WALTER STARR (TX) (1)        3057. WILLARD R HART AND            GINA ONEILL (TX) (1)
3030. WANDA GLOYNA (TX) (1)        VICTORIA L HART (NE) (1)            3087. WILLIAM JACKSON (CO) (1)
3031. WARDELL L HOOKS JR AND       3058. WILLARD RAGLAND AND           3088. WILLIAM JAQUAY (TX) (1)
MICHELE HOOKS (MO) (1)             CORINA MARCIA RAGLAND (OK) (1)      3089. WILLIAM JOHN CRUEY (KY)
3032. WARREN CARMICHAEL (CA)       3059. WILLIAM BURNS (OK) (1)        (1)
(1)                                3060. WILLIAM A BROWN JR (FL) (1)   3090. WILLIAM KOSUB (TX) (1)
3033. WARREN MURRAY AND            3061. WILLIAM A GOTHARD (LA) (1)    3091. WILLIAM L STRYKER (MD) (1)
SONIA MURRAY (TX) (1)              3062. WILLIAM A LEE (FL) (1)        3092. WILLIAM L TEAFF (TX) (1)
3034. WAYNE BENNETT AND            3063. WILLIAM A VICKERS (NY) (1)    3093. WILLIAM LEONARD JOHNSON
BECKY BENNETT (WY) (1)             3064. WILLIAM A WARD (NV) (1)       (SC) (1)
3035. WAYNE D GUYER (GA) (1)       3065. WILLIAM AXELGARD AND          3094. WILLIAM LOEWEN AND
3036. WAYNE DOMKE (WI) (1)         INTEGRITY CONSTRUCTION AND          MARLENE LOEWEN (FL) (1)
3037. WAYNE ITO (CA) (1)           REMODELING (FL) (1)                 3095. WILLIAM M MOON JR (FL) (1)
3038. WAYNE MIZE (CA) (1)          3066. WILLIAM B CUNNINGHAM          3096. WILLIAM M RYAN (SC) (1)
3039. WAYNE PHILLIP STICHA AND     (AL) (1)                            3097. WILLIAM M YARNALL (NC) (1)
VALERLIE BRETTINGER (NM) (1)       3067. WILLIAM BLACKWELL AND         3098. WILLIAM MACE (CO) (1)
3040. WAYNE R NEUMANN AND          LUZ BLACKWELL (TX) (1)              3099. WILLIAM NGUYEN (CA) (1)
CHRISTINE NEUMANN (WI) (1)         3068. WILLIAM BOLES (MS) (1)        3100. WILLIAM PAZ AND STELLA
3041. WELDON IRVIN (ID) (1)        3069. WILLIAM C SABER (NY) (1)      PAZ (FL) (2)
3042. WELDON JETTON (TX) (1)       3070. WILLIAM C WHEELER (NC) (1)    3101. WILLIAM Q EASON (OK) (1)
3043. WENDELL L ROQUEMORE          3071. WILLIAM COLEMAN (MI) (1)      3102. WILLIAM R DEEN AND
AND SHARON L ROQUEMORE (TX)        3072. WILLIAM COON (NJ) (1)         MARIVIC DEEN (CA) (1)
(1)                                3073. WILLIAM CUNNINGHAM (NC)       3103. WILLIAM R JANWICH JR (TX)
3044. WENDY HARNAGE (PA) (1)       (1)                                 (1)
3045. WENDY JEAN FULLER            3074. WILLIAM DAYHOFF (FL) (1)      3104. WILLIAM R WIGGINS AND
SWEENEY (TX) (1)                   3075. WILLIAM DONALD ROSS (AL)      BEVERLY L WALLACE-WIGGINS (NC)
3046. WES MAMMOS (TX) (1)          (1)                                 (1)
3047. WESLEY DWAYNE STEVENS        3076. WILLIAM E CARROLL (TX) (1)    3105. WILLIAM RANDALL STEWART
(TX) (1)                           3077. WILLIAM EARL JAGGERS (MS)     AND TERRY SLAGLE STEWART (TX)
3048. WESLEY MORELOCK (TX) (1)     (1)                                 (1)
3049. WESLEY STEVEN CATLIN (AK)    3078. WILLIAM EILER AND CORINA      3106. WILLIAM RAY BARNETT (KS)
(1)                                EILER (MT) (1)                      (1)
3050. WILFORD VERNON DAVID         3079. WILLIAM G AKINS AND           3107. WILLIAM ROBERTS (TX) (1)
AND SHERI LYNN DAVID (CA) (1)      SHARON F AKINS (CO) (1)             3108. WILLIAM SAUCEDO (CA) (1)
                                                                       3109. WILLIAM SEKEL (WI) (1)
           Case 3:17-md-02777-EMC Document 556 Filed 05/03/19 Page 42 of 42

                                          OPT-OUT LIST
                               CLASS MEMBER NAME (STATE) (# OF VINS)

3110. WILLIAM SHANNON JONES
(TN) (1)
3111. WILLIAM SMITH (CA) (1)
3112. WILLIAM SMITH AND NANCY
LEE SMITH (CO) (1)
3113. WILLIAM THOMAS (WV) (1)
3114. WILLIAM TRAVIS WALKINS
(KY) (1)
3115. WILLIAM TRUEX (MI) (1)
3116. WILLIAM V SORENSEN (UT)
(1)
3117. WILLIAM VANDYGRIFF (TN)
(1)
3118. WILLIAM WADE RHONEY (SC)
(1)
3119. WILLIAM WHARFT AND JODI
WHARFT (IA) (1)
3120. WILLIAM WILLAFORD AND
BREIA WILLAFORD (OK) (1)
3121. WILLIAMN L SANCHEZ AND
CELIA SANCHEZ (CO) (1)
3122. WILLIE S CHISM (AR) (1)
3123. WOODY HEIDLEBERG (TX) (1)
3124. WYATT JAMES PAXTON AND
NADINE SCOTT PAXTON (CA) (1)
3125. XAVIER VILLARREAL (TX) (1)
3126. YEKATERINA IVAKH KUTSYY
(CA) (1)
3127. YMANI S THOMAS (NC) (1)
3128. YURIY MAYVROV (UT) (1)
3129. YVETTE A RODRIGUEZ (TX) (1)
3130. ZACHARY A PEARSON (OK) (1)
3131. ZACHARY GRIFFIS (UT) (1)
3132. ZACHARY HATHAWAY (TX) (1)
3133. ZACHARY MARSICO (NJ) (1)
3134. ZACHARY OLIVER (TX) (1)
3135. ZACHARY THEOBALD (TX) (1)
